[exhibit101-ablamendmentw001.jpg]
Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT This
AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT dated as of September 29, 2020 (this
“Amendment”), is by and among CVR Partners, LP, a Delaware limited partnership
(the “Company”), CVR Nitrogen, LP, a Delaware limited partnership (“CVR
Nitrogen”), East Dubuque Nitrogen Fertilizers, LLC, a Delaware limited liability
company (“East Dubuque”), CVR Nitrogen Holdings, LLC, a Delaware limited
liability company (“CVR Nitrogen Holdings”), Coffeyville Resources Nitrogen
Fertilizers, LLC, a Delaware limited liability company (“Coffeyville Resources”
and, together with the Company, CVR Nitrogen, East Dubuque and CVR Nitrogen
Holdings, the “Borrowers”), CVR Nitrogen GP, LLC, a Delaware limited liability
company (“CVR Nitrogen GP”), CVR Nitrogen Finance Corporation, a Delaware
corporation (“CVR Finance” and, together with CVR Nitrogen GP, the
“Guarantors”), the Lenders party hereto and UBS AG, Stamford Branch, as
Administrative Agent and Collateral Agent. W I T N E S S E T H : WHEREAS, the
Borrowers, the Guarantors, the Lenders and UBS AG, Stamford Branch, as
Administrative Agent and Collateral Agent, entered into that certain ABL Credit
Agreement dated as of September 30, 2016 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”, and as amended by this Amendment on the Amendment No. 1 Effective
Date (as defined below), the “Amended Credit Agreement”); WHEREAS, immediately
prior to effectiveness of this Amendment, there are outstanding Revolving Loan
Commitments in an aggregate committed amount of $50,000,000 (the “Existing
Revolving Loan Commitments”); WHEREAS, pursuant to Section 4.02(a) of the Credit
Agreement, the Borrowers have notified the Administrative Agent of their intent
to reduce the Existing Revolving Loan Commitments from $50,000,000 to
$35,000,000 (such reduced Existing Revolving Loan Commitments, the “2020
Revolving Loan Commitments”); and WHEREAS, pursuant to Section 13.12 of the
Credit Agreement, the parties hereto (which include 100% of the Lenders) desire
to amend the Credit Agreement to, among other things, (a) modify certain pricing
provisions thereof, (b) extend the Initial Revolving Commitment Termination Date
from September 29, 2021 to September 30, 2022 and (c) make other changes
referred to herein, in each case subject to the terms and conditions set forth
herein. NOW, THEREFORE, the parties hereto agree as follows: Section 1. Defined
Terms; References. Unless otherwise specifically defined herein, each term used
herein that is defined in the Amended Credit Agreement has the meaning assigned
to such term in the Amended Credit Agreement. Unless expressly provided
otherwise, each reference in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder”, “herein”, 1



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw002.jpg]
“hereby” and each other similar reference to the Credit Agreement, and each
reference to the Credit Agreement in any Credit Document shall, effective on the
Amendment No. 1 Effective Date, refer to the Amended Credit Agreement. Section
2. Amendments. Effective on the Amendment No. 1 Effective Date, the Credit
Agreement shall be amended to (a) delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto and (b) replace Schedules 1.01(a),
1.01(b), 10.06(g) and 10.13 thereof in their entirety with Schedules 1.01(a),
1.01(b), 10.06(g) and 10.13, respectively, hereof. Section 3. Representations
and Warranties. As of the Amendment No. 1 Effective Date, each Credit Party
party hereto represents and warrants that: (a) the execution, delivery and
performance by such Credit Party of this Amendment have been duly authorized by
all necessary Business action; (b) the execution, delivery and performance by
such Credit Party of this Amendment, and compliance by it with the terms and
provisions hereof, do not (i) contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, except for contraventions which, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents, the Secured Notes Security
Documents and the Refinancing Notes Security Documents) upon any of the property
or assets of such Credit Party or any of its Subsidiaries pursuant to the terms
of any indenture, mortgage, deed of trust, credit agreement or loan agreement,
or any other agreement, contract or instrument, in each case to which such
Credit Party or any of its Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, including the Secured
Notes Indenture, except for conflicts, breaches, defaults or impositions of
Liens which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, or (iii) violate any provision of
the certificate or articles of incorporation, certificate of formation, limited
liability company agreement or bylaws (or equivalent organizational documents),
as applicable, of such Credit Party or any of its Subsidiaries; (c) no material
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Amendment No. 1 Effective Date and which
remain in full force and effect on the Amendment No. 1 Effective Date and (y)
filings which are necessary to perfect the security interests created or
intended to be created under the Security Documents), or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
such Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, such Credit Party in connection with, (a) the execution, delivery and
performance of this Amendment or (b) the legality, validity, binding effect or
enforceability of this Amendment; such Credit Party has 2



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw003.jpg]
duly executed and delivered this Amendment, which constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (d) the representations and warranties of such
Credit Party contained in the Credit Agreement and in the other Credit Documents
are true and correct in all material respects with the same effect as though
such representations and warranties were made on the Amendment No. 1 Effective
Date (it being understood and agreed that (i) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (ii) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct in all respects on any
such date); (e) no Default or Event of Default has occurred and is continuing
both immediately before and immediately after the Amendment No. 1 Effective
Date; and (f) immediately after giving effect to this Amendment, (i) the
Aggregate Exposure shall not exceed 100% of the Borrowing Base at such time and
(ii) the Aggregate Exposure at such time shall not exceed the Total Revolving
Loan Commitment at such time. Section 4. Effectiveness. This Amendment shall
become effective on the date (the “Amendment No. 1 Effective Date”) on which
each of the following conditions precedent shall have been satisfied (or waived
by the Administrative Agent): (a) the Administrative Agent shall have received:
(i) a signed counterpart of this Amendment from each Borrower, each Guarantor,
each Lender and the Administrative Agent; and (ii) such certificates of good
standing from the applicable secretary of state of the state of organization of
each Credit Party, certificates of resolutions or other action (which shall
reflect each Credit Party’s approval of or consent to this Amendment),
incumbency certificates and/or other certificates of Authorized Officers of each
Credit Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Amendment. (b) The
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the
Beneficial Ownership Regulation and the PATRIOT Act, two (2) Business Days prior
to the Amendment No. 1 Effective Date. 3



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw004.jpg]
(c) The Borrowers shall have paid to each Lender a consent fee equal to 50 bps
of such Lender’s pro rata share of the 2020 Revolving Loan Commitments as set
forth on Schedule 1.01a hereof. (d) The Borrowers shall have paid to the
Administrative Agent all costs, fees and expenses (including reasonable and
documented out-of-pocket legal fees and expenses, to the extent an invoice for
such legal fees and expenses is provided to the Borrowers at least two (2)
Business Days prior to the Amendment No. 1 Effective Date, directly to counsel
if requested by the Administrative Agent) and other compensation required to be
paid by the Borrowers pursuant to (x) Section 13.01 of the Credit Agreement and
(y) the 2020 Fee Letter payable to the Administrative Agent, in each case, to
the extent then due and payable. (e) The Administrative Agent and the Collateral
Agent shall have received a Borrowing Base Certificate (reflecting the terms of
the Amended Credit Agreement), dated as of the last day of August, 2020, meeting
the requirements of Section 9.01(j) of the Credit Agreement. Section 5. Effect
of this Amendment. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
provision of the Credit Agreement or of any other Credit Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. Except as expressly set forth herein, nothing herein shall be deemed to
be a waiver, amendment, modification or other change of any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.
This Amendment shall constitute a “Credit Document” for all purposes of the
Amended Credit Agreement and the other Credit Documents. Section 6.
Reaffirmation. By signing this Amendment, (a) each Credit Party hereby confirms
that (i) notwithstanding the effectiveness of this Amendment and the
transactions contemplated hereby, the obligations of such Credit Party under the
Amended Credit Agreement and the other Credit Documents (X) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Amended Credit Agreement and the other Credit Documents and (Y) constitute
“Guaranteed Obligations” and “Obligations” for purposes of the Amended Credit
Agreement and all other Credit Documents and (ii) each Credit Document to which
such Credit Party is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects and shall remain in
full force and effect according to its terms (in the case of the Credit
Agreement, as amended hereby) and (b) each Guarantor hereby confirms and
ratifies its continuing unconditional obligations as Guarantor under the Amended
Credit Agreement with respect to all of the Guaranteed Obligations. Each Credit
Party ratifies and confirms that all Liens granted, conveyed, or assigned to the
Administrative Agent by such Credit Party pursuant to any Credit Document to
which it is a party remain in full force and 4



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw005.jpg]
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations as modified hereby. Section 7. Miscellaneous
Provisions. (a) The provisions of Sections 13.01 (Payment of Expenses, etc.),
13.08 (GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL),
13.09 (Counterparts) and 13.10 (Effectiveness) of the Amended Credit Agreement
shall apply with like effect as to this Amendment. (b) Delivery of an executed
counterpart of this Amendment by facsimile, electronic transmission, telecopy or
other electronic imaging means (e.g., “pdf” or “tif”) or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com, shall be as effective as delivery of an original executed
counterpart hereof. [Signature Pages Follow] 5



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written. CVR PARTNERS, LP, as a Borrower By:
CVR GP, LLC, its general partner By: /s/ Mark A. Pytosh Name: Mark A. Pytosh
Title: President and Chief Executive Officer EAST DUBUQUE NITROGEN FERTILIZERS,
LLC, as a Borrower By: /s/ Mark A. Pytosh Name: Mark A. Pytosh Title: President
and Chief Executive Officer CVR NITROGEN HOLDINGS, LLC, as a Borrower By: /s/
Mark A. Pytosh Name: Mark A. Pytosh Title: President and Chief Executive Officer
COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC, as a Borrower By: /s/ Mark A.
Pytosh Name: Mark A. Pytosh Title: President and Chief Executive Officer
[SIGNATURE PAGE TO ABL AMENDMENT NO. 1]



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw007.jpg]
CVR NITROGEN, LP, as a Borrower By: CVR NITROGEN GP, LLC, its general partner
By: /s/ Mark A. Pytosh Name: Mark A. Pytosh Title: President and Chief Executive
Officer CVR NITROGEN GP, LLC, as a Guarantor By: /s/ Tracy D. Jackson Name:
Tracy D. Jackson Title: Executive Vice President and Chief Financial Officer CVR
NITROGEN FINANCE CORPORATION, as a Guarantor By: /s/ Tracy D. Jackson Name:
Tracy D. Jackson Title: Executive Vice President and Chief Financial Officer
[SIGNATURE PAGE TO ABL AMENDMENT NO. 1]



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw008.jpg]
UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and a Lender
By: /s/ Houssem Daly Name: Houssem Daly Title: Associate Director By: /s/
Anthony Joseph Name: Anthony Joseph Title: Associate Director [SIGNATURE PAGE TO
ABL AMENDMENT NO. 1]



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw009.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Vipul Dhadda Name:
Vipul Dhadda Title: Authorized Signatory By: /s/ Vito Cotoia Name: Vito Cotoia
Title: Authorized Signatory [SIGNATURE PAGE TO ABL AMENDMENT NO. 1]



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw010.jpg]
Exhibit A [Amendments to Credit Agreement attached] Exhibit A to ABL Amendment
No. 1



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw011.jpg]
EXECUTION VERSION EXHIBIT A Conformed through Amendment No. 1, dated as of
September 29, 2020
______________________________________________________________________________
Deal CUSIP: 12663KAA6 Facility CUSIP: 12663KAB4 ABL CREDIT AGREEMENT among CVR
PARTNERS, LP, CVR NITROGEN, LP CVR NITROGEN GP, LLC CVR NITROGEN FINANCE
CORPORATION EAST DUBUQUE NITROGEN FERTILIZERS, LLC CVR NITROGEN HOLDINGS, LLC
COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC and CERTAIN OTHER SUBSIDIARIES
OF CVR PARTNERS, LP FROM TIME TO TIME PARTY HERETO, VARIOUS LENDERS, UBS AG,
STAMFORD BRANCH, as ADMINISTRATIVE AGENT AND COLLATERAL AGENT
________________________________ Dated as of September 29, 2016 as amended by
Amendment No. 1 to ABL Credit Agreement dated as of September 29, 2020 and UBS
AG, STAMFORD BRANCH and CREDIT SUISSE SECURITIES (USA) LLC as JOINT LEAD
ARRANGERS and JOINT BOOK RUNNERS ________________________________
________________________________________________________________________________



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw012.jpg]
TABLE OF CONTENTS Page SECTION 1. Definitions and Accounting Terms 1 1.01
Defined Terms. 1 1.02 Other Definitional Provisions. 4648 1.03 Divisions. 49
SECTION 2. Amount and Terms of Credit. 4649 2.01 The Commitments. 4649 2.02
Minimum Amount of Each Borrowing. 4951 2.03 Notice of Borrowing. 4952 2.04
Disbursement of Funds. 5052 2.05 Notes. 5154 2.06 Conversions. 5254 2.07 Pro
Rata Borrowings. 5255 2.08 Interest. 5355 2.09 Interest Periods. 5356 2.10
Increased Costs, Illegality, etc. 5456 2.11 Compensation. 5658 2.12 Change of
Lending Office. 5658 2.13 Replacement of Lenders. 5659 2.14 Company as Agent for
Borrowers. 5760 2.15 Incremental Commitments. 5860 2.16 Extensions of Loans and
Commitments. 5962 2.17 Effect of Benchmark Transition Effect. 64 SECTION 3.
Letters of Credit. 6267 3.01 Letters of Credit. 6267 3.02 Maximum Letter of
Credit Outstandings; Final Maturities 6368 3.03 Letter of Credit Requests. 6368
3.04 Letter of Credit Participations. 6469 3.05 Agreement to Repay Letter of
Credit Drawings. 6570 3.06 Increased Costs. 6671 3.07 Extended Commitments. 6672
SECTION 4. Commitment Commission; Fees; Reductions of Commitment. 6772 4.01
Fees. 6772 4.02 Voluntary Termination of Unutilized Commitments. 6873 4.03
Mandatory Reduction of Commitments. 6873 SECTION 5. Prepayments; Payments;
Taxes. 6873 5.01 Voluntary Prepayments. 6873 5.02 Mandatory Repayments; Cash
Collateralization. 6974 (i) #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw013.jpg]
5.03 Method and Place of Payment. 7176 5.04 Taxes. 7378 SECTION 6. Conditions
Precedent to Credit Events on the Effective Date. 7680 6.01 Effective Date;
Notes. 7681 6.02 Officer’s Certificate. 7681 6.03 Opinions of Counsel. 7681 6.04
Company Documents; Proceedings; etc. 7681 6.05 Material Adverse Change,
Approvals. 7681 6.06 Litigation. 7782 6.07 Intercreditor Agreement. 7782 6.08
Security Agreement. 7782 6.09 Financial Statements. 7782 6.10 Solvency
Certificate; Insurance Certificates. 7883 6.11 Fees, etc. 7883 6.12 Initial
Borrowing Base Certificate; Excess Availability. 7883 6.13 Field Examinations;
etc. 7883 6.14 PATRIOTPatriot Act. 7883 6.15 Federal Reserve Board. 7883 SECTION
7. Conditions Precedent to All Credit Events. 7884 7.01 No Default;
Representations and Warranties. 7884 7.02 Notice of Borrowing; Letter of Credit
Request. 7984 7.03 Borrowing Base Limitations. 7984 7.04 Affiliated Lender
Conditions. 7984 SECTION 8. Representations and Warranties. 8085 8.01 Company
Status. 8085 8.02 Power and Authority. 8086 8.03 No Violation. 8086 8.04
Approvals. 8186 8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities. 8186 8.06 Litigation. 8287 8.07 True and Complete Disclosure. 8287
8.08 Use of Proceeds; Margin Regulations. 8288 8.09 Tax Returns and Payments.
8288 8.10 Compliance with ERISA. 8388 8.11 Security Documents. 8489 8.12
Properties. 8490 8.13 Capitalization. 8590 8.14 Subsidiaries. 8590 8.15
Compliance with Statutes, etc. 8591 8.16 Governmental Regulation. 8591 8.17
Borrowing Base Calculation. 8591 8.18 Environmental Matters. 8591 8.19
Employment and Labor Relations. 8691 8.20 Intellectual Property, etc. 8692 8.21
Indebtedness. 8792 (ii) #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw014.jpg]
8.22 Insurance. 8792 8.23 Sanctions and Anti-Corruption Laws. 8792 8.24 Material
Contract. 8793 8.25 No Defaults. 8793 8.26 [Reserved.] 8793 8.27 Notes. 8793
8.28 Beneficial Ownership. 93 SECTION 9. Affirmative Covenants. 8793 9.01
Information Covenants. 8793 9.02 Books, Records and Inspections; and Field
Examinations and Appraisals. 9197 9.03 Maintenance of Property; Insurance. 9298
9.04 Existence; Franchises. 9399 9.05 Compliance with Statutes, etc. 9499 9.06
Compliance with Environmental Laws. 9499 9.07 ERISA. 95101 9.08 End of Fiscal
Years; Fiscal Quarters. 96102 9.09 Performance of Obligations. 96102 9.10
Payment of Taxes. 96102 9.11 Use of Proceeds. 96102 9.12 Additional Security;
Further Assurances; etc. 97102 9.13 Permitted Acquisitions. 98103 9.14
Landlords’ Agreements, Mortgages Agreements, Bailee Letters and Storage
Agreements. 98104 9.15 Real Property Post-Closing Obligations. 98104 SECTION 10.
Negative Covenants. 99104 10.01 Liens. 99104 10.02 Consolidation, Merger,
Purchase or Sale of Assets, etc. 102108 10.03 Dividends. 104110 10.04
Indebtedness. 106111 10.05 Advances, Investments and Loans. 109115 10.06
Transactions with Affiliates. 111117 10.07 Fixed Charge Coverage Ratio. 112118
10.08 Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc. 113119 10.09 Limitation on
Certain Restrictions on Subsidiaries 114119 10.10 Limitation on Issuance of
Equity Interests. 114120 10.11 Business. 115120 10.12 Limitation on Creation of
Subsidiaries and Unrestricted Subsidiaries. 115120 10.13 No Additional Deposit
Accounts; etc. 115121 10.14 Persons Subject to Sanctions and/or Anti-Corruption
Laws. 116121 SECTION 11. Events of Default. 116121 11.01 Payments. 116121 11.02
Representations, etc. 116122 11.03 Covenants. 116122 11.04 Default Under Other
Agreements. 116122 (iii) #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw015.jpg]
11.05 Bankruptcy, etc. 117122 11.06 ERISA. 117123 11.07 Security Documents.
118123 11.08 Guaranty. 118123 11.09 Judgments. 118123 11.10 Change of Control.
118124 11.11 Intercreditor Agreement. 118124 SECTION 12. The Agents. 119124
12.01 Appointment. 119124 12.02 Nature of Duties. 119125 12.03 Lack of Reliance
on the Administrative Agent. 119125 12.04 Certain Rights of the Agents. 120125
12.05 Reliance. 120126 12.06 Indemnification. 120126 12.07 Each Agent in Its
Individual Capacity. 120126 12.08 Holders. 120126 12.09 Resignation by the
Administrative Agent or the Collateral Agent. 121126 12.10 Collateral Matters.
122127 12.11 Delivery of Information. 123128 SECTION 13. Miscellaneous. 123128
13.01 Payment of Expenses, etc. 123128 13.02 Right of Setoff. 124130 13.03
Notices. 125130 13.04 Benefit of Agreement; Assignments; Participations. 125131
13.05 No Waiver; Remedies Cumulative 129134 13.06 Payments Pro Rata. 129135
13.07 Calculations; Computations. 129135 13.08 GOVERNING LAW; SUBMISSION TO
JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 130136 13.09 Counterparts. 131137
13.10 Effectiveness. 131137 13.11 Headings Descriptive. 131137 13.12 Amendment
or Waiver; etc. 131137 13.13 Survival. 134139 13.14 Domicile of Loans. 134139
13.15 Register. 134140 13.16 Confidentiality. 135140 13.17 Patriot Act. 135141
13.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC. 135141
13.19 Interest Rate Limitation. 136142 13.20 No Fiduciary Duty. 136142 13.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 137142
13.22 Acknowledgment Regarding Any Supported QFCs. 143 SECTION 14. Nature of
Borrower Obligations. 137144 (iv) #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw016.jpg]
14.01 Nature of Borrower Obligations. 137144 14.02 Independent Obligation.
137144 14.03 Authorization. 138144 14.04 Reliance. 138145 14.05 Contribution;
Subrogation. 138145 14.06 Waiver. 139145 14.07 Discharge Upon Sale of Borrower.
139145 SECTION 15. [RESERVED]. 139145 SECTION 16. Guaranty. 139145 16.01
Guaranty of the Guaranteed Obligations. 139145 16.02 Contribution by Guarantors.
139145 16.03 Payment by Guarantors. 140146 16.04 Liability of Guarantors
Absolute. 140146 16.05 Waivers by Guarantors. 142148 16.06 Guarantors’ Rights of
Subrogation, Contribution, etc. 142149 16.07 Subordination of Other Guaranteed
Obligations. 143149 16.08 Continuing Guaranty. 143149 16.09 Authority of
Guarantors or the Borrowers. 143150 16.10 Financial Condition of Company. 143150
16.11 Bankruptcy, etc. 144150 16.12 Discharge of Guaranty Upon Sale of
Guarantor. 144151 16.13 Additional Guarantors. 144151 (v) #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw017.jpg]
SCHEDULES AND EXHIBITS SCHEDULE 1.01(a) Commitments SCHEDULE 1.01(b) Certain
Account Debtors/Concentration Limits SCHEDULE 1.01(c) Inventory Locations
SCHEDULE 8.06 Litigation SCHEDULE 8.12 Real Property SCHEDULE 8.13
Capitalization SCHEDULE 8.14 Subsidiaries SCHEDULE 8.21 Permitted Existing
Indebtedness SCHEDULE 8.22 Insurance SCHEDULE 10.01 Existing Liens SCHEDULE
10.05 Existing Investments SCHEDULE 10.06(g) Existing Affiliate Agreements
SCHEDULE 10.06(j) Company Affiliate Agreements SCHEDULE 10.13 Deposit Accounts
SCHEDULE 13.03 Lender Addresses EXHIBIT A-1 Form of Notice of Borrowing EXHIBIT
A-2 Form of Notice of Conversion/Continuation EXHIBIT B-1 Form of Revolving Note
EXHIBIT B-2 Form of Swingline Note EXHIBIT C [RESERVED] EXHIBIT D Form of
Section 5.04(c)(ii) Certificate EXHIBIT E Form of Officer’s Certificate EXHIBIT
F Form of Security Agreement EXHIBIT G Form of Solvency Certificate EXHIBIT H
Form of Compliance Certificate EXHIBIT I Form of Assignment and Assumption
Agreement EXHIBIT J Form of Intercompany Note EXHIBIT K Form of Landlord Waiver
and Consent Agreement EXHIBIT L Form of Joinder Agreement EXHIBIT M Form of
Borrowing Base Certificate EXHIBIT N Form of Intercreditor Agreement EXHIBIT O
Form of Incremental Commitment Agreement -i- #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw018.jpg]
ABL CREDIT AGREEMENT, dated as of September 29, 2016, among CVR PARTNERS, LP, a
Delaware limited partnership (the “Company”), CVR NITROGEN, LP, a Delaware
limited partnership (“CVR Nitrogen”), CVR NITROGEN GP, LLC, a Delaware limited
liability company (“CVR Nitrogen GP”), CVR NITROGEN FINANCE CORPORATION, a
Delaware corporation (“CVR Finance”), EAST DUBUQUE NITROGEN FERTILIZERS, LLC, a
Delaware limited liability company (“East Dubuque”), CVR NITROGEN HOLDINGS, LLC,
a Delaware limited liability company (“CVR Nitrogen Holdings”), COFFEYVILLE
RESOURCES NITROGEN FERTILIZERS, LLC, a Delaware limited liability company
(“Coffeyville Resources”), each other Borrower and Subsidiary Guarantor from
time to time party hereto, the Lenders from time to time party hereto and UBS
AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent. All
capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined. W I T N E S S E T H: WHEREAS, the Borrowers (as defined below)
have requested that, immediately upon the satisfaction of the conditions
precedent set forth in Section 7 below, the Lenders make available to the
Borrowers a $50,000,000 asset based revolving credit facility for the making of
revolving loans and the issuance of letters of credit for the account of the
Borrowers, from time to time; and WHEREAS, the Borrowers, each Lender, the
Administrative Agent and the Collateral Agent have agreed to amend the existing
credit agreement, effective as of the Amendment No. 1 Effective Date, to, among
other things, reduce the Revolving Loan Commitment to $35,000,000, in each case
pursuant to and in accordance with the terms and conditions set forth herein and
in Amendment No. 1; NOW, THEREFORE, IT IS AGREED: SECTION 1. Definitions and
Accounting Terms 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined): “2020 Fee Letter”
shall mean the Fee Letter dated as of July 30, 2020 among UBS Securities LLC and
the Company. “ABL Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement. “Account” shall mean an “account” as such term is
defined in Article 9 of the UCC, and any and all supporting obligations in
respect thereof. “Account Debtor” shall mean each Person who is obligated on an
Account. “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary or Unrestricted Subsidiary of a Credit Party or (y) more than 50% of
the Equity Interests of any such Person, which Person shall, as a result of the
acquisition of such Equity Interests, become a Borrower or a Subsidiary
Guarantor (or shall be merged with and into a Borrower or a Subsidiary
Guarantor, with such Borrower or such Subsidiary Guarantor being the surviving
or continuing Person). #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw019.jpg]
“Additional Margin” shall have the meaning provided in Section 2.15(a).
“Additional Security Documents” shall have the meaning provided in Section 9.12.
“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin. “Administrative Agent” shall mean UBS AG,
Stamford Branch, in its capacity as Administrative Agent for the Lenders
hereunder and under the other Credit Documents, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09. “Affected
Financial Institution” shall mean (a) any EEA Financial Institution or (b) any
UK Financial Institution. “Affiliate” of any specified Person shall mean any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person; provided, however, (x)
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of any Credit Party or any
Subsidiary thereof and (y) that for the purposes of the definition of “Eligible
Accounts” only, no operating portfolio company of any Qualifying Owner (other
than the Credit Parties and their respective Subsidiaries) shall constitute an
Affiliate of any Credit Party or any of its Subsidiaries so long as the
underlying transaction giving rise to the respective Eligible Account and such
Eligible Account itself satisfy the introductory paragraph of Section 10.06. For
purposes of this definition, “control,” as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings. “Affiliated Lender” shall mean Icahn
Enterprises L.P. and any of its Affiliates that are bona fide debt funds that
constitute a Lender hereunder. “Affiliated LenderLender’s Claim” shall have the
meaning provided in 13.04(c)(1i)(C). “Agent Advance” shall have the meaning
provided in Section 2.01(e). “Agent Advance Amount” shall have the meaning
provided in Section 2.01(e). “Agent Advance Period” shall have the meaning
provided in Section 2.01(e). “Agents” shall mean, collectively, the
Administrative Agent and the Collateral Agent, and individually, shall mean any
one of the Administrative Agent or Collateral Agent. “Aggregate Exposure” shall
mean, at any time, the sum of (a) the aggregate principal amount of all
Revolving Loans then outstanding, (b) the aggregate amount of all Letter of
Credit Outstandings at such time (exclusive of Letter of Credit Outstandings
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Loans) and (c) the aggregate principal amount
of all Swingline Loans then outstanding (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans). 2 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw020.jpg]
“Agreement” shall mean this credit agreement, as amended by Amendment No.1 and
as further modified, supplemented, amended, restated (including any amendment
and restatement hereof), extended or renewed from time to time. “Amendment No.
1” means that certain Amendment No. 1 to ABL Credit Agreement dated as of the
Amendment No. 1 Effective Date among the Borrowers, the Subsidiary Guarantors
party thereto, the Lenders party thereto and UBS AG Stamford Branch, as
Administrative Agent and Collateral Agent. “Amendment No. 1 Effective Date”
means September 29, 2020. “Applicable Commitment Commission Percentage” shall
mean (i) prior to the Amendment No. 1 Effective Date, (A) for the period from
the Effective Date until the last day of the first full calendar quarter after
the Effective Date, 0.375% per annum and (B) for each calendar quarter
thereafter, (i1) if for the immediately preceding calendar quarter (or such
shorter period, as the case may be) the daily average of the outstanding
Revolving Loans and Letters of Credit is less than 50% of the Total Revolving
Loan Commitment, 0.375% per annum and (ii2) if for the immediately preceding
calendar quarter (or such shorter period, as the case may be) the daily average
of the outstanding Revolving Loans and Letters of Credit is equal to or greater
than 50% of the Total Revolving Loan Commitment, 0.25% per annum. and (ii) from
and following the Amendment No. 1 Effective Date, for each of (A) the period
from the Amendment No. 1 Effective Date until the last day of the first full
calendar quarter after the Amendment No. 1 Effective Date and (B) each calendar
quarter thereafter, 0.50% per annum. “Applicable Margin” initially shall mean
(a) prior to the Amendment No. 1 Effective Date, a percentage per annum
determined in accordance with this Agreement prior to giving effect to Amendment
No. 1 and (b) from and following the Amendment No. 1 Effective Date, a
percentage per annum equal to (i) in the case of Revolving Loans maintained as
(A) Base Rate Loans, 1.00%, and (B) LIBOR Loans, 2.00%, and (ii) in the case of
Swingline Loans, 1.00%. From and after each day of delivery of any certificate
delivered in accordance with the first sentence of the following paragraph
following the Amendment No. 1 Effective Date indicating an entitlement to a
different margin for any Loans than that described in the immediately preceding
sentence (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Margins for such Loans (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Historical Excess Availability indicated to have been achieved in any
certificate delivered in accordance with the following sentence: Revolving Loans
and Revolving Loans Swingline Loans Maintained as LIBOR Maintained as Base Rate
Level Historical Excess Availability Loans Loans I Greater than 50% of
Availability 1.502.00% 0.501.00% II Equal to or less than 50% of 2.002.50%
1.001.50% Availability The Historical Excess Availability used in a
determination of Adjustable Applicable Margins shall be determined based on the
delivery of a certificate of an Authorized Officer of the Company (each, a
“Quarterly Pricing Certificate”) to the Administrative Agent (with a copy to be
sent by the Administrative Agent to each Lender), within 5 days after the last
day of any Fiscal Quarter, which Quarterly Pricing Certificate shall set forth
the calculation of the Historical Excess Availability as at the last day of the
Fiscal Quarter ended immediately prior to the relevant Start Date. The
Adjustable Applicable Margins so determined shall apply, except as set forth in
the succeeding sentence, from the relevant Start Date to the 3 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw021.jpg]
earlier of (x) the date on which the next Quarterly Pricing Certificate is
delivered to the Administrative Agent and (y) the date which is 5 days following
the last day of the Fiscal Quarter in which the previous Start Date occurred
(such earlier date, the “End Date”), at which time, if no Quarterly Pricing
Certificate has been delivered to the Administrative Agent indicating an
entitlement to new Adjustable Applicable Margins (and thus commencing a new
Start Date), the Adjustable Applicable Margins shall be those that correspond to
a Historical Excess Availability at Level II (such Adjustable Applicable Margins
as so determined, the “Highest Adjustable Applicable Margins”). Notwithstanding
anything to the contrary contained above in this definitionherein, (i) at all
times priorfrom and after the Amendment No. 1 Effective Date to the date of
delivery of the Quarterly Pricing Certificate for the Fiscal Quarter ending
December 31, 20162020, the Adjustable Applicable Margins shall be maintained at
Level III above and, (ii) from and after the most recent Incremental Commitment
Date for any Incremental Commitment Agreement pursuant to which the Applicable
Margins and Adjustable Applicable Margins have been increased above the
Applicable Margins and the Adjustable Applicable Margins in effect immediately
prior to such Incremental Commitment Date, each of the Applicable Margins and
the Adjustable Applicable Margins shall be increased to those respective
percentages per annum set forth in the applicable Incremental Commitment
Agreement and (iii) from and after the Extension, with respect to any Extended
Loans, the Applicable Margins and Adjustable Applicable Margins specified for
such Extended Loans shall be those specified in the applicable definitive
documentation thereof. “Asset Sale” shall mean any sale, transfer or other
disposition by any Credit Party or any of its Subsidiaries to any Person
(including by way of redemption by such Person), other than to any Credit Party
or a Wholly Owned Subsidiary of any Credit Party, of any asset (including any
capital stock or other securities of, or Equity Interests in, another Person),
but excluding sales of assets pursuant to Sections 10.02(b), (c), (d), (f), (g),
(h), (i), (j), (k), (m) and (o). “Asset Sale Proceeds Account” shall mean one or
more deposit accounts or securities accounts holding solely the proceeds of any
sale or other disposition of any Notes Priority Collateral (and only such
Collateral) that are required to be held in such account or accounts pursuant to
the terms of any Qualified Secured Debt Document to the extent that (x) any such
Indebtedness has a Lien on the Notes Priority Collateral that is senior to the
Lien of the Obligations on such Notes Priority Collateral and (y) any such
deposit accounts or securities accounts are subject to the terms of the
Intercreditor Agreement and are being held for the benefit of the Secured
Parties as well. “Assignment and Assumption Agreement” shall mean an Assignment
and Assumption Agreement substantially in the form of Exhibit I (appropriately
completed). “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation, Letter of Credit
Requests and similar notices, any person or persons that has or have been
authorized by the board of directors (or similar governing body) of the Company
or the respective other Borrower (and any person or persons authorized by any
such person or persons) to deliver such notices pursuant to this Agreement and
that has or have appropriate signature cards on file with the Administrative
Agent, the Swingline Lender or the respective Issuing Lender, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief financial officer, the treasurer or the principal accounting officer of
the Company, and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
officer) of the Company or the respective other Borrower. “Availability” at any
time shall mean the lesser of (i) the Borrowing Base at such time and (ii) the
Total Revolving Loan Commitment at such time. 4 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw022.jpg]
“Back Stop Arrangements” shall mean, collectively, Letter of Credit Back Stop
Arrangements and Swingline Back Stop Arrangements. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEAAffected Financial
Institution. “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law,
regulation, rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule. and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). “Bank
Product Reserve” shall mean a reserve established by the Collateral Agent from
time to time in respect of the Credit Parties’ liabilities (or potential
liabilities) as part of their cash management system such as, but not limited
to, reserves for returned items, customary charges for maintaining Deposit
Accounts and similar items. “Bankruptcy Code” shall have the meaning provided in
Section 11.05. “Base Rate” shall mean, at any time, the greatest of (a) the
Prime Lending Rate as established from time to time by UBS AG at its principal
office in Stamford, Connecticut, (b) the Federal Funds Rate plus 0.50%, and (c)
the one month LIBO Rate (which rate shall be determined on a daily basis) plus
1.00% (it being understood that the LIBO Rate for this purpose shall not be less
than zero0.50%). For purposes of this definition, the LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.
“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Revolving Loan
designated or deemed designated as such by the relevant Borrower at the time of
the incurrence thereof or conversion thereto. “Benchmark Replacement” shall have
the meaning provided in Section 2.17(e). “Benchmark Replacement Adjustment”
shall have the meaning provided in Section 2.17(e). “Benchmark Replacement
Conforming Changes” shall have the meaning provided in Section 2.17(e).
“Benchmark Replacement Date” shall have the meaning provided in Section 2.17(e).
“Benchmark Transition Event” shall have the meaning provided in Section 2.17(e).
5 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw023.jpg]
“Benchmark Transition Start Date” shall have the meaning provided in Section
2.17(e). “Benchmark Unavailability Period” shall have the meaning provided in
Section 2.17(e). “Beneficial Ownership Certification” shall mean a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“BHC Act Affiliate” shall have the meaning provided in Section 13.22(b). “Board”
shall mean the Board of Governors of the Federal Reserve System of the United
States. “Borrower” and “Borrowers” shall mean the Company, East Dubuque, CVR
Nitrogen, CVR Nitrogen Holdings and Coffeyville Resources, in each case together
with each other entity that becomes a Borrower pursuant to Section 10.12(a).
“Borrowing” shall mean the borrowing of one Type of Revolving Loan from all the
Lenders, or from the Swingline Lender in the case of Swingline Loans, on a given
date (or resulting from a conversion or conversions on such date) having in the
case of LIBOR Loans the same Interest Period; provided, that, Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of LIBOR Loans. “Borrowing Base” shall mean, as of any date, the
amount equal to the sum of (without duplication) (i) the aggregate amount of
Unrestricted cash and Unrestricted Qualified Cash Equivalents of the Borrowers,
in an aggregate amount not to exceed $25,000,000, held in Deposit Accounts or
Securities Accounts in each case subject to a Cash Management Control Agreement
and in which the Collateral Agent has a First Priority Lien (it being understood
and agreed that the requirements that such Deposit Accounts or Securities
Accounts be subject to a Cash Management Control Agreement and be subject to a
First Priority Lien in favor of the Collateral Agent shall not apply for the
period commencing on the Effective Date and ending five Business Days
thereafter), plus (ii) 85.0% of the amount of Eligible Accounts, plus (iiiii)
the lesser of (A) 65.075.0 % of the Value of Eligible Inventory (other than
Eligible Spare Parts Inventory and Eligible Precious Metals Inventory) and (B)
85% of the Net Orderly Liquidation Value of Eligible Inventory (other than
Eligible Spare Parts Inventory and Eligible Precious Metals Inventory) plus
(iviii) the lesser of (x) $10,000,000 and (y) the lesser of (A) 65.0% of the
Value of Eligible Spare Parts Inventory and Eligible Precious Metals Inventory
and (B) 85.0% of the Net Orderly Liquidation Value of Eligible Spare Parts
Inventory and Eligible Precious Metals Inventory, minus (viv) the aggregate
amount of the Reserves then established by the Collateral Agent. In the event
that any Borrower ceases to be a wholly-owned Subsidiary of the Company, the
assets of such Borrower shall be disregarded for purposes of this definition.
For any purpose under any Credit Documents requiring the determination of the
Borrowing Base, such Borrowing Base shall be the Borrowing Base as set forth in
the most recently delivered Borrowing Base Certificate delivered to the
Administrative Agent in accordance with Section 9.01(j); provided that the
Borrowing Base determined pursuant to clause (i) above may be adjusted on a
daily basis to reflect the aggregate amount under clause (i) above as of the
open of business on each Business Day as verified by the Administrative Agent.
The Collateral Agent shall have the right (but not the obligation) to review
such computations and if, in its Permitted Discretion, such computations have
not been calculated in accordance with the terms of this Agreement, the
Collateral Agent shall have the right to correct any such errors in such manner
as it may determine in its Permitted Discretion. 6 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw024.jpg]
“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).
“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction. “Business Day” shall
mean (i) for all purposes other than as covered by clause (ii) below, any day
except Saturday, Sunday and any day which shall be in New York, New York, a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close and (ii) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, LIBOR Loans, any day which is a Business Day described in clause (i) above
and which is also a day for trading by and between banks in U.S. dollar deposits
in the London interbank market. “Calculation Period” shall mean, with respect to
any Permitted Acquisition, any Significant Asset Sale or any other event
expressly required to be calculated on a Pro Forma Basis pursuant to the terms
of this Agreement, the Test Period most recently ended prior to the date of such
Permitted Acquisition, Significant Asset Sale or other event for which financial
statements have been delivered to the Lenders pursuant to this Agreement.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all CapitalizedFinance Lease Obligations incurred by
such Person. “Capitalized Lease Obligations” shall mean, with respect to any
Person, all rental obligations of such Person which, under GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles. “Cash Equivalents” shall mean, as to any Person, (i) securities
issued or directly and fully guaranteed or insured by the United States
government or any agency or instrumentality thereof (provided, that, the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than two years from the date of acquisition, (ii) time
deposits, demand deposits, money market deposits, certificates of deposit and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year from
the date of acquisition and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $250,000,000
(or $100,000,000 in the case of a non-U.S. bank), (iii) repurchase obligations
for underlying securities of the types set forth in clauses (i), (ii) and (vi)
of this definition entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper rated at
least P-1 by Moody’s or at least A-1 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
rating agency) and in each case maturing within two years after the date of
acquisition, (v) marketable short- term money market and similar securities
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively,
or liquidity funds or other similar money market mutual funds, with a rating of
at least Aaa by Moody’s or AAAm by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating
agency), (vi) securities issued by any state, commonwealth or territory of the
United States or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof, maturing
within two years from the date of acquisition thereof and having an investment
grade rating from Moody’s or S&P, (vii) money market funds (or other investment
funds) at least 95% of the assets of which constitute Cash Equivalents of the
kinds set forth in clauses (ii) through (vi) of this definition, (viii) Euros or
any national currency of any participating member state of the EMU, (ix) local
currency held by any Borrower or any Subsidiary thereof from time to time in the
ordinary course of business, (x) securities issued or directly 7 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw025.jpg]
and fully guaranteed by the sovereign nation or any agency thereof (provided,
that, the full faith and credit of such sovereign nation is pledged in support
thereof) in which any Borrower or any Subsidiary thereof is organized or is
conducting business having maturities of not more than one year from the date of
acquisition and (xi) investments of the type and maturity set forth in clauses
(ii) through (vi) above of foreign obligors, which investments or obligors
satisfy the requirements and have ratings set forth in such clauses. “Cash
Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Collateral Agent. “Cash Management
Services” shall mean treasury, depositary or cash management services (including
overnight overdraft services), automated clearinghouse transfers of funds and
purchasing, credit and debit card services. “CFC” shall mean any direct or
indirect Subsidiary of any Credit Party which is a “controlled foreign
corporation” within the meaning of Section 957 of the Code. “Change in Tax Law”
shall mean the enactment, promulgation, execution or ratification of, or any
change in or amendment to, any law (including the Code), treaty, regulation or
rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation. “Change of Control” shall mean (i)
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (other than any Qualifying Owner) shall have acquired (a)
beneficial ownership of 50% or more on a fully diluted basis of the voting
Equity Interests of the Company in the aggregate, or (b) the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of the Company; or (ii) a “change of control” (or
similarly defined event) shall occur under the Secured Notes Indenture or the
definitive documentation governing any Indebtedness in an aggregate principal
amount in excess of $35,000,000. “Chattel Paper” shall mean “chattel paper” (as
such term is defined in Article 9 of the UCC). “Chief Executive Office” shall
mean, with respect to any Person, the location from which such Person manages
the main part of its business operations or other affairs. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time. “Coffeyville
Facility” shall mean the Company’s nitrogen fertilizer plant located at 701 East
Martin Street, Coffeyville, Kansas. “Coffeyville Resources” shall have the
meaning set forth in the introductory paragraph to this Agreement. “Coke
SupplyCoffeyville Master Service Agreement” shall mean the Coke
SupplyCoffeyville Master Service Agreement, dated as of October 25, 2007February
19, 2020 but effective as of January 1, 2020, by and between Coffeyville
Resources and Coffeyville Resources Refining & Marketing, LLC and Coffeyville
Resources Nitrogen Fertilizers, LLC. “Coffeyville Resources” shall have the
meaning set forth in the introductory paragraph to this Agreement. 8
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw026.jpg]
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including all Security Agreement Collateral,
all Mortgaged Properties and all cash and Cash Equivalents delivered as
collateral pursuant to Section 5.02 or 11. “Collateral Agent” shall mean UBS AG,
Stamford Branch in its capacity as collateral agent for the Secured Parties
hereunder and pursuant to the Security Documents, and shall include any
successor to the Collateral Agent as provided in Section 12.09. “Collateral
Questionnaire” shall mean a certificate of an Authorized Officer of the Company
in form reasonably satisfactory to the Collateral Agent that provides
information with respect to the personal or mixed property of each Credit Party.
“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement. “Collection Banks” shall have
the meaning provided in Section 5.03(b). “Commingled Inventory” shall mean
Inventory of any Borrower that is commingled (whether pursuant to a consignment,
a toll manufacturing agreement or otherwise) with Inventory of another Person
(other than another Borrower) at a location owned or leased by a Borrower or a
third-party vendor to the extent that such Inventory of such Borrower is not
readily identifiable. “Commitment Commission” shall have the meaning provided in
Section 4.01(a). “Commodity Agreement” shall mean any commodity exchange, swap,
forward, cap, floor collar or other similar agreement or arrangement each of
which is for the purpose of hedging the exposure of the Company and its
Subsidiaries to fluctuations in the price of commodities used in their
operations and not for speculative purposes. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Company” shall have the meaning set forth in the
introductory paragraph to this Agreement. “Compliance Period” shall mean any
period (a) commencing on the date on which Excess Availability is less than the
greater of (i) 10.0% of Availability and (ii) $5,000,000 and (b) ending on the
first date thereafter on which Excess Availability has been equal to or greater
than the greater of (i) 10.0% of Availability and (ii) $5,000,000, in either
case for 30 consecutive days. “Concentration Account” shall have the meaning
provided in Section 5.03(c). “Connection Tax” mean any tax imposed as a result
of a present or former connection between a Lender or Issuing Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Issuing Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document). “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period (without giving effect to (x) any extraordinary gains or
losses, (y) any non-cash income, and (z) any gains 9 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw027.jpg]
or losses from sales of assets other than inventory sold in the ordinary course
of business) adjusted by (A) adding thereto (in each case to the extent deducted
in determining Consolidated Net Income for such period), without duplication,
the amount of (i) total interest expense (inclusive of that portion attributable
to CapitalizedFinance Lease Obligations, net costs under Interest Rate
Protection Agreements and amortization of deferred financing fees and other
original issue discount and banking fees, charges and commissions (e.g., letter
of credit fees and commitment fees)) of the Company and its Subsidiaries
determined on a consolidated basis for such period, (ii) provision for taxes
based on income and foreign withholding taxes for the Company and its
Subsidiaries determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Company and its Subsidiaries
determined on a consolidated basis for such period, (iv) the amount of all fees
and expenses incurred by the Company and its Subsidiaries in connection with the
Transaction during such period, (v) the amount of all other non-cash charges or
losses of the Company and its Subsidiaries determined on a consolidated basis
for such period, (vi) any expenses or charges incurred by the Company and its
Subsidiaries in connection with any acquisition (including a Permitted
Acquisition) or disposition of assets outside the ordinary course of business,
any issuance of Indebtedness or equity securities of the Company and its
Subsidiaries or any refinancing or recapitalization transaction for such period
(whether or not any such transaction is actually consummated), (vii) any unusual
or non-recurring charges incurred by the Company and its Subsidiaries during
such period in an aggregate amount not to exceed 10% of the amount of
Consolidated EBITDA prior to the adjustment provided in this clause (vii) as
determined in such period, (viii) the amount of any integration costs or other
business optimization expenses or costs incurred by the Company and its
Subsidiaries for such period, including any one-time costs incurred in
connection with acquisitions and costs related to the closure and/or
consolidation of facilities, in an aggregate amount not to exceed 20% of the
amount of Consolidated EBITDA prior to the adjustment provided for in this
clause (viii) as determined in such period, (ix) any net after-tax loss from
disposed or discontinued operations and any net after-tax losses on disposal of
disposed or discontinued operations of the Company and its Subsidiaries for such
period, (x) Major Scheduled Turnaround Expenses for such fiscal period, (xi) any
losses realized by the Company and its Subsidiaries in connection with any
extinguishment of Indebtedness for such period, and (xii) any losses incurred by
the Company and its Subsidiaries attributable to minority equity interests in
the Company or any of its Subsidiaries for such period, and (B) subtracting
therefrom (to the extent not otherwise deducted in determining Consolidated Net
Income for such period), without duplication, the amount of (i) all cash
payments or cash charges made (or incurred) by the Company or any of its
Subsidiaries for such period on account of any non-cash charges or losses added
back to Consolidated EBITDA pursuant to preceding sub clause (A)(v) in a
previous period, (ii) any unusual or non-recurring gains by the Company and its
Subsidiaries during such period, (iii) any net after-tax gain from disposed or
discontinued operations and any net after-tax gain on disposal of disposed or
discontinued operations of the Company and its Subsidiaries for such period,
(iv) the aggregate amount of all Dividends paid pursuant to Section 10.03(c) for
such period, (v) any gains realized by the Company and its Subsidiaries in
connection with any extinguishment of Indebtedness for such period, and (vi) any
income increasing Consolidated Net Income for such period attributable to
minority equity interests in the Company or any of its Subsidiaries. For the
avoidance of doubt, it is understood and agreed that, to the extent any amounts
are excluded from Consolidated Net Income by virtue of the proviso to the
definition thereof contained herein, any add backs to Consolidated Net Income in
determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein. “Consolidated Indebtedness” shall mean, as at any date
of determination, the remainder of (A) the sum of (without duplication) (i) the
aggregate stated balance sheet amount of all Indebtedness (including
Indebtedness as would be required to be treated as CapitalizedFinance Lease
Obligations, but excluding Indebtedness under clauses (iv), (vi) (but only in
respect of undrawn amounts) and (x) of the definition 10 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw028.jpg]
thereof) of the Company and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, (ii) the aggregate amount of all unpaid drawings under
all letters of credit issued for the account of the Company or any of its
Subsidiaries and (iii) the aggregate amount of all guaranties by the Company or
any of its Subsidiaries of Indebtedness of another Person of the type that would
otherwise be included in the calculation of Consolidated Indebtedness minus (B)
the aggregate amount of all Unrestricted cash and Cash Equivalents of the Credit
Parties, not to exceed $25,000,000, that is subject to a Cash Management Control
Agreement and in which the Collateral Agent has a First Priority Lien.
“Consolidated Interest Expense” shall mean, for any period, the total interest
expense (including that portion attributable to CapitalizedFinance Lease
Obligations in accordance with GAAP and capitalized interest) of the Company and
its Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Company and its Subsidiaries for such period, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Protection Agreements. “Consolidated
Net Income” shall mean, for any period, the net income (or loss) of the Company
and its Subsidiaries determined on a consolidated basis for such period (taken
as a single accounting period) in accordance with GAAP (after any deduction for
minority interests); provided, that, the following items shall be excluded
(except to the extent provided below) in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Subsidiary of the
Company in which a Person or Persons other than the Company and its Subsidiaries
has an Equity Interest or Equity Interests to the extent of such Equity
Interests held by Persons other than the Company and its Subsidiaries in such
Subsidiary, (ii) the net income (or loss) of (A) any Unrestricted Subsidiary and
(B) any other Person (other than a Subsidiary of the Company) in which a Person
or Persons other than the Company and its Subsidiaries has an Equity Interest or
Equity Interests to the extent of such Equity Interests held by Persons other
than the Company and its Subsidiaries in such Person; provided, that, (in the
case of each of preceding clauses (A) and (B)) the Consolidated Net Income of
the Company and its Subsidiaries shall be increased to the extent of the amount
of cash dividends or cash distributions actually paid to the Company or any of
its Subsidiaries by such Unrestricted Subsidiary or other Person during such
period, (iii) except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary and (iv) the net income of any
Subsidiary of the Company that is not a Credit Party to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the remainder of (without duplication) (A) Consolidated Indebtedness (without
giving effect to clause (B) of the definition thereof) as of such date that is
secured by Liens on property or assets of the Company and its Subsidiaries minus
(B) the aggregate amount of all Unrestricted cash and Cash Equivalents of the
Credit Parties, not to exceed $25,000,000, that is subject to a Cash Management
Control Agreement and in which the Collateral Agent has a First Priority Lien.
“Consolidated Total Assets” shall mean, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Company and its
Subsidiaries (excluding the assets of Unrestricted Subsidiaries, but including
the residual equity value of the Equity Interests of the Unrestricted
Subsidiaries and as at the end of the most recently ended Fiscal Quarter for
which internal financial statements are available (giving pro forma effect to
any acquisitions or dispositions of assets or properties that have been made by
the 11 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw029.jpg]
Company or any of its Subsidiaries subsequent to the date of such balance sheet,
including through mergers or consolidations). “Contractual Obligation” shall
mean, as applied to any Person, any provision of any Equity Interests issued by
that Person or of any indenture, mortgage, deed of trust, contract, undertaking,
agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject. “CFC” shall mean any direct or indirect Subsidiary of any Credit Party
which is a “controlled foreign corporation” within the meaning of Section 957 of
the Code. “Covered Entity” shall have the meaning provided in Section 13.22(b).
“Covered Party” shall have the meaning provided in Section 13.22(a). “Credit
Account” shall have the meaning provided in Section 5.03(e). “Credit Documents”
shall mean this Agreement, the Security Agreement, the Intercreditor Agreement,
Amendment No. 1 and, after the execution and delivery thereof pursuant to the
terms of this Agreement, each Note, each Joinder Agreement, each Incremental
Commitment Agreement, each Mortgage and each other Security Document. “Credit
Event” shall mean the making of any Loan or the issuance, amendment, extension
or renewal of any Letter of Credit (other than any amendment, extension or
renewal that does not increase the maximum Stated Amount of such Letter of
Credit). “Credit Party” shall mean each Borrower and each Guarantor.
“Cross-Easement Agreement” shall mean the Amended and Restated Cross-Easement
Agreement, dated as of April 13, 2011, among Coffeyville Resources Refining &
Marketing, LLC and Coffeyville Resources Nitrogen Fertilizers, LLC. “CVR
Finance” shall have the meaning set forth in the introductory paragraph to this
Agreement. “CVR Nitrogen” shall have the meaning set forth in the introductory
paragraph to this Agreement. “CVR Nitrogen GP” shall have the meaning set forth
in the introductory paragraph to this Agreement. “CVR Nitrogen Holdings” shall
have the meaning set forth in the introductory paragraph to this Agreement.
“Default” shall mean any event, act or condition set forth in Section 11 which
with notice or lapse of time, or both, would constitute an Event of Default.
“Default Right” shall have the meaning provided in Section 13.22(b). “Defaulting
Lender” shall mean any Lender with respect to which a Lender Default is in
effect. 12 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw030.jpg]
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or a Subsidiary in connection with a
conveyance, sale, lease or other disposition that is so designated as Designated
Non-Cash Consideration pursuant to a certificate of an Authorized Officer,
setting forth the basis of such valuation, less the amount of Cash Equivalents
received in connection with a subsequent sale, redemption or repurchase of or
collection or payment on such Designated Non-Cash Consideration. “Disbursement
Account” shall mean each checking and/or disbursement account maintained by each
Borrower and each Subsidiary Guarantor for their respective general corporate
(or equivalent) purposes, including for the purpose of paying their trade
payables and other operating expenses. “Disqualified Equity Interest” means,
with respect to any Person, any Equity Interest in such Person that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable, either mandatorily or at the option of the holder thereof)
or upon the happening of any event or condition: (i) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests), whether pursuant to a sinking fund obligation or
otherwise; (ii) is convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests); or (iii) is
redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) or is required to be repurchased by such Person or any
of its Affiliates, in whole or in part, at the option of the holder thereof; in
each case, on or prior to the date that is six (6) months after the Initial
Revolving Commitment Termination Date; provided, that, an Equity Interest that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “change of control” or
similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after repayment in full in cash of all of the
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments. “Dividend” shall mean, with respect to any
Person, that such Person has paid a dividend, distribution or returned any
equity capital to its stockholders, partners or members or authorized or made
any other distribution, payment or delivery of property (other than common
Equity Interests of such Person) or cash to its stockholders, partners or
members in their capacity as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its capital stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests of such Person), or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any other Equity
Interests of such Person 13 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw031.jpg]
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other Equity Interests).
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States. “Domestic Subsidiary” of any Person shall mean any Subsidiary
of such Person incorporated or organized in the United States or any State
thereof or the District of Columbia. “Dominion Period” shall mean any period
commencing on the date (a) on which Excess Availability is less than the greater
of (A) 12.5% of Availability and (B) $6,250,000 or (b) on which there is an
occurrence of a Specified Default; provided, that, (1) to the extent that the
Dominion Period has occurred due to clause (a) of this definition, if Excess
Availability shall be equal to or greater than (x) 12.5% of Availability and (y)
$6,250,000, for at least 30 consecutive days (provided that such 30-day
requirement shall not apply if any Credit Party receives proceeds from any
offering of Indebtedness or equity permittednot prohibited hereunder and such
proceeds are in an amount sufficient to cause compliance with clause (a) of this
definition), the Dominion Period shall no longer be deemed to exist or be
continuing until such time as Excess Availability may again be less than such
amount and (ii) to the extent that the Dominion Period has occurred due to
clause (b) of this definition, if such Specified Default is no longer
continuing. “Drawing” shall have the meaning provided in Section 3.05(b). “Early
Opt-in Election” shall have the meaning provided in Section 2.17(e). “East
Dubuque” shall have the meaning set forth in the introductory paragraph to this
Agreement. “East Dubuque Facility” shall mean CVR Nitrogen’s nitrogen fertilizer
plant located at 16675 U.S. Route 20 West, East Dubuque, Illinois. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; “EEA Member Country”
means any of the member states of the European Union (including the United
Kingdom of Great Britain and Northern Ireland), Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” shall have the meaning provided in
Section 13.10. “Eligible Accounts” shall mean those Accounts created by one of
the Borrowers in the ordinary course of their business, that arise out of their
sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Credit
Documents and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by the Collateral Agent in its Permitted
Discretion to address the results of any audit or other collateral examination
performed by or on 14 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw032.jpg]
behalf the Administrative Agent or the Collateral Agent from time to time after
the Effective Date, and other due diligence or information with respect to the
Borrowers’ business or assets of which the Collateral Agent became aware after
the Effective Date. The Collateral Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits, unapplied cash, bonding
subrogation rights to the extent not cash collateralized, any and all returns,
accrued rebates, discounts (which may, at the Collateral Agent’s option, be
calculated on shortest terms), credits, allowances or sales or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time. Eligible
Accounts shall not include the following: (a) Accounts which either are 60 days
or more past due or are unpaid more than 90 days after the original invoice
date; (b) Accounts owed by an Account Debtor where 50% or more of the total
amount of all Accounts owed by that Account Debtor are deemed ineligible
hereunder; (c) Accounts with respect to which the Account Debtor is an Affiliate
of a Borrower; (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by an Account Debtor may be conditional; (e) Accounts that are not payable in
Dollars; (f) Accounts with respect to which the Account Debtor is a
non-Governmental Authority unless: (i) the Account Debtor either (A) maintains
its Chief Executive Office in the United States, or (B) is organized under the
laws of the United States, or any state or subdivision thereof; or (ii) (A) the
Account is supported by an irrevocable letter of credit satisfactory to the
Collateral Agent, in its Permitted Discretion (as to form, substance, and issuer
or domestic confirming bank), that has been delivered to the Administrative
Agent and is directly drawable by the Administrative Agent, or (B) the Account
is covered by credit insurance in form, substance, and amount, and by an
insurer, satisfactory to the Collateral Agent, in its Permitted Discretion; (g)
Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof or of any department, agency, public
corporation, or other instrumentality thereof, unless (i) the Account is
supported by an irrevocable letter of credit satisfactory to the Collateral
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to the Administrative Agent
and is directly drawable by the Administrative Agent, or (ii) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to the Collateral Agent, in its Permitted Discretion; (h) Accounts
with respect to which the Account Debtor is the federal government of the United
States or any department, agency or instrumentality of the United States
(exclusive, however, of Accounts with respect to which a Borrower has complied,
to the reasonable satisfaction of the Administrative Agent, with the Assignment
of Claims Act, 31 USC § 3727); (i) Accounts with respect to which the Account
Debtor is a creditor of a Borrower or any Subsidiary or Unrestricted Subsidiary
of a Borrower and such Account Debtor has or has asserted a right of setoff, or
has disputed its obligation to pay all or any portion of the Account, to the
extent (including 15 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw033.jpg]
with respect to rebates) of such claim, right of setoff, or dispute; provided,
that, such Accounts shall be ineligible only to the extent of such right of
setoff, dispute or claim; (j) Accounts with respect to an Account Debtor (and
its Affiliates) whose total obligations owing to the Borrowers or any Subsidiary
or Unrestricted Subsidiary of the Borrowers exceed 15% (or, in the case of those
Account Debtors (and their respective Affiliates) listed on Schedule 1.01(b),
exceed the respective percentages set forth opposite the names of such Account
Debtors on such Schedule 1.01(b)) (such percentages set forth in Schedule
1.01(b) as applied to a particular Account Debtor (and its Affiliates) being
subject to reduction by the Collateral Agent, in its Permitted Discretion, if
the creditworthiness of such Account Debtor (and its Affiliates) deteriorates)
of all Accounts owed to the Borrowers and their Subsidiaries and Unrestricted
Subsidiaries, to the extent of the obligations owing by such Account Debtor (and
its Affiliates) in excess of such percentages; provided, however, that (i) in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentages shall be determined by the Collateral Agent based on
all of the total obligations owing by Account Debtors (and their respective
Affiliates) to any Borrower or any Subsidiary or Unrestricted Subsidiary of any
Borrower prior to giving effect to any eliminations based upon the foregoing
concentration limit; and (ii) at the request of the Company, and with the
consent of the Collateral Agent (acting in their Permitted Discretion) Account
Debtors (and corresponding concentration limits) may be added to, and/or removed
from, Schedule 1.01(b) from time to time; (k) Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, has gone out of business,
or as to which any Borrower has received notice of an imminent insolvency
proceeding or a material impairment of the financial condition of such Account
Debtor unless (x) such Account is supported by a letter of credit satisfactory
to the Collateral Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent or (y)
such Account Debtor has received debtor-in-possession financing sufficient as
determined by the Collateral Agent in its Permitted Discretion to finance its
ongoing business activities; (l) Accounts that are not subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent pursuant to the
relevant Security Document as provided in the Intercreditor Agreement; (m)
Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor;
(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services (other than customary
maintenance contracts); (o) Accounts with respect to which any return, rejection
or repossession of any of the merchandise giving rise to such Account has
occurred, but only to the extent of the value of the goods returned, rejected or
repossessed; (p) Accounts that are evidenced by Chattel Paper; (q) Any Account
that has not been invoiced, has not been billed and has not been recognized as
received by the applicable Account Debtor; 16 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw034.jpg]
(r) Any Account with respect to which a partial payment of such Account has been
made by the respective Account Debtor; provided, that, to the extent such
Account consists of multiple separate line-items, only the line items that have
been partially paid shall be excluded; (s) Accounts that are not payable to a
Borrower; (t) Accounts to the extent representing service charges or late fees;
provided, that, such Accounts shall be ineligible only to the extent of such
service charges or late fees; (u) Accounts to the extent representing unapplied
cash balances; or (v) Accounts with respect to which the goods or services
giving rise to such Account are sold or performed on terms of “cash on delivery”
or “cash in advance”. “Eligible Inventory” shall mean the Inventory owned by one
of the Borrowers and reflected in the most recent Borrowing Base Certificate
delivered by the Company to the Administrative Agent and not excluded as
ineligible inventory by virtue of one or more of the exclusionary criteria set
forth below; provided, however, that such criteria may be revised from time to
time by the Collateral Agent in its Permitted Discretion to address the results
of any field examination performed by or on behalf of the Administrative Agent
or the Collateral Agent from time to time after the Effective Date, and other
due diligence or information with respect to the Borrowers’ business or assets
of which the Collateral Agent became aware after the Effective Date. The
Collateral Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Inventory from time to time in its Permitted Discretion.
Eligible Inventory shall not include any Inventory of a Borrower that: (a) is
not owned by a Borrower free and clear of all Liens and rights of any other
Person (including the rights of a purchaser that has made progress payments and
the rights of a surety that has issued a bond to assure a Borrower’s performance
with respect to that Inventory), except (i) the First Priority Lien in favor of
the Collateral Agent on behalf of the Secured Parties, (ii) the junior Permitted
Liens under Section 10.01(d) in favor of (A) the Secured Notes Trustee on behalf
of the Secured Notes Secured Parties, (B) the Agent on behalf of the Secured
Notes Secured Parties, (C) the Refinancing Notes Agent on behalf of the
Refinancing Notes Secured Parties, and (D) any Qualified Secured Debt Agent on
behalf of the respective Qualified Secured Debt Secured Parties, (iii) Permitted
Liens in favor of landlords, bailees and freight carriers and forwarders to the
extent permitted in the provisions of this Agreement (subject to Reserves
established by the Collateral Agent in accordance with the provisions of this
Agreement); and (iv) other Permitted Liens that do not have priority over the
Lien of the Collateral Agent and are junior to the Lien of the Collateral Agent.
(b) (i) is not located on premises owned, leased or rented by a Borrower and set
forth on Schedule 1.01(c) (or such other location approved by the Collateral
Agent in its Permitted Discretion) and, in the case of leased or rented
premises, unless either (x) if requested by the Administrative Agent a
reasonably satisfactory landlord waiver has been delivered to the Administrative
Agent or (y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto or (ii) is stored with a bailee at a leased
location, unless either (x) a reasonably satisfactory landlord waiver has been
delivered to the Administrative Agent, or (y) Reserves reasonably satisfactory
to the Collateral Agent have been established with respect thereto, or (iii) is
stored with a bailee or warehouseman, unless either (x) a reasonably
satisfactory, acknowledged bailee letter has been received by the Administrative
Agent or (y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto; (c) is placed on consignment; 17 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw035.jpg]
(d) is in transit, other than Inventory in-transit from a Credit Party’s
location in the United States of America to another location of a Credit Party
in the United States of America; (e) is covered by a negotiable document of
title; (f) is obsolete or otherwise defective or unfit for sale; (g) consists of
goods that are slow moving or constitute spare parts (not intended for sale),
packaging and shipping materials, promotional products (not intended for sale),
supplies used or consumed in a Borrower’s business; (h) consists of any gross
profit mark-up in connection with the sale and distribution thereof to any
division of any Borrower or Subsidiary of such Borrower; (i) consists of goods
that have been returned or rejected by the buyer and are not in salable
condition; (j) is not of a type held for sale in the ordinary course of any
Borrower’s business; (k) [Reserved]; (l) breaches in any material respect any of
the representations or warranties pertaining to Inventory set forth in the
Credit Documents; (m) does not conform to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof; (n) is Commingled
Inventory; (o) the Inventory is located outside of the United States of America;
(p) the Inventory is subject to a license agreement or other arrangement with a
third party which, in the Collateral Agent’s Permitted Discretion, restricts the
ability of the Administrative Agent or the Collateral Agent to exercise its
rights under the Credit Documents with respect to such Inventory unless such
third party has entered into an agreement in form and substance reasonably
satisfactory to the Administrative Agent permitting the Administrative Agent or
the Collateral Agent to exercise its rights with respect to such Inventory or
the Collateral Agent has otherwise agreed to allow such Inventory to be eligible
in the Collateral Agent’s Permitted Discretion; (q) consists of any costs
associated with “freight-in” charges; (r) is not covered by casualty insurance
as required by the terms of this Agreement; (s) consists of Inventory at a
location which totals less than $250,000 at such location; or (t) consists of
not finished goods or which constitutes work-in-process. The Borrowers expressly
acknowledge and agree that, notwithstanding anything to the contrary contained
above in this definition or elsewhere in this Agreement, the Administrative
Agent’s or the Collateral Agent’s entering into of a third party landlord-lendor
or bailee agreement shall not, in and of itself, indicate that such agreement is
otherwise in form and substance reasonably satisfactory to the Administrative
Agent or 18 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw036.jpg]
preclude the Collateral Agent, in its Permitted Discretion, from establishing
Reserves as contemplated by this Agreement. “Eligible Precious Metals Inventory”
means any Precious Metals Inventory owned by a Borrower that constitutes
Eligible Inventory (disregarding clauses (g), (j) and (t) of the definition
thereof); provided that clause (n) of the definition of Eligible Inventory shall
not cause the exclusion of any Precious Metals Inventory to the extent that the
applicable vendor or supplier in possession of such Precious Metals Inventory
executes a release agreement or similar agreement agreeing to turn over such
Precious Metals Inventory to the Collateral Agent upon its exercise of remedies
in accordance with the Credit Documents. “Eligible Spare Parts Inventory” means
any Spare Parts Inventory owned by a Borrower that constitutes Eligible
Inventory (disregarding clauses (g), (j) and (t) of the definition thereof).
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding natural persons, the Credit Parties
and their respective Subsidiaries and Affiliates and CVR Energy, Inc. and its
Subsidiaries and Affiliates; provided, however, that, notwithstanding any
provision of this Agreement to the contrary, any Affiliated Lender may
constitute an Eligible Transferee, if each of the conditions set forth in
Section 13.04(c) is satisfied with respect to any assignment or purported
assignment to such Affiliated Lender of any Revolving Loan Commitment and/ or
Obligations.. “End Date” shall have the meaning provided in the definition of
Applicable Margin. “Environmental Claims” shall mean any and all actions, suits,
demands, demand letters, directives, claims, liens and/or notices, including
notices of noncompliance, violation or liability, investigations and/or
proceedings (hereafter, “Claims”) relating in any way to Environmental Law or to
any permit issued, or any approval given, under any Environmental Law, including
(a) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages related to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health and safety (as it relates to the exposure to Hazardous
Materials), or natural resources or the environment. “Environmental Law” shall
mean any Federal, state, foreign or local statute, law (including principles of
common law), rule, regulation, ordinance, code, directive, judgment, order, or
any other requirements of, or agreements with, Governmental Authorities, now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, relating to pollution or the protection
of the environment, natural resources, human health and safety (as it relates to
the exposure to Hazardous Materials) or the presence, Release, threatened
Release, manufacture, generation, use, transportation, treatment, storage,
disposal or recycling of Hazardous Materials, or the arrangement of any such
activities. “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest. “ERISA” shall
mean the U.S. Employee Retirement Income Security Act of 1974, as amended, from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to 19 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw037.jpg]
ERISA are to ERISA, as in effect at the date of this Agreement and any
subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor. “ERISA Affiliate” shall mean any person that for purposes
of Title I or Title IV of ERISA or Section 412 of the Code would be deemed at
any relevant time to be a single employer or otherwise aggregated with any
Credit Party or any of their respective Subsidiaries and Unrestricted
Subsidiaries under Section 414 of the Code or Section 4001(14) of ERISA. “ERISA
Event” shall mean any one or more of the following: (a) any Reportable Event;
(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA; (c) the institution
of proceedings, or the occurrence of an event or condition which would
reasonably be expected to constitute grounds for the institution of proceedings
by the PBGC under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (d) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title I of ERISA), whether or not
waived; or the filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code with respect to any Plan, or that such filing may
be made or a determination that any Plan is, or is expected to be, considered an
at-risk plan or in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA; (e) engaging
in a non-exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA; (f) the complete or partial withdrawal of any
Credit Party or any of their respective Subsidiaries or Unrestricted
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, the insolvency
under Title IV of ERISA of any Multiemployer Plan; or the receipt by any Credit
Party or any of their respective Subsidiaries or Unrestricted Subsidiaries or
any ERISA Affiliate, of any notice, or the receipt by any Multiemployer Plan
from any of any Credit Party, any of their respective Subsidiaries or
Unrestricted Subsidiaries or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; or (g) any Credit Party, any of their respective Subsidiaries or
Unrestricted Subsidiaries or an ERISA Affiliate incurring any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA). “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor person), as in effect from time to time. “Event of Default” shall
have the meaning provided in Section 11. 20 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw038.jpg]
“Excess Availability” shall mean, as of any date of determination, the amount by
which Availability at such time exceeds the Aggregate Exposure at such time.
“Excluded Accounts” shall mean (x) Deposit Accounts or Securities Accounts the
balance of which consist exclusively of (i) withheld income taxes and federal,
state, local or foreign employment taxes in such amounts as are required in the
reasonable judgment of any Borrower to be paid to the Internal Revenue Service
or any other U.S. federal, state or local or foreign government agencies within
the following two months with respect to employees of any of the Credit Parties
or with respect to payments made to other Persons subject to withholding, (ii)
amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 or any foreign plan on behalf of or for the benefit of
employees of one or more Credit Parties, (iii) amounts which are required to be
pledged or otherwise provided as security pursuant to any law, other
requirements of any Governmental Authority or foreign pension requirement, (iv)
any accounts opened and amounts or deposits relating to Liens permitted by
Section 10.01(l), (n) and/or (u), in each case which are permittednot prohibited
hereunder, and (v) amounts to be used to fund payroll obligations, (y) all other
Deposit Accounts or Securities Accounts established (or otherwise maintained) by
any Credit Party or any of their respective Domestic Subsidiaries (excluding
Collection Accounts and Concentration Accounts and UBS Accounts) that do not
have balances (including the value of Cash Equivalents and other securities) at
any time exceeding $1,000,000 for any individual Deposit Account or Securities
Account or $2,500,000 in the aggregate for all such Deposit Accounts and
Securities Accounts and (z) each Asset Sale Proceeds Account. “Excluded Assets”
shall have the meaning given to such term in the Security Agreement. “Excluded
Hedging Obligation” means, with respect to any Guarantor, any payment obligation
in respect of a Secured Hedging Agreement (a “Hedging Obligation”) if, and to
the extent that, all or a portion of the guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Hedging
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to the derivatives for which such
guarantee or security interest is or becomes illegal. “Excluded Taxes” shall
have the meaning provided in Section 5.04(a). “Executive Order” shall have the
meaning provided in Section 8.23(a). “Existing Indebtedness” shall have the
meaning provided in Section 8.21. “Expenses” shall mean all present and future
reasonable and invoiced out-of-pocket expenses incurred by or on behalf of the
Administrative Agent, the Collateral Agent, or any Issuing Lender in connection
with this Agreement, any other Credit Document or otherwise in its capacity as
the Administrative Agent, the Collateral Agent or an Issuing Lender under this
Agreement or the Collateral Agent under any Security Document, whether incurred
heretofore or hereafter, which expenses shall include the expenses set forth in
Section 13.01, the cost of record searches, the reasonable fees and expenses of
attorneys and paralegals, all reasonable and invoiced out-of-pocket costs and
expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on 21 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw039.jpg]
the Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, collateral examination and environmental
assessment fees and expenses, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent, the Collateral Agent or the Collateral Agent in accordance
with (or to the extent permitted by) the terms of this Agreement or any other
Credit Documents, fees and taxes related to the filing of financing statements,
out-of-pocket costs of preparing and recording any other Credit Documents, all
expenses, costs and fees set forth in this Agreement and the other Credit
Documents, all other fees and expenses required to be paid pursuant to any other
letter agreement and all reasonable and invoiced out-of-pocket fees and expenses
incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.; provided, that, in the case of
legal fees, unless the Company otherwise agrees, the Administrative Agent,
Collateral Agent and Issuing Lender shall be limited to reimbursement for the
reasonable and documented out-of-pocket fees and disbursements of one primary
counsel to the Administrative Agent, Collateral Agent and Issuing Lender and one
local counsel in each relevant jurisdiction). “Extended Loan” shall mean each
Revolving Loan and each Swingline Loan made pursuant to an Extended Revolving
Commitment. “Extended Revolving Commitment Termination Date” shall mean, with
respect to any Extended Loan or Extended Revolving Loan Commitment, the agreed
upon date occurring after the Initial Revolving Commitment Termination Date.
“Extended Revolving Loan Commitment” shall have the meaning provided in Section
2.16. “Extension” shall have the meaning provided in Section 2.16(a). “Extension
Offer” shall have the meaning provided in Section 2.16(a). “Facing Fee” shall
have the meaning provided in Section 4.01(c). “Fair Market Value” shall mean,
with respect to any asset (including any Equity Interests of any Person), the
price at which a willing buyer under no compulsion to buy, not an Affiliate of
the seller, and a willing seller under no compulsion to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Company or the Subsidiary selling such asset. “FATCA”
shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement,
treaty or convention entered into in connection with the implementation of such
Sections of the Code and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to such intergovernmental agreement. “FCPA” shall
have the meaning provided in Section 8.23. “Federal Funds Rate” shall mean, for
any period, a fluctuating interest rate equal for each day during such period to
the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published for such day (or, if such
day is not a Business Day, 22 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw040.jpg]
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent; provided, that, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall have the meaning provided in
Section 2.17(e). “Fees” shall mean all amounts payable pursuant to or referred
to in Section 4.01. “Finance Lease Obligations” shall mean, with respect to any
Person, all rental obligations of such Person which, under GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles; provided that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease in accordance with GAAP as of
December 31, 2018 and any similar lease entered into after such date by any
Person may, in the sole discretion of such Person, be treated as an operating
lease and not a finance lease. “First Priority” shall mean, with respect to any
Lien purported to be created on any Collateral pursuant to any Security
Document, that such Lien is prior in right to any other Lien thereon, other than
any Permitted Liens (excluding Specified Permitted Liens) applicable to such
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document. “Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal
period commencing on January 1 of such Fiscal Year and ending on March 31 of
such Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal
Year and ending on June 30 of such Fiscal Year, (iii) the fiscal period
commencing on July 1 of such Fiscal Year and ending on September 30 of such
fiscal year and (iv) the fiscal period commencing on October 1 of such Fiscal
Year and ending on December 31 of such Fiscal Year. “Fiscal Year” shall mean,
with respect to the Company, the fiscal period commencing on January 1 of a
calendar year and ending on December 31 of such calendar year. “Fixed Charge
Coverage Ratio” shall mean, for any period, the ratio of (a)(i) Consolidated
EBITDA for such period minus (ii) the aggregate amount of all Capital
Expenditures made by the Company and its Subsidiaries during such period (other
than expenditures that constitute a Permitted Acquisition or other Investment
permitted by Section 10.02 and Capital Expenditures to the extent financed with
the proceeds of any sale or issuance of Equity Interests or any equity
contributions, the proceeds of any asset sale (other than sales of inventory in
the ordinary course of business), the proceeds of any Recovery Event or the
proceeds of any incurrence of Indebtedness (other than the incurrence of any
Loans or any loans under any other revolving credit (or similar) facility), but
including Capital Expenditures to the extent financed with proceeds of Loans and
loans under any other revolving credit (or similar) facility, minus (iii) the
aggregate amount of all cash payments (including cash Dividends pursuant to
Section 10.03(d)) made by the Company and its Subsidiaries in respect of income
taxes or income tax liabilities (net of cash income tax refunds) during such
period (excluding such cash payments related to asset sales not in the ordinary
course of business) to (b) Fixed Charges for such period. “Fixed Charges” shall
mean, for any period, the sum of (a) any amortization or other scheduled
payments made during such period on all Indebtedness of the Company and its
Subsidiaries for such period (including the principal component of all
obligations in respect of all CapitalizedFinance Lease Obligations), plus (b)
Consolidated Interest Expense of the Company as so defined and its Subsidiaries
23 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw041.jpg]
for such period, plus (c) the aggregate amount of all cash Dividends paid by the
Company and its Subsidiaries as permitted under Section 10.03 for such period in
respect of Disqualified Equity Interests). “Foreign Lender” shall have the
meaning provided in Section 5.04(c). “Foreign Pension Plan” shall mean any plan,
fund (including any superannuation fund) or other similar program established or
maintained outside the United States by one or more Credit Parties or any one or
more of their respective Subsidiaries primarily for the benefit of employees of
such Credit Parties or such Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code. “Foreign Subsidiary” of any Person shall mean any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person. “FSHCO” shall mean any
direct or indirect Domestic Subsidiary (including any Domestic Subsidiary that
is a disregarded entity under the Code) of any Credit Party that has no material
assets (held directly or indirectly) other than Equity Interests or indebtedness
of one or more Foreign Subsidiaries that are CFCs. “GAAP” shall mean generally
accepted accounting principles in the United States as in effect from time to
time; provided, that, determinations in accordance with GAAP for purposes of
Sections 9.13 and 10 and the calculation of the Fixed Charge Coverage Ratio, the
Total Leverage Ratio and the Secured Leverage Ratio, including defined terms as
used therein, are subject (to the extent provided therein) to Section 13.07(a).
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guaranteed Creditors” shall mean and include each of
the Administrative Agent, the Collateral Agent, the Issuing Lenders, the
Lenders, the Swingline Lender, each Lender Counterparty and each Treasury
Services Creditor. “Guaranteed Obligations” shall mean (i) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all Obligations of any Borrower to the Administrative Agent, the Collateral
Agent, the Issuing Lenders, the Swingline Lender and the Lenders (or any of
them) now existing or hereafter incurred under, arising out of or in connection
with this Agreement and each other Credit Document and the due performance and
compliance by such Borrower with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document, (ii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Hedging Obligations of any Borrower or
any Subsidiary thereof to any Secured Hedging Creditor now existing or hereafter
incurred under, arising out of or in connection with any Secured Hedging
Agreement to which such Secured Hedging Creditor is a party, and the due
performance and compliance by such Borrower or such Subsidiary with all terms,
conditions and agreements contained in such Secured Hedging Agreement, and (iii)
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Cash Management Obligations of any
Borrower or any Subsidiary thereof to any Secured Cash Management Creditor now
existing or hereafter incurred under, arising out of or in connection with any
Secured Cash Management Agreement to which such 24 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw042.jpg]
Secured Cash Management Creditor is a party, and the due performance and
compliance by such Borrower or such Subsidiary with all terms, conditions and
agreements contained in such Secured Cash Management Agreement; provided that
the Guaranteed Obligations shall exclude all Excluded Hedging Obligations.
“Guarantor” shall mean CVR Nitrogen GP and CVR Finance and each Borrower (in its
capacity as a guarantor under the Guaranty), in each case together with each
other entity that becomes a Guarantor pursuant to Section 16.13. “Guaranty”
shall mean the guaranty of the Guarantors pursuant to Section 16. “Hazardous
Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances defined, designated, regulated or classified as
hazardous or toxic or words of similar import, or as a hazardous waste,
hazardous substance, hazardous material, solid waste, pollutant, contaminant or
toxic substance under, or which can form the basis for liability under, any
Environmental Law, including any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or urea in any form, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas. “Highest Adjustable
Applicable Margins” shall have the meaning provided in the definition of
Applicable Margin. “Historical Excess Availability” shall mean, for the purposes
of the definition of Applicable Margin, in the case of each Start Date, an
amount equal to (x) the sum of each day’s Excess Availability during the most
recently ended Fiscal Quarter divided by (y) the number of days in such Fiscal
Quarter; provided, that, Excess Availability shall be determined on a Pro Forma
Basis in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein. “Impacted Interest Period” has the meaning assigned to such
term in the definition of “LIBO Rate.” “Incremental Commitment” shall mean, for
any Lender, any Revolving Loan Commitment provided by such Lender after the
Effective Date in an Incremental Commitment Agreement delivered pursuant to
Section 2.15; it being understood, however, that on each date upon which an
Incremental Commitment of any Lender becomes effective, such Incremental
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.15. “Incremental Commitment Agreement” shall mean
each Incremental Commitment Agreement in substantially the form of Exhibit O
(appropriately completed, and with such modifications as may be reasonably
satisfactory to the Administrative Agent) executed and delivered in accordance
with Section 2.15. “Incremental Commitment Date” shall mean each date upon which
an Incremental Commitment under an Incremental Commitment Agreement becomes
effective as provided in Section 2.15(b). “Incremental Commitment Requirements”
shall mean, with respect to any provision of an Incremental Commitment on a
given Incremental Commitment Date, the satisfaction of each of the following
conditions on the Incremental Commitment Date of the respective Incremental
Commitment Agreement: (i) no Default or Event of Default exists or would exist
after giving effect thereto; (ii) all of the representations and warranties
contained in the Credit Documents shall be true and correct in all 25
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw043.jpg]
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) (it being understood
and agreed that any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of any such date); (iii) the delivery by the Company
to the Administrative Agent of an acknowledgment, in form and substance
reasonably satisfactory to the Administrative Agent and executed by each Credit
Party, acknowledging that such Incremental Commitment and all Revolving Loans
subsequently incurred, and Letters of Credit issued, as applicable, pursuant to
such Incremental Commitment shall constitute Obligations under the Credit
Documents and secured on a pari passu basis with the Obligations under the
Security Documents; (iv) the Company shall have delivered a certificate executed
by an Authorized Officer of the Company, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
and (ii) and shall have delivered a Borrowing Base Certificate pursuant to
Section 9.01(j); and (v) the completion by each Credit Party of (x) such other
actions as the Administrative Agent may reasonably request in connection with
such Incremental Commitment in order to create, continue or maintain the
security interests of the Collateral Agent in the Collateral and the perfection
thereof (including any amendments to Security Documents, additional Security
Documents and such other documents reasonably requested by the Administrative
Agent to be delivered in connection therewith) and (y) such other conditions
that may be specified in the applicable Incremental Commitment Agreement.
“Incremental Lender” shall have the meaning provided in Section 2.15(b).
“Incremental Security Documents” shall have the meaning provided in Section
2.15(b). “Indebtedness” as applied to any Person shall mean, without
duplication, (i) all indebtedness for borrowed money; (ii) that portion of
obligations with respect to CapitalizedFinance Lease Obligations that is
classified as a liability on a balance sheet in conformity with GAAP; (iii)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding (x) trade payables and accrued expenses arising in the ordinary
course of business and (y) obligations incurred under ERISA), which purchase
price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that Person; provided, however, in the case of non-recourse Indebtedness, the
amount of such Indebtedness shall be limited to the value of the assets securing
such indebtedness; (vi) the face amount of any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Indebtedness of another; (viii) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
obligation of the obligor thereof will be paid or discharged, or any agreement
relating thereto will be complied with, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof; provided, that, such
obligation shall not be deemed Indebtedness unless the underlying obligation
would be deemed Indebtedness; (ix) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; provided, that, such
obligation shall not be deemed Indebtedness unless 26 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw044.jpg]
the underlying obligation would be deemed Indebtedness; (x) all net obligations
of such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Protection Agreement or Other Hedging
Agreement, whether entered into for hedging or speculative purposes; and (xi)
all Off-Balance Sheet Liabilities of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The Indebtedness
of any Person shall not include indebtedness that has been legally and
irrevocably defeased or satisfied and discharged. “Indemnified Person” shall
have the meaning provided in Section 13.01(a). “Individual Exposure” of any
Lender shall mean, at any time, the sum of (a) the aggregate principal amount of
all Revolving Loans made by such Lender and then outstanding, (b) such Lender’s
RL Percentage of the aggregate principal amount of all Swingline Loans then
outstanding and (c) such Lender’s RL Percentage of the aggregate amount of all
Letter of Credit Outstandings at such time. “Initial Revolving Commitment
Termination Date” means September 2930, 20212022. “Insolvency Proceeding” shall
mean any proceeding commenced by or against any Person under any provision of
the Bankruptcy Code or under any state or foreign bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief. “Intercompany Debt” shall
mean any Indebtedness, payables or other obligations, whether now existing or
hereafter incurred, owed by any Credit Party or Subsidiary of a Credit Party to
any Credit Party or any Subsidiary or Unrestricted Subsidiary of a Credit Party.
“Intercompany Loans” shall have the meaning provided in Section 10.05(h).
“Intercompany Note” shall mean a promissory note (which may be a global
promissory note) evidencing Intercompany Loans, duly executed and delivered
substantially in the form of Exhibit J (or such other form as shall be
reasonably satisfactory to the Administrative Agent), with blanks completed in
conformity herewith. “Intercreditor Agreement” shall mean the Intercreditor
Agreement substantially in the form of Exhibit N (as amended, restated, amended
and restated, or otherwise modified from time to time) or any other
intercreditor agreement reasonably acceptable to the Administrative Agent and
the Company. “Interest Determination Date” shall mean, with respect to any LIBOR
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBOR Loan. “Interest Period” shall have the meaning provided
in Section 2.09. “Interest Rate Protection Agreement” shall mean any interest
rate swap agreement, interest rate cap agreement, interest collar agreement,
interest rate hedging agreement or other similar agreement or arrangement.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that 27 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw045.jpg]
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available (for the
applicable currency) that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available (for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time “Interest Determination Date” shall mean,
with respect to any LIBOR Loan, the second Business Day prior to the
commencement of any Interest Period relating to such LIBOR Loan. “Interest
Period” shall have the meaning provided in Section 2.09. “Interest Rate
Protection Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest collar agreement, interest rate hedging agreement or
other similar agreement or arrangement. “Inventory” shall mean (a) all
“inventory” as such term is defined in Article 9 of the UCC and (ii) all goods
held for sale or lease or to be furnished under contracts of service or so
leased or furnished, all raw materials, work in process, finished goods and
materials used or consumed in the manufacturing, packing, shipping, advertising,
selling, leasing furnishing or production of such inventory or otherwise used or
consumed in the Borrowers’ business (including, for the avoidance of doubt,
Spare Parts Inventory and Precious Metals Inventory). “Inventory Reserve” shall
mean reserves established by the Collateral Agent in its Permitted Discretion to
reflect declines in market value or to reflect factors that may negatively
impact the value of Inventory, including change in salability, obsolescence,
seasonality, change in composition or mix, markdowns and vendor chargebacks.
“Investment Grade Securities” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof), (ii) debt securities or debt instruments
with an investment grade rating (but not including any debt securities or
instruments of any Credit Party or any Subsidiary, Unrestricted Subsidiary or
Affiliate thereof), (iii) investments in any fund that invests exclusively in
investments of the type set forth in clauses (i) and (ii) above which fund may
also hold immaterial amounts of cash pending investment or distribution, and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments. “Investments” shall have the
meaning provided in Section 10.05. “ISP” shall mean, with respect to any Letter
of Credit, the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance). “Issuing Lender” shall mean each of (i) UBS
AG, Stamford Branch (except as otherwise provided in Section 12.09) and (ii) any
other Lender reasonably acceptable to the Administrative Agent which agrees to
issue Letters of Credit hereunder; provided, that, if the Extension is effected
in accordance with Section 2.16, then on the occurrence of the Initial Revolving
Commitment Termination Date, each Issuing Lender shall have the right to resign
as such on, or on any date within twenty (20) Business Days after, the Initial
Revolving Commitment Termination Date, upon not less than ten (10) days’ prior
written notice thereof to the Company and the Administrative Agent and, in the
event of any such resignation and upon the effectiveness thereof, the resigning
Issuing Lender shall retain all of its rights hereunder and under the other
Credit Documents as Issuing Lender with respect to all Letters of Credit
theretofore issued 28 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw046.jpg]
by it (which Letters of Credit shall remain outstanding in accordance with the
terms hereof until their respective expirations) but shall not be required to
issue any further Letters of Credit hereunder. If at any time and for any reason
(including as a result of resignations as contemplated by the last proviso to
the preceding sentence), an Issuing Lender has resigned in such capacity in
accordance with the preceding sentence and no Issuing Lenders exist at such
time, then no Person shall be an Issuing Lender hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or
Affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Company agrees to act as Issuing Lender hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents). “Issuing
Lender Sublimit” shall mean (a) with respect to UBS AG, Stamford Branch,
$10,000,000 and (b) with respect to each other Issuing Lender party hereto from
time to time, Letter of Credit Outstandings at any time not to exceed in the
aggregate an amount to be agreed between the Company and such Issuing Lender
(upon notice to the Administrative Agent) (as such amount may be adjusted as
provided below) and, in any case of clause (a), such other amount to be agreed
in writing between the Company and such Issuing Lender (in its sole discretion).
“Joinder Agreement” shall mean, collectively, (i) a Joinder Agreement
substantially in the form of Exhibit L, (ii) a joinder or counterpart agreement
in the form attached to the Security Agreement and (iii) a joinder or
counterpart agreement in the form attached to the Intercreditor Agreement (in
each case, appropriately completed). “Junior Indebtedness Document” shall mean
any indenture, purchase agreement, credit agreement, loan agreement or similar
agreement or arrangement evidencing or governing any Junior Indebtedness, and
also shall include all guarantee agreements and other documents, agreements or
instruments from time to time relating thereto. “Landlord Personal Property
Collateral Access Agreement” shall mean a Landlord Waiver and Consent Agreement
substantially in the form of Exhibit K, with such amendments, modifications or
supplements thereto as may be approved by the Administrative Agent. “Lead
Arrangers” shall mean UBS AG, Stamford Branch and Credit Suisse Securities (USA)
LLC, in their capacity as Joint Lead Arrangers and Joint Book Runners for the
credit facility hereunder, and any successors thereto. “Leaseholds” of any
Person shall mean all the right, title and interest of such Person as lessee or
licensee in, to and under leases or licenses of land, improvements and/or
fixtures. “Lender” shall mean each financial institution listed on Schedule
1.01(a), as well as any Person that becomes a “Lender” hereunder pursuant to
Section 2.13, Section 2.15 or Section 13.04(b). “Lender Default” shall mean, as
to any Lender, (i) the wrongful refusal (which has not been retracted) of such
Lender or the failure of such Lender (which has not been cured) to make
available its portion of any Borrowing (including any Mandatory Borrowing) or to
fund its portion of any unreimbursed payment with respect to a Letter of Credit
pursuant to Section 3.04(c), which refusal or failure is not cured within two
Business Days after the date of such refusal or failure unless subject to a good
faith dispute, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, (iii) such Lender has, or has a direct or indirect parent
company that has, become the subject of a Bail-in Action or (iv) such Lender
having notified the Administrative Agent, the Swingline Lender, any Issuing
Lender and/or any Credit 29 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw047.jpg]
Party (x) that it does not intend to comply with its obligations under Section
2.01(a) or (c), Section 2.04 or Section 3, as the case may be, in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under the respective Section (unless such notice, in the case of this sub-
clause (x), has been retracted by such Lender) or (y) of the events described in
preceding clause (ii); provided, that, for purposes of (and only for purposes
of) Sections 2.01(b), 3.03(b) and 5.02(g) and any documentation entered into
pursuant to the Back Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender, (i)
any Affiliate of such Lender that has “control” (within the meaning provided in
the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its funding obligations under any other credit facility to which it
is a party and which the Swingline Lender, any Issuing Lender or the
Administrative Agent believes in good faith has occurred and is continuing after
notice thereof to such Lender, unless subject to a good faith dispute, and (iv)
the failure of such Lender to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 3.04(c) within
two Business Days of the date (x) the Administrative Agent (in its capacity as a
Lender) or (y) Lenders constituting the Required Lenders with Revolving Loan
Commitments has or have, as applicable, funded its or their portion thereof;
provided, however, a Lender shall not be deemed in Lender Default solely as a
result of the acquisition or maintenance of an ownership in such Lender or any
Person controlling such Lender or the exercise of control over such Lender or
any Person controlling such Lender by a Governmental Authority or an
instrumentality thereof. “Letter of Credit” shall have the meaning provided in
Section 3.01(a). “Letter of Credit Back-Stop Arrangements” shall have the
meaning provided in Section 3.03(b). “Letter of Credit Fee” shall have the
meaning provided in Section 4.01(b). “Letter of Credit Outstandings” shall mean,
at any time, the sum of (i) the Stated Amount of all outstanding Letters of
Credit at such time and (ii) the aggregate amount of all Unpaid Drawings in
respect of all Letters of Credit at such time. “Letter of Credit Request” shall
have the meaning provided in Section 3.03(a). “LIBO Rate” shall mean with
respect to any LIBOR Loan for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Bloomberg screen that displays such rate (or, in the event such rate does not
appear on a Bloomberg page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”), at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero0.50%, such rate shall be deemed to be zero0.50% for
the purposes of this Agreement; provided further that if the LIBO Screen Rate
shall not be available at such time for such Interest Period, but is available
for periods shorter than and in excess of the applicable Interest Period with
respect to Dollars (an “Impacted Interest Period”), then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero0.50%, such rate shall be deemed to be zero0.50% for purposes of this
Agreement. 30 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw048.jpg]
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.” “LIBOR Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the applicable Borrower at the time of the incurrence
thereof or conversion thereto. “Lien” shall mean any mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority, license or other security interest
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, any financing or similar statement or notice filed under the UCC
or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing). “Loan” shall mean each
Revolving Loan and each Swingline Loan. “Major Scheduled Turnaround” shall mean
with respect to the Coffeyville Facility or the Dubuque Facility, a scheduled
shutdown of fertilizer processing units primarily for purposes of conducting
maintenance of at least fifteen (15) consecutive days, which shutdown shall
occur no more than three times with respect to each such facility prior to the
Initial Revolving Commitment Termination Date. “Major Scheduled Turnaround
Expenses” shall mean expenses which have been incurred by the Credit Parties
and/or their Subsidiaries to complete a Major Scheduled Turnaround but only to
the extent such amounts are included in determining Consolidated Net Income for
the respective period. “Mandatory Borrowing” shall have the meaning provided in
Section 2.01(c). “Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the business, operations, property, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Credit Parties taken as a whole or (b) a material impairment of the rights and
remedies of the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document or of the ability of any Credit
Party to perform its obligations hereunder or under any other Credit Document to
which it is a party or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any
Credit Document to which it is a party. “Material Contract” shall mean any
contract or other arrangement to which any Credit Party or any of their
respective Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect. “Maximum Letter of Credit Amount”
shall mean $10,000,000. “Maximum Rate” shall have the meaning provided in
Section 13.20. “Maximum Swingline Amount” shall mean, at any time, an amount
equal to the lesser of (i) $5,000,000 and (ii) 1015% of the Total Revolving Loan
Commitment at such time. 31 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw049.jpg]
“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, $500,000, and
(ii) for Swingline Loans (x) at all times when a Dominion Period is not in
existence, $100,000, and (y) at all other times, there shall be no Minimum
Borrowing Amount. “Minimum Extension Condition” shall have the meaning provided
in Section 2.16(d). “Moody’s” shall mean Moody’s Investors Service, Inc., and
any successor thereto. “Mortgage” shall mean a mortgage, leasehold mortgage,
deed of trust, leasehold deed of trust, deed to secure debt, leasehold deed to
secure debt, debenture or similar security instrument. “Mortgage Policy” shall
mean a lender’s title insurance policy (Form 2006). “Mortgaged Property” shall
mean (i) as of the Effective Date, (a) the Coffeyville Facility, and (b) the
East Dubuque Facility, and (ii) from and after the Effective Date, any Real
Property (other than Excluded Assets) owned or leased by any Credit Party which
is encumbered (or required to be encumbered) by a Mortgage pursuant to the terms
of this Agreement. “Multiemployer Plan” shall mean any Plan that is a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “NAIC” shall mean
the National Association of Insurance Commissioners. “Net Insurance Proceeds”
shall mean, with respect to any Recovery Event, the cash proceeds received by
the respective Person in connection with such Recovery Event (net of (a)
reasonable costs and taxes incurred in connection with such Recovery Event
(including cash Dividends pursuant to Section 10.03(d) made by the Company and
its Subsidiaries in respect of income taxes or income tax liabilities with
respect to such cash proceeds) and (b) required payments of any Indebtedness
(other than Indebtedness secured pursuant to the Security Documents and
Indebtedness secured by a junior Lien on the ABL Priority Collateral) which is
secured by the respective assets which are the subject of such Recovery Event).
“Net Orderly Liquidation Value” means, with respect to Eligible Inventory, an
amount equal to the most recently determined Net Orderly Liquidation Value
Factor multiplied by the book value of all Eligible Inventory. “Net Orderly
Liquidation Value Factor” means the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of such
Eligible Inventory that is estimated to be recoverable in an orderly liquidation
of such Eligible Inventory (expressed as a percentage of book value) as
determined by reference to the most recent appraisal delivered to the
Administrative Agent pursuant to Section 9.02(b). “Net Sale Proceeds” shall
mean, for any sale or other disposition of assets, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
sale or other disposition of assets, net of (i) reasonable transaction costs
(including any underwriting, brokerage or other customary selling commissions,
reasonable legal, advisory and other fees and expenses (including title and
recording expenses), associated therewith and sales, VAT and transfer taxes
arising therefrom), (ii) payments of unassumed liabilities relating to the
assets sold or otherwise disposed of, (iii) the amount of such gross cash
proceeds required to be used to permanently repay any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents), which is secured by
the respective assets which were sold 32 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw050.jpg]
or otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Credit Parties’ consolidated group or any
Subsidiary of any Credit Party (including cash Dividends pursuant to Section
10.03(d) made by the Credit Parties or any Subsidiary of any Credit Party in
respect of income taxes or income tax liabilities) with respect to the Fiscal
Year in which the sale or other disposition occurs as a result of such sale or
other disposition; provided, however, that such gross proceeds shall not include
any portion of such gross cash proceeds which the Company determines in good
faith should be reserved for post-closing adjustments (to the extent the Company
delivers to the Administrative Agent a certificate signed by an Authorized
Officer of the Company as to such determination), it being understood and agreed
that on the day that all such post-closing adjustments have been determined, the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by any Credit
Party or any of their respective Subsidiaries shall constitute Net Sale Proceeds
on such date received by any Credit Party and/or any of their respective
Subsidiaries from such sale or other disposition. “Non-Affiliated Lender” shall
mean and includes each Lender, other than an Affiliated Lender. “Non-Defaulting
Lender” shall mean and include each Lender, other than a Defaulting Lender.
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly Owned Subsidiary of such Person. “Note” shall
mean each Revolving Note and the Swingline Note. “Notes Priority Collateral”
shall have the meaning provided in the Intercreditor Agreement. “Notice Date”
shall have the meaning provided in Section 2.16(a). “Notice of Borrowing” shall
have the meaning provided in Section 2.03(a). “Notice of
Conversion/Continuation” shall have the meaning provided in Section 2.06.
“Notice of Swingline Loan” shall have the meaning provided in Section 7.02(a).
“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at UBS AG, Stamford Branch, Banking Products
Services, Loan Administration Team, 600 Washington Blvd., Stamford, CT 06901
(ii) for operational notices, the office of the Administrative Agent located at
UBS AG, Stamford Branch, Banking Products Services, Loan Administration Team,
600 Washington Blvd., Stamford, CT 06901 and (iii) in either case such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto. “Obligations” shall mean (x) the principal
of, premium, if any, and interest on the Notes issued by, and the Loans made to,
the Borrowers under this Agreement, and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, (y) all other payment obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities owing by
the Borrowers and the other Credit Parties to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender under
this Agreement and each other Credit Document to which any Borrower or other
Credit Party is a party (including indemnities, expenses (including Expenses),
Fees and interest thereon (including in each case any interest, Fees or expenses
(including Expenses) accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in this
Agreement, whether or not such interest, Fees or expenses (including Expenses)
are an allowed claim in any such 33 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw051.jpg]
proceeding)) and (z) all Secured Hedging Obligations owing to any Secured
Hedging Creditor and all Secured Cash Management Obligations owing to any
Secured Cash Management Creditor, in each case of (x), (y) and (z) whether now
existing or hereafter incurred under, arising out of or in connection with each
such Credit Document and including all guaranties of the foregoing obligations,
indebtedness and liabilities; provided that the Obligations shall exclude all
Excluded Hedging Obligations. “OFAC” shall have the meaning provided in Section
8.24(a). “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that does not create a liability on the
balance sheet of such Person, or (iii) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheet of
such Person (but excluding, for the avoidance of doubt, any operating leases).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements (including Commodity Agreements) or other
similar arrangements, or arrangements designed to protect against fluctuations
in currency values or commodity prices. “Participant” shall have the meaning
provided in Section 3.04(a). “Participant Register” shall have the meaning
provided in Section 13.04(a). “Partnership Agreement” shall mean the Limited
Partnership Agreement of the Company among the Company and the other parties
thereto, as it may be amended, restated, modified, supplemented and/or replaced
from time to time in accordance with the terms thereof and hereof. “Patriot Act”
shall have the meaning provided in Section 13.17. “Payment Conditions” shall
mean that each of the following conditions are satisfied on a Pro Forma Basis
immediately after giving effect to the proposed action (and in the case of
clauses (i) and (ii), immediately prior to taking such action): (i) there is no
Specified Default (or, in the case of Sections 10.03(h) and 10.08(a), no Event
of Default) existing immediately before or after the action or proposed action,
(ii) Excess Availability on the date of the action or proposed action
immediately after giving effect thereto (calculated after giving effect to the
Borrowing of any Loans or issuance of any Letters of Credit in connection with
the action or proposed action) and throughout the immediately preceding thirty
(30) days on an average basis shall exceed (A) in the case of Sections 9.13(a)
and 10.05(t), the greater of (I) 15% of Availability and (II) $5,000,000 and (B)
in the case of Sections 10.03(h), 10.04(g) and 10.08(a), the greater of (I)
17.5% of Availability and (II) $5,000,000; provided, that, in the event that
Excess Availability as determined in accordance with this clause (ii) is greater
than (A) in the case of Sections 9.13(a) and 10.05(t), the greater of (I) 20.0%
of the Total Revolving Loan Commitment at all timesand (II) $7,000,000 and (B)
in the case of Sections 10.03(h), 10.04(g) and 10.08(a), (I) 22.5% of the Total
Revolving Loan Commitment at all timesand (II) $7,000,000, then the condition in
clause (iii) below shall not be applicable, (iii) the Company shall be in
compliance with a Fixed Charge Coverage Ratio of not less than 1.00:1.00, in
each case for the Test Period then most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement on a
Pro Forma Basis as if such action or proposed action had occurred on the first
day of such Test Period, and (iv) the Company shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Company
certifying as to compliance with preceding clauses (i) through (iii) and
demonstrating (in reasonable detail) the calculations required by preceding
clauses (ii) and (iii). 34 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw052.jpg]
“Payment Office” shall mean the office of the Administrative Agent located at
UBS AG, Stamford Branch, Banking Products Services, Loan Administration Team,
600 Washington Blvd., Stamford, CT 06901, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto. “PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
“Permitted Acquisition” shall mean the acquisition by a Credit Party of an
Acquired Entity or Business; provided, that, (in each case) (a) the
consideration paid or to be paid by the Credit Party consists solely of cash
(including proceeds of Loans), Equity Interests of any parent company of any
Credit Party, Equity Interests of the Company, the issuance or incurrence of
Indebtedness otherwise permitted by Section 10.04 and the assumption/acquisition
of any Indebtedness (calculated at face value) which is permitted to remain
outstanding in accordance with the requirements of Section 10.04, (b) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.11, (c) the Acquired Entity
or Business acquired pursuant to the respective Permitted Acquisition is
acquired in a “non-hostile” transaction approved by the board of directors (or
similar body) of such Acquired Entity or Business, (d) to the extent applicable
at that time, all requirements of Sections 9.13, 10.02 and 10.12 applicable to
Permitted Acquisitions are satisfied, and (e) no assets or properties so
acquired shall be deemed to constitute, or contribute to the calculation of,
Eligible Accounts, or Eligible Inventory, in each case unless and until the
Collateral Agent, unless otherwise agreed by the Collateral Agent, has either
conducted a field examination or completed other due diligence with respect
thereto as it may require. Notwithstanding anything to the contrary contained in
the immediately preceding sentence, an acquisition which does not otherwise meet
the requirements set forth above in the definition of “Permitted Acquisition”
shall constitute a Permitted Acquisition if, and to the extent, the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement. “Permitted Discretion” means the Administrative Agent’s or Collateral
Agent’s commercially reasonable credit judgment (from the perspective of an
asset-based lender), exercised in good faith in accordance with customary
business practices for similar asset based lending facilities, based upon its
consideration of any factor that it reasonably believes (i) could materially
adversely affect the quantity, quality, mix or value of Collateral, the
enforceability or priority of the Collateral Agent’s Liens thereon, or the
amount that the Collateral Agent, the Lenders or the Issuing Lenders could
receive in liquidation of any Collateral; (ii) that renders or would cause any
collateral report or financial information delivered by any Credit Party to be
incomplete, inaccurate or misleading in any material respect; or (iii) creates
an Event of Default; provided that circumstances, conditions, events or
contingencies existing or arising prior to the Effective Date and known to the
Administrative Agent, in each case, prior to the Effective Date shall not be the
basis for any establishment of any reserves after the Effective Date, unless
such circumstances, conditions, events or contingencies shall have changed in a
material respect since the Effective Date.; provided further that circumstances,
conditions, events or contingencies existing or arising prior to the Amendment
No. 1 Effective Date and known to the Administrative Agent, in each case, prior
to the Amendment No. 1 Effective Date shall not be the basis for any
establishment of any reserves after the Amendment No. 1 Effective Date, unless
such circumstances, conditions, events or contingencies shall have changed in a
material respect since the Amendment No. 1 Effective Date. “Permitted
Encumbrance” shall mean, with respect to any Mortgaged Property, such exceptions
to title as are set forth in the Mortgage Policy delivered with respect thereto,
all of which exceptions must be acceptable to the Administrative Agent in its
reasonable discretion, provided that any exceptions to title that are contained
in any lender’s title insurance policy covering such Mortgaged Property that
insures the Lien of any Secured Notes Security Documents, Refinancing Notes
Security Documents or Qualified Secured Debt Documents shall be deemed to be
acceptable to the Administrative Agent, and 35 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw053.jpg]
Permitted Encumbrances shall further expressly include, for any Mortgaged
Property, Liens created by or pursuant to the Secured Notes Security Documents,
Refinancing Notes Security Documents and Qualified Secured Debt Documents.
“Permitted Liens” shall have the meaning provided in Section 10.01. “Person”
shall mean any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
Governmental Authority. “Plan” shall mean an “employee benefit plan” as defined
in Section 3 of ERISA (other than a Multiemployer Plan) maintained or
contributed to by any Credit Party, any of their respective Subsidiaries or any
of their respective ERISA Affiliates or any Unrestricted Subsidiaries that are
ERISA Affiliates or with respect to which any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates or any
Unrestricted Subsidiaries that are ERISA Affiliates has any obligation to
contribute or any liability. “Precious Metals Inventory” means platinum,
rhodium, palladium and any other precious metal approved by the Administrative
Agent in its Permitted Discretion, in each case to the extent owned by a
Borrower to facilitate production of Inventory (but excluding any such precious
metals then being used in production of Inventory). “Preferred Equity”, as
applied to the Equity Interests of any Person, means Equity Interests of such
Person (other than common Equity Interests of such Person) of any class or
classes (however designed) that ranks prior, as to the payment of dividends or
as to the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of Equity Interests of any
other class of such Person, and shall include any Qualified Preferred Stock.
“Prime Lending Rate” shall mean the rate which the Administrative Agent
establishes from time to time as its prime lending rate, the Prime Lending Rate
to change when and as such prime lending rate changes. The Prime Lending Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate. “Pro Forma Basis” shall mean, in connection with any
calculation of compliance with any financial covenant or financial term, the
calculation thereof after giving effect on a pro forma basis to (a) the
incurrence of any Indebtedness (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
a Permitted Acquisition or other Investment or to finance a Dividend) after the
first day of the relevant Calculation Period or Test Period, as the case may be,
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of such Test Period or Calculation Period, as the case may be, (b)
the permanent repayment, irrevocable defeasance or satisfaction and discharge of
any Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) after the first
day of the relevant Test Period or Calculation Period, as the case may be, as if
such Indebtedness had been retired, repaid, irrevocably defeased or satisfied
and discharged on the first day of such Test Period or Calculation Period, as
the case may be, and (c) any Permitted Acquisition or any Significant Asset Sale
then being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith: 36 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw054.jpg]
(i) all Indebtedness (a) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions or other Investments or to finance a Dividend) incurred
or issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance a Permitted Acquisition, to refinance Indebtedness
or otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(b) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed,
irrevocably defeased or satisfied and discharged after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired, redeemed, defeased or satisfied and discharged on the
first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination; (ii) all Indebtedness assumed
to be outstanding pursuant to preceding clause (i) shall be deemed to have borne
interest at (a) the rate applicable thereto, in the case of fixed rate
indebtedness, or (b) the rates which would have been applicable thereto during
the respective period when same was deemed outstanding, in the case of floating
rate Indebtedness (although interest expense with respect to any Indebtedness
for periods while same was actually outstanding during the respective period
shall be calculated using the actual rates applicable thereto while same was
actually outstanding); provided, that, all Indebtedness (whether actually
outstanding or deemed outstanding) bearing interest at a floating rate of
interest shall be tested on the basis of the rates applicable at the time the
determination is made pursuant to said provisions; and (iii) in making any
determination of Consolidated EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Permitted Acquisition or any Significant Asset Sale as if
same had occurred on the first day of the respective Calculation Period or Test
Period, as the case may be, and taking into account, in the case of any
Permitted Acquisition, any Pro Forma Cost Savings (in an aggregate amount not to
exceed 20% of Consolidated EBITDA prior to adjustment made on account of such
Pro Forma Cost Savings), as if such cost savings or expenses were realized on
the first day of the respective period. “Pro Forma Cost Savings” shall mean,
with respect to any period, the reduction in net costs, integration and other
synergies (including improvements to gross margins) and related adjustments that
(a) are directly attributable to an acquisition that occurred during the
four-quarter period or after the end of the four-quarter period and on or prior
to the respective Calculation Period, (b) were actually implemented with respect
to any acquisition within 12 months after the date of the acquisition and prior
to the respective Calculation Period that are supportable and quantifiable by
underlying accounting records or (c) the Company reasonably determines are
expected to be realized within 12 months of the respective Calculation Period
(regardless of whether those cost savings or operating improvements or synergies
could then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the SEC related thereto) and, in each case are set forth, as provided
below, in an officer’s certificate of an Authorized Officer of the Company, as
if all such reductions in costs and integration and other synergies had been
effected as of the beginning of such period. “Pro Forma Cost Savings” set forth
above shall be established by a certificate delivered to the Administrative
Agent from an Authorized Officer of the Company that outlines the specific
actions taken or to be taken and the benefit achieved or to be achieved from
each such action and, in the case of clause (c) above, that states such benefits
have been determined to be probable. “Qualified Cash Equivalents” shall mean, as
to any Person, (a) securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality thereof
(provided, that, the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than six months from the date of
acquisition, (b) commercial paper rated at least P- 37 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw055.jpg]
1 by Moody’s or at least A-1 by S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another rating
agency) and in each case maturing within six months after the date of
acquisition, (c) marketable short-term money market and similar securities
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively,
or liquidity funds or other similar money market mutual funds, with a rating of
at least Aaa by Moody’s or AAAm by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating
agency), (d) money market funds at least 95% of the assets of which constitute
Qualified Cash Equivalents of the kinds set forth in clauses (a), (b), (c), (d)
and (e) of this definition, (e) Dollar denominated time deposits, demand
deposits, money market deposits, certificates of deposit and eurodollar time
deposits in each case with maturities of six months or less from the date of
acquisition and Dollar denominated overnight bank deposits, in each case
maintained with any domestic commercial bank (including domestic commercial
banks that are Subsidiaries of non-U.S. banks) having capital and surplus in
excess of $250,000,000, (f) securities issued by any state of the United States
or any political subdivision or taxing authority of any such state, or any
public instrumentality thereof, maturing within six months from the date of
acquisition thereof and having one of the three highest ratings obtainable from
Moody’s or S&P and (g) repurchase obligations for underlying securities of the
types set forth in clauses (a) and (e) of this definition entered into with any
financial institution meeting the qualifications specified in clause (e) above
and having a term of no more than seven days. “QFC” shall have the meaning
provided in Section 13.22(b). “QFC Credit Support” shall have the meaning
provided in Section 13.22. “Qualified Debt” shall mean Indebtedness permitted to
be incurred pursuant to Sections 10.04(o), (p) and (q). “Qualified Debt
Conditions” shall mean that each of the following conditions are satisfied: (i)
such Indebtedness is not a working capital facility; (ii) except as provided in
clause (v) below, such Indebtedness does not have any maturity, redemption,
mandatory repayment or prepayment or similar requirements earlier than six
months after the Revolving Commitment Termination Date (other than customary
mandatory prepayments or offers to prepay pursuant to customary asset sale and
insurance or condemnation recovery event provisions (other than with respect to
ABL Priority Collateral) and change of control provisions or to the extent such
Indebtedness is incurred under a customary “bridge” facility); (iii) such
Indebtedness is either (x) not secured by a Lien on any ABL Priority Collateral
or (y) if secured by a Lien on ABL Priority Collateral, such Lien is junior and
subordinate to any Liens purported to be created on any ABL Priority Collateral
pursuant to the Security Documents and the Collateral Agent (on behalf of the
Secured Parties) has been granted a Lien on any collateral (that is not
otherwise Collateral) securing (or purporting to secure) such Indebtedness; (iv)
if such Indebtedness is secured, the holders of such Indebtedness (or the
collateral (or similar) agent for such holders), each Credit Party that is an
obligor under such Indebtedness and the Collateral Agent shall have entered into
the Intercreditor Agreement establishing the relative rights and priorities (and
related creditor rights) with respect to the ABL Priority Collateral and such
other Collateral; (v) such Indebtedness does not have any interim annual
scheduled amortization, redemption, maturity, repayment or similar requirement
in excess of 2.00% of the aggregate principal amount of such Indebtedness; (vi)
the Company shall be in compliance with a Fixed Charge Coverage Ratio at the
time of the incurrence of such Indebtedness of not less than 1.00:1.00 for the
Test Period then most recently ended for which financial statements have been
delivered to the Lenders pursuant to this Agreement on a Pro Forma Basis as if
such Indebtedness had been incurred on the first day of such Test Period; (vii)
no Default or Event of Default then exists or would result therefrom; (viii) the
aggregate principal amount of all Qualified Debt incurred by Subsidiaries of the
Company that are not Credit Parties at any one time outstanding shall not exceed
$20,000,000; and (ix) prior to the date of the incurrence of such Indebtedness,
the Company shall have delivered to the 38 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw056.jpg]
Administrative Agent a certificate of an Authorized Officer of the Company
certifying as to compliance with preceding clauses (i) through (viii) and
demonstrating (in reasonable detail) the calculations required by preceding
clause (vi). “Qualified Debt Documents” shall mean any indenture, purchase
agreement, credit agreement, loan agreement or similar agreement or arrangement
evidencing or governing any Qualified Debt, and also shall include all guarantee
agreements and other documents, agreements or instruments from time to time
relating thereto. “Qualified Preferred Stock” shall mean any Preferred Equity of
any Credit Party that is not a Disqualified Equity Interest. “Qualified Secured
Debt” shall mean any Qualified Debt that is secured by a Lien on any asset or
property of any Credit Party or any of their respective Subsidiaries. “Qualified
Secured Debt Agent” shall mean any trustee, collateral agent, collateral trustee
or similar representative for any issue of Qualified Secured Debt. “Qualified
Secured Debt Documents” shall mean any Qualified Debt Documents evidencing or
governing any Qualified Secured Debt, and also shall include all pledge
agreements, security agreements, mortgages, deeds of trust, collateral documents
and other documents, agreements or instruments from time to time creating (or
purporting to create) Liens on any assets or properties of any Credit Party or
any of their respective Subsidiaries to secure any obligations under any
Qualified Secured Debt Documents. “Qualified Secured Debt Secured Parties” shall
mean and include any Qualified Secured Debt Agent, any other agent, trustee,
representative or similar Person for the holders of any Qualified Secured Debt
and the holders from time to time of any Qualified Secured Debt. “Qualifying
Owners” shall mean, collectively, (i) Icahn Enterprises L.P., the Related
Parties and/or one or more of their respective Affiliates; and (ii) CVR Energy
and Coffeyville Resources, LLC, Inc. and/or one or more of its Subsidiaries.
“Quarterly Payment Date” shall mean the last Business Day of each Fiscal Quarter
occurring after the Effective Date. “Quarterly Pricing Certificate” shall have
the meaning provided in the definition of Applicable Margin. “Real Estate
Collateral Requirements” shall mean the requirement that, with respect to the
Mortgaged Properties, the Administrative Agent shall have received a Mortgage
for each Mortgaged Property in form and substance reasonably acceptable to the
Administrative Agent and suitable for recording or filing, together, with
respect to each Mortgage for any property located in the United States, the
following documents: (a) a fully paid Mortgage Policy (or pro forma or marked up
commitment having the same effect of a title insurance policy) (i) in a form
approved by Administrative Agent in its reasonable discretion, insuring the Lien
of the Mortgage encumbering such property as a valid Lien subject only to
Permitted Liens, (ii) in an amount reasonably satisfactory to the Administrative
Agent, (iii) issued by a nationally recognized title insurance company
reasonably satisfactory to the Administrative Agent (the “Title Company”), and
(iv) that includes (A) such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable and (B) such
endorsements or affirmative insurance reasonably required by the Administrative
Agent and available in the applicable jurisdiction at commercially reasonable
rates (including, if applicable without limitation, 39 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw057.jpg]
endorsements on matters relating to usury, zoning, variable rate, address,
separate tax lot, subdivision, tie in or cluster, contiguity, access and
so-called comprehensive coverage over covenants and restrictions), provided,
however, that, notwithstanding the foregoing provisions of this clause (a), any
Mortgage Policy covering a Mortgaged Property that is substantially identical,
in form and substance, to any lender’s title insurance policy covering such
Mortgaged Property insuring the Lien of any Secured Notes Security Documents
shall be deemed to satisfy the requirements of this clause (a), and any title
insurance company issuing such lender’s title insurance policy shall be deemed
to be reasonably satisfactory to the Administrative Agent; (b) all existing
surveys and no change affidavits as may be reasonably required to cause the
Title Company to issue the Mortgage Policy required pursuant to clause (a)
above; (c) a written opinion from local counsel in each state in which Mortgaged
Property is located with respect to enforceability, creation, perfection and
payment of mortgage tax with respect to the applicable Mortgage and any related
fixture filings, in customary form and substance and subject to customary
assumptions, limitations and qualifications; (d) with respect to each Mortgaged
Property, such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required by the title insurance company to induce the Title Company to issue the
Mortgage Policy contemplated above; (e) evidence reasonably acceptable to the
Administrative Agent of payment of all Mortgage Policy premiums, search and
examination charges escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages, fixture filings and issuance of the Mortgage Policies referred to
above; and (f) with respect to each Mortgaged Property, a flood hazard
determination and, if the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), flood insurance, with loss payee endorsements in favor of the
Collateral Agent, to the extent (including with respect to amounts) required in
order to comply with applicable law. “Real Property” of any Person shall mean
all the right, title and interest of such Person in and to land, improvements
and fixtures, including Leaseholds. “Recovery Event” shall mean any event that
gives rise to the receipt by any Credit Party or any of their respective
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of any Credit Party or any
of their respective Subsidiaries or (ii) under any policy of insurance
maintained by any of them. “Refinancing Notes” shall mean any Indebtedness of
any Credit Party the net cash proceeds of which are used to refinance, replace,
defease, discharge or refund all or a portion of the then outstanding Secured
Notes and/or Refinancing Notes so long as (a) such Indebtedness does not have
any maturity, amortization, mandatory redemption, mandatory repayment or
prepayment, mandatory sinking fund or similar requirement earlier than six
months after the Revolving Commitment Termination Date (other than customary
mandatory offers to prepay pursuant to customary asset sale and insurance or
condemnation recovery event provisions and change of control provisions), (b)
such Indebtedness has a weighted average life to maturity greater than the
weighted average life to maturity of the Secured Notes or Refinancing Notes, as
applicable, (c) such Indebtedness does not (i) exceed the aggregate principal
amount of the Secured Notes or Refinancing Notes being refinanced, replaced,
defeased, discharged or refunded other than as a result of the refinancing of
accrued and unpaid interest and premiums (including applicable prepayment
premiums) and the fees and the costs of issuing such refinancing Indebtedness or
(ii) add guarantors, obligors (unless they are Borrowers or Guarantors) or the
type of security from that which applied to the Secured Notes or Refinancing
Notes, as applicable, (d) if such Indebtedness is secured, such Indebtedness
shall be subject to the terms and conditions of the Intercreditor Agreement on
the same basis as (or on less favorable terms to the holders of such Refinancing
Notes than) the Secured Notes or Refinancing Notes, as applicable, and (e) the
terms of such Indebtedness are on market terms (or 40 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw058.jpg]
more favorable terms to the Credit Parties) for unsecured or secured debt
securities or loans for similar issuers; provided, that, a certificate of an
Authorized Officer of the Company delivered to the Administrative Agent in good
faith prior to the incurrence of such Indebtedness certifying that the Company
has determined in good faith that such terms satisfy the requirements of this
clause (e) shall be conclusive evidence that such terms satisfy such
requirements. “Refinancing Notes Agent” shall mean the respective trustee,
collateral agent, collateral trustee or similar Person for the holders of the
Refinancing Notes. “Refinancing Notes Documents” shall mean the Refinancing
Notes, the Refinancing Notes Indenture, the Refinancing Security Documents, all
guarantee agreements relating to the Refinancing Notes and all other documents,
agreements or instruments from time to time relating thereto. “Refinancing Notes
Indenture” shall mean any indenture, purchase agreement, credit agreement, loan
agreement or similar agreement or arrangement from time to time evidencing or
governing the Refinancing Notes. “Refinancing Notes Secured Parties” shall mean
the Refinancing Notes Agent and any other agent, trustee, representative or
similar Person for the holders of any Refinancing Notes and the holders from
time to time of any Refinancing Notes. “Refinancing Notes Security Documents”
shall mean all pledge agreements, security agreements, mortgages, deeds of
trust, collateral documents and other documents, agreements or instruments from
time to time that create (or purport to create) Liens on any assets or
properties of any Credit Party or any of their respective Subsidiaries to secure
any obligations under the Refinancing Notes Documents. “Register” shall have the
meaning provided in Section 13.15. “Regulation D” shall mean Regulation D of the
Board as from time to time in effect and any successor to all or a portion
thereof establishing reserve requirements. “Regulation T” shall mean Regulation
T of the Board as from time to time in effect and any successor to all or a
portion thereof. “Regulation U” shall mean Regulation U of the Board as from
time to time in effect and any successor to all or a portion thereof. “Related
Parties” shall mean (i) Carl Icahn and his siblings, his and their respective
spouses and descendants (including stepchildren and adopted children) and the
spouses of such descendants (including stepchildren and adopted children)
(collectively, the “Family Group”); (ii) any trust, estate, partnership,
corporation, company, limited liability company or unincorporated association or
organization (each an “Entity” and collectively “Entities”) Controlled by one or
more members of the Family Group; (iii) any Entity over which one or more
members of the Family Group, directly or indirectly, have rights that, either
legally or in practical effect, enable them to make or veto significant
management decisions with respect to such Entity, whether pursuant to the
constituent documents of such Entity, by contract, through representation on a
board of directors or other governing body of such Entity, through a management
position with such Entity or in any other manner (such rights hereinafter
referred to as “Veto Power”); (iv) the estate of any member of the Family Group;
(v) any trust created (in whole or in part) by any one or more members of the
Family Group; (vi) any individual or Entity who receives an interest in any
estate or trust listed in clauses (iv) or (v), to the extent of such interest;
(vii) any trust or estate, substantially all the beneficiaries of which (other
than charitable organizations or foundations) consist of one or more 41
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw059.jpg]
members of the Family Group; (viii) any organization described in Section 501(c)
of the Code, over which any one or more members of the Family Group and the
trusts and estates listed in clauses (iv), (v) and (vii) have direct or indirect
Veto Power, or to which they are substantial contributors (as such term is
defined in Section 507 of the Code); (ix) any organization described in Section
501(c) of the Code of which a member of the Family Group is an officer, director
or trustee; or (x) any Entity, directly or indirectly (a) owned or Controlled by
or (b) a majority of the economic interests in which are owned by, or are for or
accrue to the benefit of, in either case, any Person or Persons identified in
clauses (i) through (ix) above. For purposes of this definition, “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of a Person, whether through the ownership
of Voting Stock, by agreement or otherwise and “Controlled” has a corresponding
meaning. For the purposes of this definition, and for the avoidance of doubt, in
addition to any other Person or Persons that may be considered to possess
Control, (x) a partnership shall be considered Controlled by a general partner
or managing general partner thereof, (y) a limited liability company shall be
considered Controlled by a managing member of such limited liability company and
(z) a trust or estate shall be considered Controlled by any trustee, executor,
personal representative, administrator or any other Person or Persons having
authority over the control, management or disposition of the income and assets
therefrom. “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land,
subsurface, water, groundwater or indoor or outdoor air, or otherwise entering
into the environment. “Relevant Governmental Body” shall have the meaning
provided in Section 2.17(e). “Rent and Costs Reserve” shall mean a reserve
established by the Collateral Agent in respect of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, freight forwarder, shipper, pipeline or barge owner or
operator, or other Person who possesses or handles any ABL Priority Collateral
or could assert a Lien on any ABL Priority Collateral and (b) rent payments or
storage charges (not to exceed three months’ rent or storage charges) made by a
Borrower for each location at which Inventory of a Borrower is located that is
not subject to a Landlord Personal Property Collateral Access Agreement or
similar agreement (as reported to the Collateral Agent by the Company from time
to time as requested by the Collateral Agent), in each case as adjusted from
time to time by the Collateral Agent in its Permitted Discretion. “Replaced
Lender” shall have the meaning provided in Section 2.13. “Replacement Lender”
shall have the meaning provided in Section 2.13. “Reportable Event” shall mean
an event described in Section 4043(c) of ERISA with respect to a Plan that is
subject to Title IV of ERISA other than those events as to which the 30-day
notice period is waived under applicable regulations. “Required Lenders” shall
mean, at any time, Non-Defaulting Lenders and Non-Affiliated Lenders, the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of (x)
outstanding Swingline Loans at such time and (y) Letter of Credit Outstandings
at such time) represents at least a majority of the sum of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders and Affiliated Lenders at such time (or, after the
termination thereof, the sum of thenthe total outstanding Revolving Loans of
Non-Defaulting Lenders and Non- Affiliated Lenders and the aggregate RL
Percentages of all Non-Defaulting Lenders and Non-Affiliated 42 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw060.jpg]
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time), in each case subject to Section 13.04(c)(ii).
“Reserves” shall mean reserves, if any, established by the Collateral Agent from
time to time hereunder in their Permitted Discretion against the Borrowing Base,
including (i) Bank Product Reserves, (ii) Rent and Costs Reserves, (iii)
potential dilution related to Accounts, (iv) Inventory Reserves, (v) sums that
the Borrowers are or will be required to pay (such as taxes, assessments and
insurance premiums) and have not yet paid, (vi) amounts owing by any Borrower to
any Person to the extent secured by a Lien on, or trust over, any Collateral,
(vii) amounts which pursuant to applicable insolvency legislation must be paid
in priority to or pari passu with any Obligations and (viii) such other events,
conditions or contingencies as to which the Collateral Agent, in its Permitted
Discretion, determine reserves should be established from time to time
hereunder; provided, however, that (i) the Collateral Agent may not implement
reserves with respect to matters which are already specifically reflected as
ineligible Accounts or Inventory, (ii) the establishment of any new reserve
category by the Collateral Agent shall only become effective three Business Days
after the date of written notice by any of the Collateral Agent to the Company
of such establishment and (iii) if an event giving rise to the establishment of
any reserves ceases to exist, any Borrower may request in writing that
Collateral Agent discontinue the applicable reserves and the Collateral Agent
shall promptly do so (unless Collateral Agent determines there is a reasonable
prospect that the event will occur again within a reasonable period of time
thereafter). “Resolution Authority” shall mean an EEA Resolution Authority or,
with respect to any UK Financial Institution, a UK Resolution Authority.
“Restricted” shall mean, when referring to cash, Cash Equivalents or Qualified
Cash Equivalents of any Credit Party or any of their respective Subsidiaries,
that such cash, or Cash Equivalents or Qualified Cash Equivalents (i) appears
(or would be required to appear) as “restricted” on the consolidated balance
sheet of the Company (unless such appearance is related to the Liens permitted
under Section 10.01(d)), (ii) are subject to any Lien in favor of any Person
other than (x) the Collateral Agent for the benefit of the Secured Parties and
(y) the other Liens permitted in Section 10.01(d) or (iii) are not otherwise
generally available for use by such Credit Party or such Subsidiary. “Returns”
shall have the meaning provided in Section 8.09. “Revolving Commitment
Termination Date” shall mean the Initial Revolving Commitment Termination Date;
provided, that, with respect to any Extended Loans and any Extended Revolving
Loan Commitments, the Revolving Commitment Termination Date with respect thereto
instead shall be the Extended Revolving Commitment Termination Date. “Revolving
Loan” shall have the meaning provided in Section 2.01(a). “Revolving Loan
Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a) directly below the column entitled “Revolving
Loan Commitment,” as same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
2.13 or Section 13.04(b) or (z) increased from time to time pursuant to Section
2.15. In addition, the Revolving Loan Commitment of each Lender shall include,
subject to the consent of such Lender, any Extended Revolving Loan Commitment of
such Lender. As of the Amendment No. 1 Effective Date, the Revolving Loan
Commitment shall be $35,000,000. “Revolving Note” shall have the meaning
provided in Section 2.05(a). 43 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw061.jpg]
“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided, that, if the RL Percentage of any Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination. “S&P” shall mean Standard &
Poor’s Rating Services, a Standard & Poor’s Financial Services, LLC, a
subsidiary of S&P Global Inc. business, and any successor thereto. “Sale
Leaseback” shall mean any transaction or series of related transactions
consummated pursuant to which the Company or any of its Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed. “Sanctions” shall have the meaning provided in Section
8.23. “SEC” shall have the meaning provided in Section 9.01(h). “Section
5.04(c)(ii) Certificate” shall have the meaning provided in Section 5.04(c)(ii).
“Secured Cash Management Agreement” shall mean each written agreement among one
or more Credit Parties and a Secured Cash Management Creditor evidencing
arrangements to provide Cash Management Services to the Credit Parties and their
Subsidiaries (where such Secured Cash Management Agreements may be evidenced by
standard account terms of such Secured Cash Management Creditor). “Secured Cash
Management Creditor” shall mean the Administrative Agent and/or any Lender
(and/or one or more of banking affiliates of the Administrative Agent or any
Lender) that provides Cash Management Services to the Credit Parties or any of
their Subsidiaries. “Secured Cash Management Obligations” shall mean all payment
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including any interest, fees and expenses accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the respective Secured Cash Management Agreements,
whether or not such interest, fees or expenses is an allowed claim in any such
proceeding) owing by a Credit Party under each Secured Cash Management Agreement
to which any Secured Cash Management Creditor is a party, whether now in
existence or hereafter arising in each case under any Secured Cash Management
Agreement. “Secured Hedging Agreement” shall mean each Interest Rate Protection
Agreement and/or Other Hedging Agreements entered into by a Credit Party with a
Secured Hedging Creditor provided, that, (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and (y) does not constitute a “Secured Hedging Agreement”
(or substantially similar definition) for purposes of any other Indebtedness
subject to the Intercreditor Agreement, (ii) the Company and the other parties
thereto shall have delivered to the Administrative Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement (x) constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents, (y) does not constitute a “Secured
Hedging Agreement” (or substantially similar definition) for purposes of any
other Indebtedness subject to the Intercreditor Agreement and (z) in the case of
the Company, that 44 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw062.jpg]
such Interest Rate Protection Agreement and/or Other Hedging Agreement and the
obligations of the Company and its Subsidiaries thereunder have been, and will
be, incurred in compliance with this Agreement and (iii) on the effective date
of such Interest Rate Protection Agreement and/or Other Hedging Agreement and
from time to time thereafter, at the request of the Administrative Agent, the
Company and the other parties thereto shall have notified the Administrative
Agent in writing of the aggregate amount of exposure under such Interest Rate
Protection Agreement and/or Other Hedging Agreement. “Secured Hedging Creditor”
shall mean any counterparty to an Interest Rate Protection Agreement and/or
Other Hedging Agreement that is the Administrative Agent, a Lender or an
affiliate of the Administrative Agent or a Lender, in each case at the time such
Person enters into such Interest Rate Protection Agreement and/or Other Hedging
Agreement (even if the Administrative Agent or such Lender subsequently ceases
to be the Administrative Agent or a Lender, as the case may be, under this
Agreement for any reason), so long as the Administrative Agent, such Lender or
such affiliate participates in such Interest Rate Protection Agreement and/or
Other Hedging Agreement. “Secured Hedging Obligations” shall mean all payment
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including any interest, fees and expenses accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the respective Secured Hedging Agreements, whether
or not such interest, fees or expenses is an allowed claim in any such
proceeding) owing by a Credit Party under each Secured Hedging Agreement to
which any Secured Hedging Creditor is a party, whether now in existence or
hereafter arising in each case under any Secured Hedging Agreement. “Secured
Leverage Ratio” shall mean, on any date of determination, the ratio of (x)
Consolidated Secured Indebtedness on such date to (y) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided, that,
for purposes of any calculation of the Secured Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA and Indebtedness shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein. “Secured Notes” shall mean the 9.250% senior secured
notes due 2023, issued pursuant to the Secured Notes Indenture, as in effect on
the Effective Date and as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof. “Secured
Notes Documents” shall mean the Secured Notes, the Secured Notes Indenture, the
Secured Notes Security Documents and all other documents executed and delivered
with respect to the Secured Notes or the Secured Notes Indenture, as in effect
on the Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Secured Notes Indenture” shall mean the Indenture, dated as of June 10, 2016,
among the Company and CVR Finance, as issuers, the Secured Notes Trustee, and
the guarantors named therein, as in effect on the Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof. “Secured Notes Secured Parties” shall mean the
“Secured Parties” as defined in the Notes Security Documents. “Secured Notes
Security Documents” shall mean all security agreements, pledge agreements,
mortgages and other security documents, as they may be further amended, restated
or modified from time 45 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw063.jpg]
to time, and any other documents, agreements or instruments now existing or
entered into after the date hereof that create (or purport to create) Liens on
any assets or properties to secure any obligations under the Secured Notes
Documents. “Secured Notes Trustee” shall mean Wilmington Trust, National
Association, as trustee and collateral trustee under the Secured Notes, together
with its successors and assigns in such capacity. “Secured Parties” shall mean
the Lenders, each Issuing Lender, the Swingline Lender, the Secured Cash
Management Creditors and the Secured Hedging Creditors. “Securities Account”
shall mean a securities account (as that term is defined in the UCC).
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder. “Security Agreement” shall have
the meaning provided in Section 6.08. “Security Agreement Collateral” shall mean
all “Collateral” as defined in the Security Agreement. “Security Document” shall
mean and include each of the Security Agreement, each Mortgage, after the
execution and delivery thereof, each Additional Security Document and each
Incremental Security Document and any other related document, agreement or grant
pursuant to which any Credit Party or any of their respective Subsidiaries
grants, perfects or continues a security interest in favor of the Collateral
Agent for the benefit of the Secured Parties. “Settlement Date” shall have the
meaning provided in Section 2.04(b)(i). “Significant Asset Sale” shall mean any
Asset Sale or series of related Assets Sales (i.e., separate assets being sold,
transferred or otherwise disposed of as part of an identifiable group of assets
and within a reasonably limited time period) where the aggregate consideration
therefor is equal to, or in excess of, $10,000,000. “SOFR” shall have the
meaning provided in Section 2.17(e). “Spare Parts Inventory” means spare parts
capable of being used and affixed to, but not yet being use or affixed to,
production machinery employed by any Borrower to create Inventory in the
ordinary course of business. Spare Parts Inventory shall not include catalysts,
refractory, production chemicals or emissions credits. “Specified Default” shall
mean the occurrence of any Event of Default specified in Sections 11.01., 11.02
(solely to the extent related to the Borrowing Base Certificate), 11.03 (with
respect to Sections 5.03(d), 9.01(j), 10.07 (subject to clause (b) thereof)
only) and 11.05. “Specified Permitted Liens” shall mean Liens permitted pursuant
to clauses (w) and (x) of Section 10.01. “Start Date” shall have the meaning
provided in the definition of Applicable Margin. “Stated Amount” of each Letter
of Credit shall mean, at any time, the maximum amount available to be drawn
thereunder in each case determined (x) as if any future automatic increases in
the maximum 46 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw064.jpg]
amount available that are provided for in any such Letter of Credit had in fact
occurred at such time and (y) without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder. “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person or (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person (A) has more than a 50% outstanding
general partner interests, member interests or other Voting Stock at the time,
(B) is the sole general partner or member, or (C) if there is more than a single
general partner or member, are the only managing general partners or managing
members (or any combination thereof). Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of any Credit Party. Notwithstanding the foregoing
(except for the purposes of Sections 8.09, 8.10, 8.15, 8.18, 9.01(b), 9.01(c),
9.01(i), 9.05, 9.06, 9.07, 9.10, 11.06 and 13.01(c)(ii) and the definition of
Unrestricted Subsidiary contained herein), no Unrestricted Subsidiary shall be
deemed to be a Subsidiary of any Credit Party or any of their other Subsidiaries
for the purposes of this Agreement and the other Credit Documents. “Subsidiary
Guarantor” shall mean each Guarantor that is a Subsidiary of the Company.
“Supermajority Lenders” shall mean those Non-Affiliated Lenders and
Non-Defaulting Lenders which would constitute the Required Lenders under, and as
defined in, this Agreement, if the reference to “a majority” contained therein
were changed to “66 2/3%”. “Supported QFC” shall have the meaning provided in
Section 13.22. “Swingline Back-Stop Arrangements” shall have the meaning
provided in Section 2.01(b). “Swingline Expiry Date” shall mean that date which
is five Business Days prior to the Revolving Commitment Termination Date.
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder; provided, that, if the Extension is effected in
accordance with Section 2.16, then on the occurrence of the Initial Revolving
Commitment Termination Date, the Swingline Lender at such time shall have the
right to resign as the Swingline Lender on, or on any date within twenty (20)
Business Days after, the Initial Revolving Commitment Termination Date, upon not
less than ten (10) days’ prior written notice thereof to the Company and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the applicable Borrowers shall repay any outstanding
Swingline Loans made by the respective entity so resigning and such entity shall
not be required to make any further Swingline Loans hereunder. If at any time
and for any reason (including as a result of resignations as contemplated by the
proviso to the preceding sentence), the Swingline Lender has resigned in such
capacity in accordance with the preceding sentence, then no Person shall be the
Swingline Lender hereunder obligated to make Swingline Loans unless and until
(and only for so long as) a Lender reasonably satisfactory to the Administrative
Agent and the Company agrees to act as the Swingline Lender hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.01(b). 47
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw065.jpg]
“Swingline Note” shall have the meaning provided in Section 2.05(a). “Tax
Benefit” shall have the meaning provided in Section 5.04(d). “Taxes” shall have
the meaning provided in Section 5.04(a). “Term SOFR” shall have the meaning
provided in Section 2.17(e). “Test Period” shall mean each period of four
consecutive Fiscal Quarters of the Company then last ended, in each case taken
as one accounting period. “Total Leverage Ratio” shall mean, on any date of
determination, the ratio of (x) Consolidated Indebtedness on such date to (y)
Consolidated EBITDA for the Test Period most recently ended on or prior to such
date; provided, that, for purposes of any calculation of the Total Leverage
Ratio pursuant to this Agreement, Consolidated EBITDA and Indebtedness shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein. “Total Revolving Loan
Commitment” shall mean, at any time, the sum of the Revolving Loan Commitments
of each of the Lenders at such time. “Total Unutilized Revolving Loan
Commitment” shall mean, at any time, an amount equal to the remainder of (a) the
Total Revolving Loan Commitment in effect at such time less (b) the sum of (i)
the aggregate principal amount of all Revolving Loans and Swingline Loans
outstanding at such time plus (ii) the aggregate amount of all Letter of Credit
Outstandings at such time. “Transaction” shall mean, collectively, (a) the
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party, (b) all transactions entered into in connection with the
foregoing and (c) the payment of all costs and expenses in connection therewith.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan. “UBS
Account” shall have the meaning provided in Section 5.03(d). “UCC” shall mean
the Uniform Commercial Code as from time to time in effect in the relevant
jurisdiction. “UCP” shall mean, with respect to any Letter of Credit, the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance). “UK Financial Institution” means any BRRD Undertaking
(as such term is defined under the PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. 48
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw066.jpg]
“Unadjusted Benchmark Replacement” shall have the meaning provided in Section
2.17(e). “Unfunded Pension Liability” of any Plan subject to Title IV of ERISA
shall mean the amount, if any, by which the value of the accumulated plan
benefits under such Plan determined on a plan termination basis in accordance
with actuarial assumptions at such time consistent with those prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all
plan assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions). “United States” and “U.S.” shall each mean
the United States of America. “U.S. Special Resolution Regimes” shall have the
meaning provided in Section 13.22. “Unpaid Drawing” shall have the meaning
provided in Section 3.05(a). “Unrestricted” shall mean, when referring to cash,
Cash Equivalents or Qualified Cash Equivalents of any Credit Party or any of
their respective Subsidiaries, that such cash, Cash Equivalents or Qualified
Cash Equivalents are not Restricted. “Unrestricted Subsidiary” shall mean any
Subsidiary of the Company that is designated by the Company as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent and shall
include any Subsidiary of such Unrestricted Subsidiary; provided, that, the
Company shall only be permitted to designate a Subsidiary as an Unrestricted
Subsidiary so long as (a) no Default or Event of Default then exists or would
result therefrom and the other Payment Conditions are satisfied immediately
after (and, in the case of clauses (i) and (ii) of the definition thereof,
immediately before) giving effect to such designation, (b) such Unrestricted
Subsidiary does not own any Equity Interests in, or have any Lien on any
property of, any Credit Party or any Subsidiary of any Credit Party, other than
a Subsidiary of the Unrestricted Subsidiary, (c) any Indebtedness and other
obligations of such Unrestricted Subsidiary are not recourse to any Credit Party
and their other Subsidiaries (other than Unrestricted Subsidiaries) and to any
of their respective assets, and (d) the Company has designated such Subsidiary
as an Unrestricted Subsidiary also for purposes of the Secured Notes, the
Refinancing Notes and any Qualified Debt to the extent that such concept is
applicable to any such Indebtedness and such Indebtedness is outstanding. The
Company may not designate a Borrower as an Unrestricted Subsidiary. “Unutilized
Revolving Loan Commitment” shall mean, with respect to any Lender at any time,
such Lender’s Revolving Loan Commitment at such time less the sum of (a) the
aggregate outstanding principal amount of all Revolving Loans made by such
Lender at such time and (b) such Lender’s RL Percentage of the Letter of Credit
Outstandings at such time. “Value” means, with respect to Inventory, its market
value. “Weekly Borrowing Base Period” shall mean any period (a) commencing on
the date on which (a) either (i) a Specified Default has occurred and is
continuing or (ii) Excess Availability is less than the greater of (X) 15.0% of
Availability and (Y) $5,000,000, in each case, for three consecutive Business
Days and (b) ending on the first date thereafter on which (i) no Specified
Default exists and (ii) Excess Availability has been equal to or greater than
the greater of (X) 15.0% of Availability and (Y) $5,000,000, in each case, for
30 consecutive days. “Wholly Owned Domestic Subsidiary” shall mean, as to any
Person, any Domestic Subsidiary of such Person that is a Wholly Owned
Subsidiary. 49 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw067.jpg]
“Wholly Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
any Credit Party with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Credit Party and its Subsidiaries under applicable law).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. 1.02 Other Definitional
Provisions. (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Credit
Documents or any certificate or other document made or delivered pursuant hereto
or thereto. (b) As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms not defined in Section 1.01 shall have the respective meanings
given to them under GAAP, (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) unless the context otherwise
requires, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests and contract rights, (v) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, and (vi)
unless the context otherwise requires, any reference herein (A) to any Person
shall be construed to include such Person’s successors and assigns and (B) to
the Company or any other Credit Party shall be construed to include the Company
or such Credit Party as debtor and debtor-in-possession and any receiver or
trustee for any the Company or any other Credit Party, as the case may be, in
any insolvency or liquidation proceeding. (c) The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified. (d) The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms. 1.03
Divisions. 50 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw068.jpg]
For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. SECTION 2. Amount and Terms
of Credit. 2.01 The Commitments. (a) Subject to and upon the terms and
conditions set forth herein, each Lender severally agrees to make, at any time
and from time to time on or after the Effective Date and prior to the Revolving
Commitment Termination Date, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrowers (on
a joint and several basis), which Revolving Loans (i) shall be denominated in
Dollars, (ii) shall, at the option of the respective Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans; provided,
that, except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual Exposure of such Lender to exceed the amount of its Revolving Loan
Commitment at such time and (v) shall not be made (and shall not be required to
be made) by any Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment as then in effect or (B) the Aggregate Exposure to exceed the
Borrowing Base at such time. (b) Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “Swingline Loan” and, collectively,
the “Swingline Loans”) to the Borrowers (on a joint and several basis), which
Swingline Loans (i) shall be denominated in Dollars, (ii) shall be incurred and
maintained as Base Rate Loans; (iii) may be repaid and reborrowed in accordance
with the provisions hereof, (iv) shall not be made (and shall not be required to
be made) by the Swingline Lender in any instance where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (A) the Aggregate Exposure to exceed the Total Revolving
Loan Commitment as then in effect or (B) the Aggregate Exposure to exceed the
Borrowing Base at such time, and (v) shall not exceed in aggregate principal
amount at any time outstanding the Maximum Swingline Amount. Notwithstanding
anything to the contrary contained in this Section 2.01(b), (1) the Swingline
Lender shall not be obligated to make any Swingline Loans at a time when a
Lender Default exists unless the Swingline Lender has entered into arrangements
satisfactory to it and the Company to eliminate the Swingline Lender’s risk with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swingline Loans (which arrangements are hereby consented to by the Lenders),
including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans (such arrangements,
the “Swingline Back-Stop Arrangements”) and (2) the Swingline Lender shall not
make any Swingline Loan after it has received written notice from any Borrower,
any other Credit Party or the Required Lenders stating that a Default or an
Event of Default exists and is continuing until such time as the 51 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw069.jpg]
Swingline Lender shall have received written notice (x) of rescission of all
such notices from the party or parties originally delivering such notice or
notices or (y) of the waiver of such Default or Event of Default by the Required
Lenders. (c) On any Business Day, the Swingline Lender may, in its sole
discretion give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided, that, such notice shall be deemed to have been automatically given
upon the occurrence of a Default or an Event of Default under Section 11.05 or
upon the exercise of any of the remedies provided in the last paragraph of
Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s RL Percentage (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11) and the proceeds thereof shall be applied directly by the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Lender hereby irrevocably agrees to make Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Borrowing Base or
the Total Revolving Loan Commitment at such time. In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to any Borrower), then each Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from any
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective RL Percentages (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Section 11); provided, that, (A) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (B) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter. (d)
Notwithstanding anything to the contrary in Section 2.01(a) or elsewhere in this
Agreement, the Collateral Agent shall have the right to establish Reserves,
subject to the proviso in the definition thereof, in such amounts, and with
respect to such matters, as the Collateral Agent in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base (which reserves
shall reduce the then existing Borrowing Base in an amount equal to such
reserves). (e) (i) In the event that the Borrowers are unable to comply with the
Borrowing Base limitations set forth in Section 2.01(a) or (ii) the Borrowers
are unable to comply with the conditions precedent to the making of Revolving
Loans set forth in Section 7, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent, for
the account of the Lenders, to make Revolving Loans to the Borrowers (on a joint
and several basis), in either case 52 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw070.jpg]
solely in the event that the Collateral Agent in its Permitted Discretion deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of repayment of the Obligations, or (C)
to pay any other amount chargeable to the Borrowers pursuant to the terms of
this Agreement, including Expenses and Fees, which Revolving Loans may only be
made as Base Rate Loans (each, an “Agent Advance”) for a period commencing on
the date the Administrative Agent first receives a Notice of Borrowing
requesting an Agent Advance until the earliest of (1) the twentieth (20th)
Business Day after such date, (2) the date the respective Borrowers are again
able to comply with the Borrowing Base limitations and the conditions precedent
to the making of Revolving Loans, or obtain an amendment or waiver with respect
thereto, and (3) the date the Required Lenders instruct the Administrative Agent
to cease making Agent Advances (in each case, the “Agent Advance Period”);
provided, that, the Administrative Agent shall not make any Agent Advance to the
extent that at the time of the making of such Agent Advance, the amount of such
Agent Advance (x) when added to the aggregate outstanding amount of all other
Agent Advances made to the Borrowers at such time, would exceed 10.0 % of the
Borrowing Base at such time (the “Agent Advance Amount”) or (y) when added to
the Aggregate Exposure as then in effect (immediately prior to the incurrence of
such Agent Advance), would exceed the Total Revolving Loan Commitment at such
time. Agent Advances may be made by the Administrative Agent in its sole
discretion and the Borrowers shall have no right whatsoever to require that any
Agent Advances be made. Agent Advances will be subject to periodic settlement
with the Lenders pursuant to Section 2.04(b). (f) If the Initial Revolving
Commitment Termination Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Initial Revolving
Commitment Termination Date all then outstanding Swingline Loans shall be repaid
in full on such date (and there shall be no adjustment to the participations in
such Swingline Loans as a result of the occurrence of such Initial Revolving
Commitment Termination Date); provided, that, if on the occurrence of the
Initial Revolving Commitment Termination Date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 3.07), there shall exist sufficient
unutilized Extended Revolving Loan Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant the Extended Revolving
Loan Commitments which will remain in effect after the occurrence of the Initial
Revolving Commitment Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Initial Revolving Commitment Termination Date. 2.02 Minimum
Amount of Each Borrowing. . The aggregate principal amount of each Borrowing of
Loans of a specific Type shall not be less than the Minimum Borrowing Amount
applicable thereto. More than one Borrowing may occur on the same date, but at
no time shall there be outstanding more than five Borrowings of LIBOR Loans (or
such greater number of Borrowings of LIBOR Loans as may be agreed to from time
to time by the Administrative Agent). 2.03 Notice of Borrowing. (a) Whenever a
Borrower desires to incur (x) LIBOR Loans hereunder, such Borrower shall give
the Administrative Agent at the Notice Office notice thereof, which notice must
be received by the Administrative Agent prior to 1:00 P.M. (New York City time)
at least three Business Days’ prior to the date that such LIBOR Loan is to be
incurred hereunder (otherwise such notice shall be deemed to have been given on
the immediately succeeding Business Day) and (y) Base Rate Loans hereunder
(including Agent Advances, but excluding Swingline Loans and Revolving Loans
made 53 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw071.jpg]
pursuant to a Mandatory Borrowing), such Borrower shall give the Administrative
Agent at the Notice Office notice thereof, which notice must be received by the
Administrative Agent prior to 11:00 A.M. (New York City time) on the Business
Day that such Base Rate Loan is to be incurred hereunder (otherwise such notice
shall be deemed to have been given on the immediately succeeding Business Day).
Each such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Revolving Loans to be incurred pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) whether the Revolving Loans
made pursuant to such Borrowing constitute Agent Advances (it being understood
that the Administrative Agent shall be under no obligation to make such Agent
Advances) and(iv) whether the Revolving Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest
Period to be applicable thereto. Except as provided in Section 2.04(b), the
Administrative Agent shall promptly give each Lender notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing. (b) (i) Whenever a Borrower desires to incur Swingline Loans
hereunder, such Borrower shall give the Swingline Lender no later than 1:00 P.M.
(New York City time) on the date that a Swingline Loan is to be incurred,
written notice or telephonic notice promptly confirmed in writing of each
Swingline Loan to be incurred hereunder. Each such notice shall be irrevocable
and specify in each case (A) the date of Borrowing (which shall be a Business
Day) and (B) the aggregate principal amount of the Swingline Loans to be
incurred pursuant to such Borrowing. (ii) Mandatory Borrowings shall be made
upon the notice specified in Section 2.01(c), with the respective Borrower
irrevocably agreeing, by its incurrence of any Swingline Loan, to the making of
the Mandatory Borrowings as set forth in Section 2.01(c). (c) Without in any way
limiting the obligation of any Borrower to confirm in writing any telephonic
notice of any Borrowing or prepayment of Loans, the Administrative Agent or the
Swingline Lender, as the case may be, may act without liability upon the basis
of telephonic notice of such Borrowing or prepayment, as the case may be,
believed by the Administrative Agent or the Swingline Lender, as the case may
be, in good faith to be from an Authorized Officer of such Borrower, prior to
receipt of written confirmation. In each such case, such Borrower hereby waives
the right to dispute the Administrative Agent’s or the Swingline Lender’s record
of the terms of such telephonic notice of such Borrowing or prepayment of Loans,
as the case may be, absent manifest error. 2.04 Disbursement of Funds. (a) No
later than 1:00 P.M. (New York City time) on the date specified in each Notice
of Borrowing (or (i) in the case of Revolving Loans that are Base Rate Loans
that are to be made on same day notice, no later than 3:00 P.M. (New York City
time) on the date specified pursuant to Section 2.03(a), (ii)in the case of
Swingline Loans, no later than 4:00 P.M. (New York City time) on the date
specified in Section 2.03(b) or (iii) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York City time) on the date specified in Section
2.01(c)), each Lender will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof). All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the relevant Borrower at the Payment
Office, or to such other account as the relevant Borrower may specify in writing
prior to the Initial Borrowing Date, the aggregate of the amounts so made
available by the Lenders; provided, 54 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw072.jpg]
that, if, on the date of a Borrowing of Revolving Loans (other than a Mandatory
Borrowing), there are Unpaid Drawings or Swingline Loans then outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such Unpaid Drawings with respect to Letters of Credit, second, to the
payment in full of any such Swingline Loans, and third, to the relevant Borrower
as otherwise provided above. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the relevant Borrower, and the relevant Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the relevant
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the relevant Borrower until the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(1) if recovered from such Lender, the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to such Loans for
each day thereafter and (2) if recovered from the relevant Borrower or
Borrowers, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which any Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder. (b) Unless the Required
Lenders have instructed the Administrative Agent to the contrary, the
Administrative Agent on behalf of the Lenders may, but shall not be obligated
to, make Revolving Loans to the Borrower that are maintained as Base Rate Loans
under Section 2.01(a) without prior notice of the proposed Borrowing to the
Lenders as follows: (i) The amount of each Lender’s RL Percentage of Revolving
Loans shall be computed weekly (or more frequently in the Administrative Agent’s
sole discretion) and shall be adjusted upward or downward on the basis of the
amount of outstanding Revolving Loans as of 5:00 P.M. (New York time) on the
last Business Day of each week, or such other period specified by the
Administrative Agent (each such date, a “Settlement Date”). The Lenders shall
transfer to the Administrative Agent, or the Administrative Agent shall transfer
to the Lenders, such amounts as are necessary so that (after giving effect to
all such transfers) the amount of Revolving Loans made by each Lender shall be
equal to such Lender’s RL Percentage of the aggregate amount of Revolving Loans
outstanding as of such Settlement Date. If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 P.M.
(New York time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York time) on any Business Day, such
Lender shall make such transfers no later than 1:00 P.M. (New York time) on the
next succeeding Business Day. The obligation of each of the Lenders to transfer
such funds shall be irrevocable and unconditional and without recourse to, or
without representation or warranty by, the Administrative Agent. Each of the
Administrative Agent and each Lender agrees and the Lenders agree to mark their
respective books and records on each Settlement Date 55 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw073.jpg]
to show at all times the dollar amount of their respective RL Percentage of the
outstanding Revolving Loans on such date. (ii) To the extent that the settlement
described in preceding clause (i) shall not yet have occurred with respect to
any particular Settlement Date, upon any repayment of Revolving Loans by any
Borrower prior to such settlement, the Administrative Agent may apply such
amounts repaid directly to the amounts that would otherwise be made available by
the Administrative Agent pursuant to this Section 2.04(b). (iii) Because the
Administrative Agent on behalf of the Lenders may be advancing and/or may be
repaid Revolving Loans prior to the time when the Lenders will actually advance
and/or be repaid Revolving Loans, interest with respect to Revolving Loans shall
be allocated by the Administrative Agent to each Lender and the Administrative
Agent in accordance with the amount of Revolving Loans actually advanced by and
repaid to each Lender and the Administrative Agent and shall accrue from and
including the date such Revolving Loans are so advanced to but excluding the
date such Revolving Loans are either repaid by the Borrower in accordance with
the terms of this Agreement or actually settled by the Administrative Agent or
the applicable Lender as described in this Section 2.04(b). 2.05 Notes. (a) Each
Borrower’s joint and several obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Revolving Loans, by a
promissory note duly executed and delivered by each Borrower substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “Revolving Note” and, collectively, the “Revolving Notes”),
and (ii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by each Borrower substantially in the form of Exhibit B- 2, with
blanks appropriately completed in conformity herewith (the “Swingline Note”).
(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will record on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans. (c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans. 2.06 Conversions. 56 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw074.jpg]
. Each Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Revolving Loans made pursuant to one or more Borrowings of
one or more Types of Revolving Loans into a Borrowing of another Type of
Revolving Loan; provided, that, (a) except as otherwise provided in Section
2.10(b), LIBOR Loans may be converted into Base Rate Loans only on the last day
of an Interest Period applicable to the Revolving Loans being converted and no
such partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of such LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (b) unless the Required Lenders
otherwise agree, Base Rate Loans may only be converted into LIBOR Loans if no
Event of Default is in existence on the date of the conversion, and (c) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBOR Loans than is permitted under Section 2.02. Each such
conversion shall be effected by the respective Borrower by giving the
Administrative Agent at the Notice Office notice thereof, which notice must be
received by the Administrative Agent prior to 1:00 P.M. (New York City time) at
least (i) in the case of conversions of Base Rate Loans into LIBOR Loans, three
Business Days’ prior notice and (ii) in the case of conversions of LIBOR Loans
into Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A- 2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans.
2.07 Pro Rata Borrowings. . All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments; provided, that, all Mandatory Borrowings shall be
incurred from the Lenders pro rata on the basis of their RL Percentages. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder. 2.08 Interest. (a)
Each Borrower jointly and severally agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a LIBOR Loan
pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which shall
be equal to the sum of the relevant Applicable Margin plus the Base Rate, each
as in effect from time to time. (b) Each Borrower jointly and severally agrees
to pay interest in respect of the unpaid principal amount of each LIBOR Loan
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBOR
Loan to a Base Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the relevant Applicable Margin as in effect from time to
time during such Interest Period plus the LIBO Rate for such Interest Period.
(c) (i) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans,
and (ii) all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 57
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw075.jpg]
2% in excess of the rate applicable to Base Rate Loans from time to time.
Interest that accrues under this Section 2.08(c) shall be payable on demand. (d)
Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (A) quarterly in arrears on each Quarterly Payment Date,
(B) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan, (A) on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (B) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand. (e)
Upon each Interest Determination Date, the Administrative Agent shall determine
the LIBO Rate for each Interest Period applicable to the respective LIBOR Loans
and shall promptly notify the Company and the Lenders thereof. Each such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto. 2.09 Interest Periods. . At the time any Borrower gives
any Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any LIBOR Loan (in the case of the initial
Interest Period applicable thereto) or prior to 1:00 P.M. (New York City time)
on the third Business Day prior to the expiration of an Interest Period
applicable to such LIBOR Loan (in the case of any subsequent Interest Period),
such Borrower shall have the right to elect the interest period (each, an
“Interest Period”) applicable to such LIBOR Loan, which Interest Period shall,
at the option of the Borrower, be a one, two, three or six month period;
provided, that, (in each case): (a) all LIBOR Loans comprising a Borrowing shall
at all times have the same Interest Period; (b) the initial Interest Period for
any LIBOR Loan shall commence on the date of Borrowing of such LIBOR Loan
(including the date of any conversion thereto from a Base Rate Loan) and each
Interest Period occurring thereafter in respect of such LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires; (c) if any Interest Period for a LIBOR Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month; (d) if any Interest Period for a LIBOR Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for a LIBOR Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (e) unless the Required Lenders otherwise agree, no Interest
Period may be selected at any time when an Event of Default is then in
existence; and (f) no Interest Period in respect of any Borrowing shall be
selected which extends beyond the Revolving Commitment Termination Date. If by
1:00 P.M. (New York City time) on the third Business Day prior to the expiration
of any Interest Period applicable to a Borrowing of LIBOR Loans, any Borrower
has failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Loans as provided above, such Borrower shall be deemed
to have elected to convert such LIBOR Loans into Base Rate Loans effective as of
the expiration date of such current Interest Period. 2.10 Increased Costs,
Illegality, etc. (a) In the event that any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to 58 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw076.jpg]
clause (i) below, may be made only by the Administrative Agent) and shall have
certified to the Company in writing that it has made such determination with
respect to similarly-situated borrowers: (i) on any Interest Determination Date
that, by reason of any changes arising after the date of this Agreement
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBO Rate; or (ii) at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Loan because of (A) any change since the Effective Date in
any applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (1) a change in the basis of taxation of payment to any Lender of
the principal of or interest on the Loans or the Notes or any other amounts
payable hereunder (but excluding, for these purposes, any Taxes payable or
subject to indemnification or reimbursement under Section 5.04 and any Excluded
Taxes) or (2) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBO Rate and/or (B) other circumstances arising since the
Effective Date affecting such Lender, the London interbank market or the
position of such Lender in such market (including that the LIBO Rate with
respect to such LIBOR Loan does not adequately and fairly reflect the cost to
such Lender of funding such LIBOR Loan); or (iii) at any time, that the making
or continuance of any LIBOR Loan has been made (A) unlawful by any law or
governmental rule, regulation or order, (B) impossible by compliance by any
Lender in good faith with any governmental request (whether or not having force
of law) or (C) impracticable as a result of a contingency occurring after the
Effective Date which materially and adversely affects the London interbank
market; then, and in any such event, such Lender (or the Administrative Agent,
in the case of clause (i) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the Company and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Company and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by such Borrower, (y) in the case of clause (ii) above, the Borrowers
jointly and severally agree to pay to such Lender, upon such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Company by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause (iii)
above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law. (b) At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(iii), the affected Borrower
shall, either (i) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that such
Borrower was notified by the 59 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw077.jpg]
affected Lender or the Administrative Agent pursuant to Section 2.10(a)(iii) or
(ii) if the affected LIBOR Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such LIBOR Loan into a Base Rate Loan; provided, that, if more
than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 2.10(b). (c) If any Lender determines
that after the Effective Date the introduction of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning liquidity, capital
adequacy, or any change in interpretation or administration thereof by the NAIC
or any Governmental Authority, central bank or comparable agency, will have the
effect of increasing the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender based on the existence
of such Lender’s Revolving Loan Commitment hereunder or its obligations
hereunder, then the Borrowers jointly and severally agree to pay to such Lender,
upon its written demand therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of capital or
liquidity. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided, that, such Lender’s determination of
compensation owing under this Section 2.10(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Company, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts. (d) Notwithstanding anything herein to the contrary, (A) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (B)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to The Basel III Accord published by The
Basel Committee on Banking Supervision, shall in each case be deemed to be a
change in law or regulation after the date hereof (including this Section 2.10
and Section 3.06). 2.11 Compensation. . Each Borrower jointly and severally
agrees to compensate each Lender, upon its written request (which request shall
set forth in reasonable detail the basis for requesting such compensation), for
all losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain: (a) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBOR Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (b) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBOR Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (c) if any prepayment of any of its LIBOR Loans is
not made on any date specified in a notice of prepayment given by any Borrower;
or (d) as a consequence of (i) any other default by any Borrower to repay LIBOR
Loans when required by the terms of this Agreement or any Note held by such
Lender or (ii) any election made pursuant to Section 2.10(b). 60 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw078.jpg]
2.12 Change of Lending Office. . Each Lender and each Issuing Lender agrees that
on the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect
to such Lender or such Issuing Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender or
such Issuing Lender) to designate another lending office for any Loans or
Letters of Credit affected by such event; provided, that, such designation is
made on such terms that such Lender or such Issuing Lender and its lending
office suffer no legal, regulatory or unreimbursed economic disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of any Borrower or the right of any Lender provided in Sections
2.10, 3.06 and 5.04. 2.13 Replacement of Lenders. (a) (i) If any Lender becomes
a Defaulting Lender, if any Lender or Issuing Lender requests payment of
additional amounts under Section 2.10(a)(ii) or (iii), Section 2.10(c), Section
3.06 or Section 5.04 or if any Borrower is required to pay any additional amount
to any Lender, any Issuing Lender or any Governmental Authority for the account
of any Lender or any Issuing Lender pursuant to such Sections, (ii) in the case
of a refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b) or (iii) in
the case of rejection (or deemed rejection) by a Lender of the Extension under
Section 2.16(a) which Extension has been accepted under Section 2.16(a) by the
Required Lenders, the Company shall have the right, in accordance with Section
13.04(b), if no Default or Event of Default would exist after giving effect to
such replacement, to replace such Lender or Issuing Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent and each Issuing Lender; provided, that: (i) at the
time of any replacement pursuant to this Section 2.13, the Replacement Lender
shall enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Borrowers) pursuant to which the Replacement Lender shall acquire
the entire Revolving Loan Commitment and all outstanding Revolving Loans of, and
all participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (A) the Replaced Lender in respect thereof an
amount equal to the sum of (1) an amount equal to the principal of, and all
accrued interest on, all outstanding Revolving Loans of the respective Replaced
Lender, (2) an amount equal to all Unpaid Drawings that have been funded by (and
not reimbursed to) such Replaced Lender, together with all then unpaid interest
with respect thereto at such time and (3) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01,
(B) each Issuing Lender an amount equal to such Replaced Lender’s RL Percentage
of any Unpaid Drawing relating to Letters of Credit issued by such Issuing
Lender (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender and (C) the Swingline Lender
an amount equal to such Replaced Lender’s RL Percentage of any Mandatory
Borrowing to the extent such amount was not theretofore funded by such Replaced
Lender to the Swingline Lender; and (D) all obligations of the Borrowers then
owing to the Replaced Lender (other than those specifically described in clause
(A) above in respect of which the assignment purchase price has been, or is
concurrently being, paid, but including all amounts, if any, owing under Section
2.11) shall be paid in full to such Replaced Lender concurrently with such
replacement. 61 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw079.jpg]
(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (A) and (B) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the relevant Borrowers, (i) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender and (ii) the RL
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement. 2.14 Company as Agent for Borrowers. . Each Borrower
hereby irrevocably appoints the Company as its agent and attorney-in-fact for
all purposes under this Agreement and each other Credit Document, which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by the
respective appointing Borrower that such appointment has been revoked. Each
Borrower hereby irrevocably appoints and authorizes the Company (a) to provide
the Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement or any other Credit Document and (b) to take
such action as the Company deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement and the other Credit
Documents. It is understood that the handling of the Credit Account and the
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that the Administrative Agent, each
Issuing Lender and each Lender shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Credit Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Administrative
Agent, each Issuing Lender and each Lender to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Lender and each Lender against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses, or disbursements of whatsoever kind or
nature made against the Administrative Agent, any Issuing Lender or any Lender
by any Borrower or by any third party whosoever, arising from or incurred by
reason of (i) the handling of the Credit Account and Collateral of the Borrowers
as herein provided, (ii) the Administrative Agent’s, the Issuing Lenders’ or the
Lenders’ relying on any instructions of the Company, or (iii) any other action
taken by the Lenders hereunder or under the other Credit Documents; provided,
that, no Borrower shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses, or disbursements resulting from (A) the gross negligence or willful
misconduct of the Administrative Agent, such Issuing Lender, such Lender or the
Collateral Agent, as the case may be (as determined by a court of competent
jurisdiction in a final and non- appealable decision), and (B) any disputes
solely among the Administrative Agent, any Issuing Lender and/or any Lender
(other than (1) any disputes relating to any act or omission of any Credit Party
or its Affiliates and (2) any claim against the Administrative Agent, the
Collateral Agent or any Issuing Lender 62 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw080.jpg]
in its capacity or in fulfilling such roles under or pursuant to this Agreement
and the other Credit Documents). 2.15 Incremental Commitments. (a) The Borrowers
shall have the right, without requiring the consent of the Administrative Agent
(except as otherwise provided in this Section 2.15) or the Lenders (except for
the Issuing Lenders as provided below), to request at any time and from time to
time after the Effective Date and prior to the Revolving Commitment Termination
Date that one or more Lenders (and/or one or more other Persons which are
Eligible Transferees and which will become Lenders) provide Incremental
Commitments and, subject to the applicable terms and conditions contained in
this Agreement and the relevant Incremental Commitment Agreement, make Revolving
Loans and participate in Letters of Credit and Swingline Loans pursuant thereto;
provided, that, (i) no Lender shall be obligated to provide an Incremental
Commitment, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Commitment and has executed and delivered
to the Administrative Agent, the Company and the other Borrowers an Incremental
Commitment Agreement as provided in clause (b) of this Section 2.15, such Lender
shall not be obligated to fund any Revolving Loans in excess of its Revolving
Loan Commitment (if any) or participate in any Letters of Credit or Swingline
Loans in excess of its RL Percentage, in each case, as in effect prior to giving
effect to such Incremental Commitment provided pursuant to this Section 2.15;
provided, that, the Lenders shall have at least 10 Business Days following the
Borrowers’ request for Incremental Commitments to decide whether or not to
provide any such Incremental Commitments (and, to the extent that any such
Lender fails to respond within such 10 Business Day period, such Lender shall be
deemed to have rejected to provide an Incremental Commitment), (ii) any Lender
(including any Person which is an Eligible Transferee who will become a Lender)
may so provide an Incremental Commitment without the consent of the
Administrative Agent or any other Lender; provided, that, any Person that is not
a Lender prior to the effectiveness of its Incremental Commitment shall require
the consent of the Administrative Agent, the Swingline Lender and each Issuing
Lender (each of which consents shall not be unreasonably withheld) to provide an
Incremental Commitment pursuant to this Section 2.15, (iii) the aggregate amount
of each request (and provision therefor) for Incremental Commitments shall be in
a minimum aggregate amount for all Lenders which provide an Incremental
Commitment pursuant to a given Incremental Commitment Agreement pursuant to this
Section 2.15 (including Persons who are Eligible Transferees and will become
Lenders) of at least $5,000,000 (or such lesser amount that is acceptable to the
Administrative Agent), (iv) the aggregate amount of all Incremental Commitments
permitted to be provided pursuant to this Section 2.15 shall not exceed in the
aggregate $25,000,000, (v) the Borrowers shall not increase the Total Revolving
Loan Commitment pursuant to this Section 2.15 more than five times, (vi) all
Revolving Loans incurred pursuant to an Incremental Commitment (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the relevant Security Documents, and guaranteed under the Guaranty, on a pari
passu basis with all other Obligations secured by each relevant Security
Document and guaranteed under the Guaranty, and (vii) each Lender (including any
Person which is an Eligible Transferee who will become a Lender) agreeing to
provide an Incremental Commitment pursuant to an Incremental Commitment
Agreement shall, subject to the satisfaction of the relevant conditions set
forth in this Agreement, participate in Swingline Loans and Letters of Credit
pursuant to Sections 2.01(b) and 3.04, respectively, and make Revolving Loans as
provided in Section 2.01(a) on a pro rata basis and such Revolving Loans shall
constitute Revolving Loans for all purposes of this Agreement and the other
applicable Credit Documents. (b) At the time of the provision of Incremental
Commitments pursuant to this Section 2.15, (i) the Credit Parties, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Commitment (each, an “Incremental Lender”)
shall 63 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw081.jpg]
execute and deliver to the Borrowers and the Administrative Agent an Incremental
Commitment Agreement, appropriately completed (with the effectiveness of the
Incremental Commitment provided therein to occur on the date set forth in such
Incremental Commitment Agreement, which date in any event shall be no earlier
than the date on which (A)all fees required to be paid in connection therewith
at the time of such effectiveness shall have been paid, (B) all Incremental
Commitment Requirements have been satisfied, (C)all conditions set forth in this
Section 2.15 shall have been satisfied and ((D) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied) and (ii) the Credit Parties and the Collateral Agent and each
Incremental Lender (as applicable) shall execute and deliver to the
Administrative Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Loans incurred
pursuant to the Incremental Commitments and any Additional Margin are secured by
each relevant Security Document (the “Incremental Security Documents”). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement and, at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Incremental Commitments of such
Incremental Lenders. (c) It is understood and agreed that the Incremental
Commitments provided by an Incremental Lender or Incremental Lenders, as the
case may be, pursuant to each Incremental Commitment Agreement shall constitute
part of, be added to, and have the same terms and conditions as, the Total
Revolving Loan Commitment and each Incremental Lender shall constitute a Lender
for all purposes of this Agreement and each other applicable Credit Document.
(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.15)
and with the Borrowers being obligated to pay to the respective Lenders any
costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing. (e) At the time of any provision of Incremental
Commitments pursuant to this Section 2.15, all dollar thresholds included in any
determination made with respect to Excess Availability shall be increased
automatically in an amount equal to the percentage by which the Incremental
Commitments increase the Total Revolving Loan Commitments. 2.16 Extensions of
Loans and Commitments. (a) Notwithstanding anything to the contrary in this
Agreement, subject to the terms of this Section 2.16, the Borrowers may extend
the maturity date, and otherwise modify the terms of the Total Revolving Loan
Commitment, or any portion thereof (including by increasing the interest rate or
fees payable in respect of any Loans and/or Revolving Loan Commitments or any
portion thereof (and related outstandings) (the “Extension”) pursuant to a
written offer (the “Extension Offer”) made by the Company to all Lenders, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective outstanding Revolving Loans and unfunded Revolving Loan
Commitments) and on the same terms to each such Lender. In connection with the
Extension, the Company will provide notification to the Administrative Agent
(for distribution to the Lenders). In connection with the Extension, each
Lender, acting in its sole and individual discretion, wishing to participate in
the Extension shall, prior to the date (the “Notice Date”) that is 30 days after
delivery of notice by the Administrative Agent to such Lender, provide the
Administrative Agent with a written notice thereof in a 64 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw082.jpg]
form reasonably satisfactory to the Administrative Agent. Any Lender that does
not respond to the Extension Offer by the Notice Date shall be deemed to have
rejected such Extension. The Administrative Agent shall promptly notify the
Company of each Lender’s determination under this Section 2.16(a). The election
of any Lender to agree to the Extension shall not obligate any other Lender to
so agree. After giving effect to the Extension, the Revolving Loan Commitments
so extended shall cease to be a part of the tranche of the Revolving Loan
Commitments they were a part of immediately prior to the Extension and shall be
a new tranche of Extended Revolving Loan Commitments hereunder. (b) The Company
shall have the right to replace each Lender that shall have rejected (or be
deemed to have rejected) the Extension under Section 2.16(a) with, and add as
“Lenders” under this Agreement in place thereof, one or more Replacement Lenders
as provided in Section 2.13; provided, that, each of such Replacement Lenders
shall enter into an Assignment and Assumption Agreement pursuant to which such
Replacement Lender shall, effective as of a closing date selected by the
Administrative Agent in consultation with the Company (which shall occur no
later than 30 days following the Notice Date and shall occur on the same date as
the effectiveness of the Extension as to the Lenders which have consented
thereto pursuant to Section 2.16(a)), undertake the Revolving Loan Commitment of
such Replaced Lender (and, if any such Replacement Lender is already a Lender,
its Revolving Loan Commitment shall be in addition to such Lender’s Revolving
Loan Commitment hereunder on such date). (c) The Extension shall be subject to
the following: (i) no Default or Event of Default shall have occurred and be
continuing at the time any offering document in respect of the Extension Offer
is delivered to the Lenders and at the time of the Extension; (ii) except as to
interest rates, utilization fees, unused fees and final maturity, the Revolving
Loan Commitment of any Lender extended pursuant to the Extension (the “Extended
Revolving Loan Commitment”), and the related outstandings, shall be a Revolving
Loan Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Loan Commitments (and related outstandings);
provided, that, subject to the provisions of Sections 3.07 and 2.01(f) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after the Initial Revolving Commitment Termination Date, all Swingline Loans and
Letters of Credit shall be participated in on a pro rata basis by all Lenders
with Revolving Loan Commitments and/or Extended Revolving Loan Commitments in
accordance with their RL Percentages (and except as provided in Sections 3.07
and 2.01(f), without giving effect to changes thereto on the Initial Revolving
Commitment Termination Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under Revolving Loan
Commitments and Extended Revolving Loan Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Revolving Commitment
Termination Date of any tranche of Revolving Loan Commitments or Extended
Revolving Loan Commitments); (iii) if the aggregate principal amount of
Revolving Loan Commitments in respect of which Lenders shall have accepted the
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Loan Commitments offered to be extended by the Company pursuant to the Extension
Offer, then the Revolving Loan Commitments of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted the Extension Offer; (iv) all documentation in respect of the Extension
shall be consistent with the foregoing, and all written communications by the
Borrowers generally directed to the Lenders in connection therewith shall be in
form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent; (v) the Minimum Extension Condition
shall be satisfied; and (vi) the Extension shall not become effective unless, on
the proposed effective date of the Extension, (x) the Company shall deliver to
the Administrative Agent a certificate of an Authorized Officer of each Credit
Party dated the applicable date of the Extension and executed by an Authorized
Officer of such Credit Party certifying and attaching the resolutions adopted by
such Credit 65 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw083.jpg]
Party approving or consenting to such Extension and (y) the conditions set forth
in Section 7 shall be satisfied (with all references in such Section to any
Credit Event being deemed to be references to the Extension on the applicable
date of the Extension) and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of the Extension and
executed by an Authorized Officer of the Company. (d) With respect to the
Extension consummated by the Borrowers pursuant to this Section 2.16, (i) the
Extension shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 5.01, 5.02, 5.03, 13.02 or 13.06, (ii) the Extension
Offer shall contain a condition (a “Minimum Extension Condition”) to
consummating the Extension that at least 50% of the aggregate amount of the
Revolving Loan Commitments in effect immediately prior to the Initial Revolving
Commitment Termination Date (unless another amount is agreed to by the
Administrative Agent) shall be in effect immediately following the Initial
Revolving Commitment Termination Date, (iii) if the amount extended is less than
the Maximum Letter of Credit Amount, the Maximum Letter of Credit Amount shall
be reduced upon the date that is five (5) Business Days prior to the Initial
Revolving Commitment Termination Date (to the extent needed so that the Maximum
Letter of Credit Amount does not exceed the aggregate Revolving Loan Commitments
which would be in effect after the Initial Revolving Commitment Termination
Date), and, if applicable, the Borrowers shall cash collateralize obligations
under any issued Letters of Credit in an amount equal to 105% of the Stated
Amount of such Letters of Credit, and (iv) if the amount extended is less than
the Maximum Swingline Amount, the Maximum Swingline Amount shall be reduced upon
the date that is five (5) Business Days prior to the Initial Revolving
Commitment Termination Date (to the extent needed so that the Maximum Swingline
Amount does not exceed the aggregate Revolving Loan Commitments which would be
in effect after the Initial Revolving Commitment Termination Date), and, if
applicable, the Borrowers shall prepay any outstanding Swingline Loans. The
Administrative Agent and the Lenders hereby consent to the Extension and the
other transactions contemplated by this Section 2.16 (including, for the
avoidance of doubt, payment of any interest or fees in respect of any Extended
Revolving Loan Commitments on such terms as may be set forth in the Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including Sections 5.01, 5.02, 5.03, 13.02 or 13.06) or any other Credit
Document that may otherwise prohibit the Extension or any other transaction
contemplated by this Section 2.16; provided, that, such consent shall not be
deemed to be an acceptance of the Extension Offer. (e) The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Credit Documents with the Credit Parties as may be
necessary in order establish new tranches in respect of Revolving Loan
Commitments so extended and such technical amendments as may be necessary in
connection with the establishment of such new tranches, in each case on terms
consistent with this Section 2.16. Without limiting the foregoing, in connection
with the Extension, the respective parties shall (at the expense of the Credit
Parties) amend (and the Administrative Agent is hereby authorized to amend) any
Mortgage that has a maturity date prior to the Extended Revolving Commitment
Termination Date so that such maturity date is extended to the Extended
Revolving Commitment Termination Date (or such later date as may be advised by
local counsel to the Administrative Agent). (f) In connection with the
Extension, the Company shall provide the Administrative Agent at least ten (10)
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof, and shall agree to such procedures, if any,
as may be reasonably established by, or reasonably acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. 2.17 Effect of Benchmark Transition Effect. 66
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw084.jpg]
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Company may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.17 will occur prior to the applicable
Benchmark Transition Start Date. (b) Benchmark Replacement Conforming Changes.
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement. (c) Notices;
Standards for Decisions and Determinations. The Administrative Agent will
promptly notify the Company and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.17 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.17. (d) Benchmark Unavailability
Period. Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any applicable Borrower may revoke any request for a
LIBOR Loan, conversion to or continuation of LIBOR Loans to be made, converted
or continued during any Benchmark Unavailability Period and, failing that, such
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of the Base Rate based upon the LIBO Rate
will not be used in any determination of the Base Rate. (e) Certain Defined
Terms. As used in this Section 2.17: “Benchmark Replacement” shall mean the sum
of: (a) the alternate benchmark rate (which may include Term SOFR) that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar- denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 0.50%, the Benchmark
Replacement will be deemed to be 0.50% for the purposes of this Agreement;
provided, further, notwithstanding anything herein to the contrary, the
Benchmark Replacement and any amendments pursuant to this 67 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw085.jpg]
Section 2.17 shall comply with the terms of Proposed Treasury Regulations §
1.1001-6 (or any successor United States Treasury Regulations or other official
Internal Revenue Service guidance promulgated that supersedes such Proposed
Treasury Regulations), as reasonably determined by the Company and the
Administrative Agent. “Benchmark Replacement Adjustment” shall mean, with
respect to any replacement of the LIBO Rate with an Unadjusted Benchmark
Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time. “Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). “Benchmark Replacement Date” shall mean the earlier to occur of
the following events with respect to the LIBO Rate: (1) in the case of clause
(1) or (2) of the definition of “Benchmark Transition Event,” the later of (a)
the date of the public statement or publication of information referenced
therein and (b) the date on which the administrator of the LIBO Rate permanently
or indefinitely ceases to provide the LIBO Rate; or (2) in the case of clause
(3) of the definition of “Benchmark Transition Event,” the date of the public
statement or publication of information referenced therein. “Benchmark
Transition Event” shall mean the occurrence of one or more of the following
events with respect to the LIBO Rate: (1) a public statement or publication of
information by or on behalf of the administrator of the LIBO Rate announcing
that such administrator has ceased or will cease to provide the LIBO Rate,
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; (2) a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Rate or a court or an entity with similar insolvency
or resolution authority over the administrator for the LIBO Rate, which states
that the administrator of the LIBO Rate has ceased or will cease to provide the
LIBO Rate 68 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw086.jpg]
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate announcing that the
LIBO Rate is no longer representative. “Benchmark Transition Start Date” shall
mean (a) in the case of a Benchmark Transition Event, the earlier of (i) the
applicable Benchmark Replacement Date and (ii) if such Benchmark Transition
Event is a public statement or publication of information of a prospective
event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Required
Lenders, as applicable, by notice to the Company, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” shall mean, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with this
Section 2.17 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to this Section 2.17.
“Early Opt-in Election” shall mean the occurrence of: (1) (i) a determination by
the Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Company that the Required Lenders have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 2.17 are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBO Rate, and (2) (i) the
election by the Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Company and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent. “Federal Reserve Bank of New York’s
Website” shall mean the website of the Federal Reserve Bank of New York at
http://www.newyorkfed.org, or any successor source. “Relevant Governmental Body”
shall mean the Federal Reserve Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the Federal Reserve Bank of New York or any successor thereto.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website. “Term SOFR” shall mean the forward-looking
term rate based on SOFR that has been selected or recommended by the Relevant
Governmental Body. “Unadjusted Benchmark Replacement” shall mean the Benchmark
Replacement excluding the Benchmark Replacement Adjustment. 69 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw087.jpg]
SECTION 3. Letters of Credit. 3.01 Letters of Credit. (a) Subject to and upon
the terms and conditions set forth herein, any Borrower may request that an
Issuing Lender issue, at any time and from time to time on and after the
Effective Date and prior to the 10th day prior to the Revolving Commitment
Termination Date, for the joint and several account of the Borrowers, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender
(each such letter of credit, a “Letter of Credit” and, collectively, the
“Letters of Credit”) (although without limiting the joint and several nature of
the Borrowers’ obligations in respect of the Letters of Credit, any particular
Letter of Credit may name only one or more Borrowers as the account party
therein). All Letters of Credit shall be issued on a sight basis only. No Letter
of Credit shall be a trade or commercial letter of credit. Unless otherwise
expressly agreed by the applicable Issuing Lender and the applicable Borrower
when a Letter of Credit is issued, each Letter of Credit shall be governed by,
and shall be construed in accordance with the rules of the ISP, and as to
matters not governed by the ISP, the laws of the State of New York.
Notwithstanding the foregoing, no Issuing Lender shall be responsible to any
Borrower for, and no Issuing Lender’s rights and remedies against any Borrower
shall be impaired by, any action or inaction of such Issuing Lender required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the applicable law
or any order of a jurisdiction where the Issuing Lender or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the
International Chamber of Commerce Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association (BAFT-
IFSA), or the Institute of International Banking Law & Practice, whether or not
any Letter of Credit chooses such law or practice. (b) Subject to and upon the
terms and conditions set forth herein, each Issuing Lender agrees that it will,
at any time and from time to time on and after the Effective Date and prior to
the 10th day prior to the Revolving Commitment Termination Date, following its
receipt of the respective Letter of Credit Request, issue for the joint and
several account of the Borrowers, one or more Letters of Credit as are permitted
to remain outstanding hereunder without giving rise to a Default or an Event of
Default; provided, that, no Issuing Lender shall be under any obligation to
issue any Letter of Credit of the types described above if at the time of such
issuance: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or (ii) such Issuing Lender shall have received from such Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of Section
3.03(b). 3.02 Maximum Letter of Credit Outstandings; Final Maturities .
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Letter of Credit shall be issued (or required to be issued) if the Stated Amount
of such Letter of Credit, when added to the 70 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw088.jpg]
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time, would exceed the Maximum Letter of Credit Amount at such time, (b) no
Letter of Credit shall be issued (or required to be issued) at any time when the
Aggregate Exposure exceeds (or would after giving effect to such issuance
exceed) either (i) the Total Revolving Loan Commitment at such time or (ii) the
Borrowing Base at such time, (c) no Letter of Credit shall be issued (or
required to be issued) by any particular Issuing Lender if the aggregate Letter
of Credit Outstandings for such Issuing Lender (after giving effect to the
requested Letter of Credit) would exceed the Issuing Lender Sublimit for such
Issuing Lender, (d) each Letter of Credit shall be denominated in Dollars, and
(e) each standby Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 12 months after the date of the issuance
thereof (although any such standby Letter of Credit may be extendible for
successive periods of up to 12 months, but, in each case, not beyond the fifth
Business Day prior to the Revolving Commitment Termination Date, on terms
acceptable to the respective Issuing Lender)) and (ii) five Business Days prior
to the Revolving Commitment Termination Date. 3.03 Letter of Credit Requests.
(a) Whenever any Borrower desires that a Letter of Credit be issued for its
account, such Borrower shall give the Administrative Agent and the respective
Issuing Lender at least two Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile); provided, that, any such notice shall be deemed to have been given
on a certain day only if received by the Administrative Agent and the respective
Issuing Lender before 11:00 A.M. (New York City time) on such day. Each notice
shall be in the form of a letter of credit application, and accompanied by such
other documentation the applicable Issuing Lender may reasonably request, in
each case in a form reasonably acceptable to such Issuing Bank and appropriately
completed (each, a “Letter of Credit Request”). (b) The making of each Letter of
Credit Request shall be deemed to be a representation and warranty by the
respective Borrower to the Lenders that such Letter of Credit may be issued in
accordance with, and will not violate the requirements of, Section 3.02. Unless
the respective Issuing Lender has received notice from any Borrower, any other
Credit Party or the Required Lenders before it issues a Letter of Credit that
one or more of the conditions specified in Section 6 or 7 are not then
satisfied, or that the issuance of such Letter of Credit would violate Section
3.02, then such Issuing Lender shall, subject to the terms and conditions of
this Agreement, issue the requested Letter of Credit for the account of the
respective Borrower in accordance with such Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby
Letter of Credit, each Issuing Lender shall promptly notify the respective
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Without limiting the foregoing, the payment of an Issuing Lender’s fees and
expenses contemplated by Section 4.01(d) shall be a condition to such Issuing
Lender’s obligation to issue, modify or amend a Letter of Credit (unless
otherwise agreed by such Issuing Lender). Promptly after receipt of such notice
the Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. Notwithstanding anything to the contrary
contained in this Agreement, in the event that a Lender Default exists with
respect to a Lender, no Issuing Lender shall be required to issue, renew, extend
or amend any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Company to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender (which arrangements are hereby consented to by the Lenders),
including by cash collateralizing such Defaulting Lender’s or 71 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw089.jpg]
Lenders’ RL Percentage of the Letter of Credit Outstandings with respect to such
Letters of Credit (such arrangements, the “Letter of Credit Back-Stop
Arrangements”). 3.04 Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each Lender, and each such Lender (in
its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrowers
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 2.15 or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be. (b) In determining
whether to pay under any Letter of Credit, no Issuing Lender shall have any
obligation relative to the other Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to substantially comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by an Issuing Lender under or in connection with any Letter of Credit
issued by it shall not create for such Issuing Lender any resulting liability to
any Borrower, any other Credit Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision). (c) In the event
that an Issuing Lender makes any payment under any Letter of Credit issued by it
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Lender pursuant to Section 3.05(a), such Issuing Lender shall promptly notify
the Administrative Agent, which shall promptly notify each Participant of such
failure, and each Participant shall promptly and unconditionally pay to such
Issuing Lender the amount of such Participant’s RL Percentage of such
unreimbursed payment in Dollars and in same day funds. If the Administrative
Agent so notifies, on or prior to 12:00 Noon (New York City time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds; provided, that, if any such notice is given to
any Participant after 12:00 Noon (New York City time) on such Business Day, such
payment will be made available by such Participant to such Issuing Lender on the
immediately succeeding Business Day. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
the respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Participant to make available to an
Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment. 72 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw090.jpg]
(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant. (f) The
obligations of the Participants to make payments to each Issuing Lender with
respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including any of
the following circumstances: (i) any lack of validity or enforceability of this
Agreement or any of the other Credit Documents; (ii) the existence of any claim,
setoff, defense or other right which any Credit Party or any of their respective
Subsidiaries may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Participant, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Credit Party or any Subsidiary of any
Credit Party and the beneficiary named in any such Letter of Credit); (iii) any
draft, certificate or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) the surrender
or impairment of any security for the performance or observance of any of the
terms of any of the Credit Documents; or (v) the occurrence of any Default or
Event of Default. 3.05 Agreement to Repay Letter of Credit Drawings. (a) Each
Borrower hereby jointly and severally agrees to reimburse each Issuing Lender,
by making payment to the Administrative Agent in Dollars in immediately
available funds at the Payment Office, for any payment or disbursement made by
such Issuing Lender under any Letter of Credit issued by it (each such amount,
so paid until reimbursed by the respective Borrower, an “Unpaid Drawing”), not
later than one Business Day following receipt by the respective Borrower of
notice of such payment or disbursement (provided, that, no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrowers)), with interest on
the amount so paid or disbursed by such Issuing Lender, to the extent not
reimbursed prior to 12:00 Noon (New York City time) on the date of such payment
or disbursement from and including the date paid or disbursed to but excluding
the date such Issuing Lender was reimbursed by the respective Borrower therefor
at a rate per annum equal to the Base Rate as in effect from time to time plus
the Applicable Margin as in effect from time to time for Loans that are
maintained as Base Rate Loans; provided, however, to the extent such amounts are
not reimbursed prior to 12:00 Noon (New York City time) on the third Business
Day following the receipt by the respective Borrower of notice of such payment
or disbursement or following the occurrence of a Default or an Event of Default
under Section 11.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrowers) at a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Loans that are maintained as Base Rate Loans as in effect
from time to time plus 2%, with such interest to be payable on demand. Each
Issuing Lender shall give the respective 73 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw091.jpg]
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it; provided, that, the failure to give any such notice shall in no way
affect, impair or diminish the Borrowers’ obligations hereunder. (b) The joint
and several obligations of the Borrowers under this Section 3.05 to reimburse
each Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which any Credit Party or any Subsidiary of any Credit Party may have or
have had against any Lender (including in its capacity as an Issuing Lender or
as a Participant), including any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing. 3.06 Increased Costs. . If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (but excluding, for these
purposes, any Taxes payable or subject to indemnification or reimbursement under
Section 5.04 and any Excluded Taxes), then, upon the delivery of the certificate
referred to below to the Company by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrowers jointly and severally
agree to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable to it pursuant to this Section 3.06,
will give prompt written notice thereof to the Company, which notice shall
include a certificate submitted to the Company by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant and certifying
to the Company that such Issuing Lender or such Participant has made such
determination with respect to similarly-situated borrowers. The certificate
required to be delivered pursuant to this Section 3.06 shall, absent manifest
error, be final and conclusive and binding on the Borrowers. 3.07 Extended
Commitments. . If the Initial Revolving Commitment Termination Date shall have
occurred at a time when Extended Revolving Loan Commitments are in effect, then
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Sections 3.04 and 3.05) under (and ratably participated in by Lenders under the
applicable tranche pursuant to) the Extended Revolving 74 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw092.jpg]
Loan Commitments up to an aggregate amount not to exceed the aggregate principal
amount of the unutilized Extended Revolving Loan Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Initial Revolving
Commitment Termination Date shall have no effect upon (and shall not diminish)
the percentage participations of the Lenders in any Letter of Credit issued
before the Initial Revolving Commitment Termination Date. SECTION 4. Commitment
Commission; Fees; Reductions of Commitment. 4.01 Fees. (a) The Borrowers jointly
and severally agree to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender a commitment commission (the “Commitment Commission”) for
the period from and including the Effective Date to and including the Revolving
Commitment Termination Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) computed at a rate per annum equal to the
Applicable Commitment Commission Percentage of the Unutilized Revolving Loan
Commitment of such Non-Defaulting Lender as in effect from time to time. Accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the date upon which the Total Revolving Loan
Commitment is terminated. (b) The Borrowers jointly and severally agree to pay
to the Administrative Agent for distribution to each Non-Defaulting Lender
(based on each such Lender’s respective RL Percentage) a fee in respect of each
Letter of Credit (the “Letter of Credit Fee”) for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to in the case of standby Letters of Credit, the Applicable Margin as in
effect from time to time during such period with respect to Revolving Loans that
are maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding. (c) The Borrowers jointly and severally agree to pay
to each Issuing Lender, for its own account, a facing fee in respect of each
Letter of Credit issued by it (the “Facing Fee”) for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to 1/8 of 1% on the daily Stated Amount of such Letter of
Credit. Accrued Facing Fees shall be due and payable quarterly in arrears on
each Quarterly Payment Date and upon the first day on or after the termination
of the Total Revolving Loan Commitment, upon which no Letters of Credit remain
outstanding. (d) The Borrowers jointly and severally agree to pay to each
Issuing Lender, for its own account, upon each payment under, issuance of, or
amendment to, any Letter of Credit issued by it, such amount as shall at the
time of such event be the administrative charge and the reasonable expenses
which such Issuing Lender is generally imposing in connection with such
occurrence with respect to letters of credit. (e) The Borrowers jointly and
severally agree to pay to the Administrative Agent such fees as may have been,
or are hereafter, agreed to in writing from time to time by any Credit Party or
any of their respective Subsidiaries and the Administrative Agent. 75
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw093.jpg]
4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Company shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment in whole, or reduce it in part, pursuant to this Section
4.02(a), in an integral multiple of $1,000,000 in the case of partial reductions
to the Total Unutilized Revolving Loan Commitment; provided, that, (i) each such
reduction shall apply proportionately to permanently reduce the Revolving Loan
Commitment of each Lender and (ii) after giving effect to such termination (A)
the aggregate amount of the Letter of Credit Outstandings shall not exceed the
Maximum Letter of Credit Amount and (B) the aggregate principal amount of
Swingline Loans then outstanding shall not exceed the Maximum Swingline Amount.
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Company shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to Section
2.11) are repaid concurrently with the effectiveness of such termination (at
which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06), which shall survive as to such repaid Lender.
4.03 Mandatory Reduction of Commitments. . The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety upon the Revolving Commitment Termination Date. SECTION 5. Prepayments;
Payments; Taxes. 5.01 Voluntary Prepayments. (a) Each Borrower shall have the
right to prepay the Loans, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) such
Borrower shall give the Administrative Agent prior to 12:00 Noon (New York City
time) (or 11:00 A.M. (New York City time) in the case of succeeding clause (A))
at the Notice Office (A) same day written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Base Rate Loans and (B) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay LIBOR Loans, which notice (in each
case) shall specify whether Revolving Loans or Swingline Loans shall be prepaid,
the amount of such prepayment and the Types of Loans to be prepaid and, in the
case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans were made, and which notice the Administrative Agent shall, except
in the case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders; (ii) (A) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $250,000
(or such lesser amount as is acceptable to the Administrative Agent) and (B)
each partial prepayment of Swingline Loans pursuant to this Section 76
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw094.jpg]
5.01(a) shall be in an aggregate principal amount of at least $100,000 (or such
lesser amount as is acceptable to the Administrative Agent in any given case);
provided, that, if any partial prepayment of LIBOR Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
LIBOR Loans (and same shall automatically be converted into a Borrowing of Base
Rate Loans) and any election of an Interest Period with respect thereto given by
such Borrower shall have no force or effect; and (iii) each prepayment pursuant
to this Section 5.01(a) in respect of any Revolving Loans made pursuant to a
Borrowing shall be applied pro rata among such Revolving Loans; provided, that,
at such Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender (it being understood and agreed that, if at any time
thereafter any such Defaulting Lender ceases to be a Defaulting Lender under
this Agreement, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders, in each case to the
extent necessary so that all of the Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Loan Commitments and with the Borrowers being obligated to pay to the respective
Lenders any costs of the type referred to in Section 2.11 in connection with any
such repayment and/or Borrowing). (b) In the event of certain refusals by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrowers may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), repay all Revolving Loans of
such Lender, together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (including all amounts, if any, owing pursuant
to Section 2.11) in accordance with, and subject to the requirements of, Section
13.12(b), so long as (i) (A) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule 1.01(a) shall be deemed modified to reflect the changed
Revolving Loan Commitments) and (B) such Lender’s RL Percentage of all
outstanding Letters of Credit is cash collateralized in a manner satisfactory to
the Administrative Agent and the respective Issuing Lenders and (ii) the
consents, if any, required by Section 13.12(b) in connection with the repayment
pursuant to this clause (b) shall have been obtained. 5.02 Mandatory Repayments;
Cash Collateralization. (a) (i) On any day on which the Aggregate Exposure
exceeds (A) 100% (or, during an Agent Advance Period, 110%) of the Borrowing
Base at such time and/or (B) the Total Revolving Loan Commitment at such time,
then in each case, the Borrowers jointly and severally shall repay on such day
the principal of Swingline Loans and, after all Swingline Loans have been repaid
in full or if no Swingline Loans are outstanding, Revolving Loans in an amount
equal to such excess. If, after giving effect to the repayment of all
outstanding Swingline Loans and Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds (1) the Borrowing Base at such time and/or
(2) the Total Revolving Loan Commitment at such time, then in each case, the
Borrowers jointly and severally shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrowers to each applicable Issuing Lender
and the Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent. 77
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw095.jpg]
(ii) On any day on which either (A) the aggregate amount of the Letter of Credit
Outstandings exceeds the Maximum Letter of Credit Amount or (B) the aggregate
amount of Letter of Credit Outstandings in respect of Letters of Credit issued
by a particular Issuing Lender exceeds the Issuing Lender Sublimit for such
Issuing Lender, the Borrowers jointly and severally shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of either such excess, such cash and/or
Cash Equivalents to be held as security for all Obligations of the Borrowers to
each applicable Issuing Lender and the Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent. (iii) On any day on which the aggregate principal amount
of Swingline Loans then outstanding exceeds the Maximum Swingline Amount, the
Borrowers jointly and severally shall repay on such day the principal of
Swingline Loans in an amount equal to such excess. (b) In addition to any other
mandatory repayments pursuant to this Section 5.02, on each date on or after the
Effective Date upon which any Credit Party or any of its Subsidiaries receives
any cash proceeds from any Asset Sale of ABL Priority Collateral (other than
Asset Sales or series of related Asset Sales where the Net Sale Proceeds
therefrom do not exceed $1,000,000 in any Fiscal Year) during a Dominion Period,
an amount equal to 100% of the Net Sale Proceeds therefrom shall be applied
within three Business Days of receipt thereof as a mandatory repayment in
accordance with the requirements of Sections 5.02(d) and (e). (c) In addition to
any other mandatory repayments pursuant to this Section 5.02, on each date on or
after the Effective Date upon which any Credit Party or any of its Subsidiaries
receives any cash proceeds from any Recovery Event in respect of ABL Priority
Collateral (other than Recovery Events where the Net Insurance Proceeds
therefrom do not exceed $1,000,000 in any Fiscal Year) during a Dominion Period,
an amount equal to 100% of the Net Insurance Proceeds from such Recovery Event
shall be applied within three Business Days of receipt thereof as a mandatory
repayment in accordance with the requirements of Sections 5.02(d) and (e). (d)
Each amount required to be applied pursuant to Sections 5.02(b) and (c) in
accordance with this Section 5.02(d) shall be applied (i) first, to repay the
outstanding principal amount of Swingline Loans without any reduction in the
Total Revolving Loan Commitment, (ii) second, if no Swingline Loans are or
remain outstanding, to repay the outstanding principal amount of Revolving Loans
without any reduction in the Total Revolving Loan Commitment and (iii) third, if
no Swingline Loans or Revolving Loans are or remain outstanding and a Default or
an Event of Default then exists, to cash collateralize Letters of Credit (such
cash collateral to be held by the Administrative Agent in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent and applied to the Obligations of the applicable Borrowers
to the Issuing Lenders and/or Lenders in respect of any Drawings made under any
such Letters of Credit). (e) With respect to each repayment of Loans required by
this Section 5.02, the Borrowers may designate the Types of Loans which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
pursuant to which such LIBOR Loans were made; provided, that: (i) repayments of
LIBOR Loans pursuant to this Section 5.02 made on a day other than the last day
of an Interest Period applicable thereto shall be subject to Section 2.11; (ii)
if any repayment of LIBOR Loans made pursuant to a single Borrowing shall reduce
the outstanding LIBOR Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Revolving Loans made pursuant to a Borrowing shall be applied
pro rata among the Lenders holding such Revolving Loans. In the absence of a
designation by a Borrower as described in 78 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw096.jpg]
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion. (f) In addition to any other
mandatory repayments pursuant to this Section 5.02, (i) all then outstanding
Swingline Loans shall be repaid in full on the earlier of (A) the tenth Business
Day following the date the incurrence of such Swingline Loans and (B) Swingline
Expiry Date, and (ii) all then outstanding Revolving Loans shall be repaid in
full on the Revolving Commitment Termination Date. (g) If any Lender becomes a
Defaulting Lender at any time that any Letter of Credit issued by any Issuing
Lender is outstanding, the Borrower shall enter into the applicable Letter of
Credit Back Stop Arrangements with such Issuing Lender no later than 10 Business
Days after the date such Lender becomes a Defaulting Lender. 5.03 Method and
Place of Payment. (a) Except as otherwise specifically provided herein, all
payments under this Agreement and under any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 2:00 p.m. (New York City time) on the date when due and shall be
made in Dollars in immediately available funds at the Payment Office. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension. (b) Each
Borrower and each Guarantor shall, along with the Collateral Agent and certain
financial institutions with which the Borrowers and Guarantors maintain Deposit
Accounts (the “Collection Banks”), enter into on or prior to (x) in the case of
any Deposit Account containing amounts included in the Borrowing Base pursuant
to clause (i) of the definition thereof, the 5th Business Day following the
Effective Date (it being understood that the Borrowers may deliver an updated
Borrowing Base Certificate removing such amounts from the Borrowing Base, in
which case clause (y) below shall apply) and (y) in any other case, the 90th day
following the Effective Date (in each case, as such date may be extended from
time to time by the Administrative Agent in its sole discretion) and thereafter
maintain separate Cash Management Control Agreements with respect to all Deposit
Accounts (other than Excluded Accounts). Each Credit Party shall instruct all
Account Debtors of the Credit Parties to remit all payments to the applicable
“P.O. Boxes” or “Lockbox Addresses” of the applicable Collection Bank (or to
remit such payments to the applicable Collection Bank by electronic settlement)
with respect to all Accounts of such Account Debtor, which remittances shall be
collected by the applicable Collection Bank and deposited in the applicable
Collection Account. All amounts received by any Credit Party and any Collection
Bank in respect of any Account, in addition to all other cash received from any
other source, shall upon receipt be deposited into a Collection Account or
directly into a Concentration Account or, to the extent permitted hereunder in
the case of amounts not constituting payments in respect of Accounts of a Credit
Party, an Excluded Account. Each Credit Party shall, along with the Collateral
Agent and each of those banks or other Persons in which any Securities Accounts
(other than Excluded Accounts) are maintained, enter into on or prior to the
90th day following the Effective Date (as such date may be extended from time to
time by the Administrative Agent in its sole discretion) and thereafter maintain
separate Cash Management Control Agreements. (c) All amounts held in all of the
Collection Accounts and Disbursement Accounts (but not Excluded Accounts) with
respect to each Credit Party shall be wired by the close of business on each
Business Day into one or more concentration accounts (each, a “Concentration
Account”) with 79 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw097.jpg]
the Collateral Agent, one or more Lenders and/or one or more other institutions
reasonably acceptable to the Administrative Agent (it being understood that any
institution with which the Company or any other Credit Party maintains a Deposit
Account as of the Effective Date shall be reasonably satisfactory to the
Administrative Agent) unless such amounts are otherwise required or permitted to
be applied pursuant to Section 5.02. All of the Collection Accounts and
Disbursement Accounts (other than an Excluded Account) shall be “zero” balance
accounts. So long as no Dominion Period then exists, the Borrowers and the
Subsidiary Guarantors shall be permitted to transfer cash from the Concentration
Accounts to the Disbursement Accounts to be used for working capital and general
corporate (or equivalent) purposes, all subject to the requirements of this
Section 5.03(c) and pursuant to procedures and arrangements to be determined by
the Administrative Agent. If a Dominion Period exists, all collected amounts
held in the Concentration Accounts shall be applied as provided in Section
5.03(d). (d) Each Cash Management Control Agreement relating to a Concentration
Account and each Securities Account shall (unless otherwise agreed by the
Administrative Agent in its reasonable discretion) include provisions that
allow, during any Dominion Period, for all collected and other amounts held in
such Concentration Account and such Securities Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained with the Administrative Agent (each, a “UBS
Account”). Subject to the terms of the respective Security Document, all amounts
received in a UBS Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and after giving effect to the application of any such amounts
otherwise required to be applied pursuant to Section 5.02(b) or (c) constituting
proceeds from any Collateral otherwise required to be applied pursuant to the
terms of the respective Security Document): (i) first, to the payment (on a
ratable basis) of any outstanding Expenses actually due and payable to the
Administrative Agent or the Collateral Agent under any of the Credit Documents
and to repay or prepay outstanding Swingline Loans and Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Sections 2.01(e) and
2.04(b); (ii) second, to the extent all amounts referred to in preceding clause
(i) have been paid in full, to pay (on a ratable basis) all outstanding Expenses
actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings and all interest thereon;
(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and all accrued and unpaid Fees
actually due and payable to the Administrative Agent, the Issuing Lenders and
the Lenders under any of the Credit Documents; (iv) fourth, to the extent all
amounts referred to in preceding clauses (i) through (iii), inclusive, have been
paid in full, to repay (on a ratable basis) the outstanding principal of
Revolving Loans (whether or not then due and payable); and (v) fifth, to the
extent all amounts referred to in preceding clauses (i) through (iv), inclusive,
have been paid in full, to pay (on a ratable basis) all other outstanding
Obligations then due and payable to the Administrative Agent, the Collateral
Agent and the Lenders under any of the Credit Documents. (e) Without limiting
the provisions set forth in Section 13.15, the Administrative Agent shall
maintain accounts on its books in the name of each Borrower (collectively, the
“Credit Account”) in which each Borrower will be charged with all loans and
advances made by the Lenders to the respective Borrower for the respective
Borrower’s account, including the Loans, the Letter of Credit Outstandings, and
the Fees, Expenses and any other Obligations relating thereto. Each Borrower
will be credited, in accordance with this Section 5.03, with all amounts
received by the Lenders from such Borrower or from others for its account,
including, as set forth above, all amounts received by the Administrative Agent
and applied to the Obligations. In no event shall prior recourse to any Accounts
or other Collateral be a prerequisite to the Administrative Agent’s right to
demand payment of any Obligation upon its maturity. Further, the Administrative
Agent shall have no obligation whatsoever to 80 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw098.jpg]
perform in any respect any of the Borrowers’ or the Subsidiary Guarantors’
contracts or obligations relating to the Accounts. 5.04 Taxes. (a) All payments
made by the Borrowers hereunder and under any Credit Document will be made
without setoff, counterclaim or other defense. All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, (i) any tax, levy, impost, duty, fee, assessment or other charge
imposed on or measured by the net income or net profits of a Lender or Issuing
Lender or any franchise taxes, in each case (x) imposed pursuant to the laws of
the jurisdiction in which such Lender or Issuing Lender is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender or Issuing Lender is located or any subdivision thereof or therein or (y)
that is a Connection Tax, (ii) any United States federal withholding tax imposed
on amounts payable to or for the account of a Lender or Issuing Lender with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which such Lender or Issuing Lender acquires such interest in a Loan or
such Lender or Issuing Lender changes its lending office, except in each case to
the extent that amounts with respect to such taxes were payable either (x) to
such Lender or Issuing Lender’s assignor immediately before such Lender or
Issuing Lender became a party hereto or (y) to such Lender or Issuing Lender
immediately before it changed its lending office, (iii) any U.S. federal
withholding taxes imposed under FATCA, (iv) any branch profits tax imposed by
the United States or any comparable tax imposed by any foreign jurisdiction, and
(v) in the case of a Lender or Issuing Lender, any tax imposed, deducted or
withheld on or from any payments made by the Borrowers under any Credit Document
that are attributable to such Lender’s or Issuing Lender’s failure, inability or
ineligibility to comply with Section 5.04(c), except to the extent such failure,
inability or ineligibility is due to a Change in Tax Law occurring after the
date on which such Foreign Lender became a party to this Agreement (except, in
the case of an assignment, to the extent that such Foreign Lender’s assignor was
entitled, at the time of such assignment, to receive additional payments from
the Borrowers with respect to such tax) (all such excluded taxes being referred
to collectively as “Excluded Taxes”), and all interest, penalties or similar
liabilities with respect to taxes, levies, imposts, duties, deduction,
withholdings, fees, assessments or other charges that are not Excluded Taxes
(all such non-excluded taxes being referred to collectively as “Taxes”), unless
such withholding or deduction is required by applicable law. If any Taxes are so
levied or imposed, the Borrowers jointly and severally agree to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment to a Lender or Issuing Lender of all amounts due under any Credit
Document, will not be less than the amount provided for in such Credit Document
after withholding or deduction for or on account of any such Taxes (including
any withholding or deduction of Taxes applicable to additional sums payable
under this Section 5.04). The Borrowers will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by such
Borrowers. The Borrowers jointly and severally agree to indemnify and hold
harmless each Lender and each Issuing Lender and reimburse such Lender and such
Issuing Lender upon its written request, for the amount of any Taxes so levied
or imposed and paid by such Lender or such Issuing Lender with respect to any
payment made by or on account of any obligations of any Credit Party under any
Credit Document, within 15 days of receipt of such written request. (b) Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Lender (but only to the
extent that the Borrowers have not already indemnified the Administrative Agent
for such Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any Taxes or Excluded Taxes attributable to such 81 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw099.jpg]
Lender’s failure to comply with the provisions of Section 13.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes or Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (b). (c) Each Lender and each Issuing Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Foreign
Lender”) agrees to deliver to the Company and the Administrative Agent on or
prior to the date such Foreign Lender becomes a party to this Agreement, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, and upon the request of a
Borrower or the Administrative Agent, whichever of the following is applicable:
(i) two accurate and complete signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN-E or Form W-8BEN (or applicable successor form) certifying
to such Lender’s or such Issuing Lender’s entitlement as of such date to an
exemption from, or reduction of, United States federal withholding tax with
respect to payments to be made under any Credit Document, (ii) two accurate and
complete signed certificates substantially in the form of Exhibit D-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (any such
certificate, a “Section 5.04(c)(ii) Certificate”), as well as two accurate and
complete signed copies of Internal Revenue Service Form W-8BEN-E or Form W-8BEN
(or successor form), or (iii) two accurate and complete signed copies of
Internal Revenue Service Form W-8IMY (or applicable successor form) accompanied
by Internal Revenue Service Form W-8ECI, Form W-8BEN-E, Form W-8BEN, or Form
W-9, a Section 5.04(c)(ii) Certificate substantially in the form of Exhibit D-2
or Exhibit D-3 and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a Section
5.04(c)(ii) Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct or indirect partner or (1) executed copies of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made. In addition, each Foreign Lender shall provide to
the Borrowers and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by any Borrower or the
Administrative Agent any forms, documentation, or other information prescribed
by applicable law and such additional documentation reasonably requested by any
Borrower or the Administrative Agent as may be necessary for the
BorrowerBorrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Foreign Lender has complied with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), so that such payments
made to such Lender or such Issuing Lender hereunder would not be subject to
U.S. federal withholding taxes imposed by FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
5.04(c), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender or Issuing Lender that is a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
BorrowerBorrowers or the Administrative 82 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw100.jpg]
Agent) two accurate and complete signed copies of Internal Revenue Service Form
W-9 (or applicable successor form) certifying that such Lender or Issuing Lender
is exempt from U.S. federal backup withholding. In addition, any Lender or
Issuing Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Credit Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding, and any Lender or Issuing Lender, if reasonably requested by the
Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender or Issuing Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding sentence, the completion, execution and submission
of the documentation described in the preceding sentence (other than such
documentation set forth in (i), (ii), or (iii) of this Section 5.04(c) or the
FATCA documentation set forth in this Section 5.04(c)) shall not be required if
in the Lender’s or the Issuing Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender or such Issuing Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or such Issuing Lender. (d) On or before the
date on which UBS AG, Stamford Branch (and any successor replacement
Administrative Agent) becomes the Administrative Agent hereunder, it shall
deliver to the BorrowerBorrowers two duly executed copies of either (i) Internal
Revenue Service Form W-9, or (ii) Internal Revenue Service Form W-8ECI (with
respect to any payments to be received on its own behalf) and Internal Revenue
Service Form W-8IMY (for all other payments), establishing that the
BorrowerBorrowers can make payments to the Administrative Agent without
deduction or withholding of any taxes imposed by the United States, including
taxes imposed under FATCA. (e) If any Borrower pays any additional amounts or
makes any indemnity payments pursuant to this Section 5.04 with respect to the
Administrative Agent, any Lender or any Issuing Lender and the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, determines in its
sole discretion that it has actually received in connection therewith any refund
of its Tax liabilities in or with respect to the taxable year in which the
additional amount is paid (a “Tax Benefit”), the Administrative Agent, such
Lender or such Issuing Lender shall pay to such Borrower an amount that the
Administrative Agent, such Lender or such Issuing Lender shall determine, in its
sole discretion, is equal to the net benefit, after tax, that was obtained by
the Administrative Agent, such Lender or such Issuing Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) the Administrative
Agent, such Lender or such Issuing Lender may determine, in its sole discretion
consistent with its policies, whether to seek a Tax Benefit; (ii) any Taxes that
are imposed on the Administrative Agent, such Lender or such Issuing Lender as a
result of a disallowance or reduction of any Tax Benefit with respect to which
the Administrative Agent, such Lender or such Issuing Lender has made a payment
to such Borrower pursuant to this Section 5.04(e) shall be treated as a Tax in
the amount for which such Borrower is obligated to indemnify the Administrative
Agent, such Lender or such Issuing Lender; (iii) nothing in this Section 5.04(e)
shall require the Administrative Agent, such Lender or such Issuing Lender to
disclose any confidential information to such Borrower (including its tax
returns); and (iv) the Administrative Agent, such Lender or such Issuing Lender
shall not be required to pay any amounts pursuant to this Section 5.04(e) at any
time which an Event of Default exists or any Default under Section 11.01 or
11.05 exists. Notwithstanding anything to the contrary in this clause (d), in no
event will the Administrative Agent, any Lender or any Issuing Lender be
required to pay any amount to any Borrower pursuant to this clause (e) the
payment of which would place the Administrative Agent, such Lender or such
Issuing Lender in a less favorable net after-Tax position 83 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw101.jpg]
than the Administrative Agent, such Lender or such Issuing Lender would have
been in if the Tax giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. (f) Each party’s obligations under this
Section 5.04 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Credit
Document. SECTION 6. Conditions Precedent to Credit Events on the Effective
Date. The occurrence of the Effective Date and the obligation of each Lender to
make Loans, and the obligation of each Issuing Lender to issue Letters of
Credit, on the Effective Date, are subject to the satisfaction of the following
conditions: 6.01 Effective Date; Notes. . On or prior to the Effective Date, (a)
this Agreement shall have been executed and delivered as provided in Section
13.10 and (b) there shall have been delivered to the Administrative Agent for
the account of each of the Lenders that has requested same the appropriate
Revolving Notes executed by the Borrowers and if requested by the Swingline
Lender, the appropriate Swingline Notes executed by the Borrowers, in each case,
in the amount, maturity and as otherwise provided herein. 6.02 Officer’s
Certificate. . On the Effective Date, the Administrative Agent shall have
received a certificate, dated the Effective Date and signed on behalf of the
Company by an Authorized Officer of the Company, certifying on behalf of the
Company that all of the conditions in Sections 6.05, 6.06 and 7.01 have been
satisfied on such date. 6.03 Opinions of Counsel. . On the Effective Date, the
Administrative Agent shall have received from Vinson & Elkins LLP, special
counsel to the Credit Parties, an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Effective Date
covering such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request. 6.04 Company Documents;
Proceedings; etc. (a) On the Effective Date, the Administrative Agent shall have
received a certificate from each Credit Party, dated the Effective Date, signed
by the chairman of the board, the chief executive officer, the chief financial
officer, the president or any vice president of such Credit Party, and attested
to by the secretary or any assistant secretary of such Credit Party, in the form
of Exhibit E with appropriate insertions, together with copies of the
certificate or articles of incorporation and by- laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent. (b) On the Effective Date, the Administrative Agent shall
have received all information and copies of all documents and papers, including
board (or equivalent) resolutions, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, 84 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw102.jpg]
which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Business or Governmental Authorities. 6.05 Material Adverse Change, Approvals.
(a) Since December 31, 2015, nothing shall have occurred which has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. (b) On or prior to the Effective Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with this Agreement, the other related transactions
contemplated hereby and the granting of Liens under the Credit Documents shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of any such transaction. On the Effective Date,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
execution and performance of this Agreement and the other Credit Documents. 6.06
Litigation. On the Effective Date, there shall be no actions, suits or
proceedings pending or threatened (a) with respect to this Agreement or any
other Credit Document, or (b) which has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. 6.07
Intercreditor Agreement. The Intercreditor Agreement shall be in full force and
effect and no party thereto shall be in breach of any of the provisions thereof.
6.08 Security Agreement. On the Effective Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement in the form of
Exhibit F (as amended, modified, restated and/or supplemented from time to time,
the “Security Agreement”), together with: (a) proper financing statements (Form
UCC-1 or the equivalent) fully authorized for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests purported to be created by the Security Agreement; (b) subject to the
Intercreditor Agreement, delivery of (i) all certificates or other instruments
(to the extent issuable, including by amending any applicable governing
documents, in certificate form) representing all such Equity Interests required
to be delivered to the Collateral Agent pursuant to the Security Agreement,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) all promissory notes required to be delivered
to the Collateral Agent pursuant to the Security Agreement, together with
undated instruments of transfer with respect thereto endorsed in blank; 85
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw103.jpg]
(c) delivery of a completed Collateral Questionnaire dated the Effective Date
and executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including the results of a recent search, by a
Person reasonably satisfactory to the Collateral Agent, of all effective UCC
financing statements (or equivalent filings) made with respect to any personal
property the creation of security interests in which is governed by the UCC of
any Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search; (d) evidence
of the completion of all other recordings and filings of, or with respect to,
the Security Agreement as may be necessary to perfect and protect the security
interests intended to be created by the Security Agreement to the extent
required thereby; and (e) evidence that all other actions necessary to perfect
and protect the security interests purported to be created by the Security
Agreement have been taken, and the Security Agreement shall be in full force and
effect. 6.09 Financial Statements. Financial StatementsOn or prior to the
Effective Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements referred to in Section 8.05(a),
which shall be in form and substance reasonably satisfactory to the
Administrative Agent. 6.10 Solvency Certificate; Insurance Certificates. On the
Effective Date, the Administrative Agent shall have received: (a) a solvency
certificate from the chief financial officer of the Company in the form of
Exhibit G; and (b) certificates of liability insurance of the Credit Parties
complying with the requirements of Section 9.03 (c), in form and substance
reasonably satisfactory to the Administrative Agent and naming the Collateral
Agent as an additional insured. 6.11 Fees, etc. . On the Effective Date, the
Borrowers shall have paid to the Administrative Agent, the Lead Arrangers, the
Collateral Agent and each Lender all costs, fees and expenses (including
reasonable legal fees and expenses) and other compensation contemplated hereby
payable to the Administrative Agent, the Lead Arrangers, the Collateral Agent or
such Lender to the extent then due. 6.12 Initial Borrowing Base Certificate;
Excess Availability. (a) On the Effective Date, the Administrative Agent and the
Collateral Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 9.01(j). (b) On the Effective Date and after
giving effect to the Transaction (and the Credit Events hereunder on such date),
Excess Availability (after giving effect to any loans made, and Letters of
Credit issued on the Effective Date) shall equal or exceed $25,000,000 and the
Company shall have delivered an officer’s certificate from its chief financial
officer demonstrating in reasonable detail such Excess Availability. 86
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw104.jpg]
6.13 Field Examinations; etc. On or prior to the Effective Date, the Company
shall have provided to the Administrative Agent and the Collateral Agent a
collateral examination of the Accounts and Inventory and related accounts, in
each case, in scope, and from a third-party consultant, reasonably satisfactory
to the Administrative Agent and the Collateral Agent, and the results of such
collateral examination shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent. 6.14 Patriot Act. PATRIOT
Act. The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti- money laundering rules and
regulations, including the PATRIOTPatriot Act 3 Business Days prior to the
Effective Date. 6.15 Federal Reserve Board. All Loans and all other financings
to the Borrowers (and all guaranties thereof and security therefor), as well as
the Transaction and the consummation thereof, shall be in compliance with all
applicable requirements of law, including Regulations T, U and X of the Federal
Reserve Board. SECTION 7. Conditions Precedent to All Credit Events. . The
obligation of each Lender (including the Swingline Lender) to make Loans
(including Loans made on the Effective Date), and the obligation of each Issuing
Lender to issue Letters of Credit (including Letters of Credit issued on the
Effective Date), are subject, at the time of each such Credit Event (except as
hereinafter indicated), to the occurrence of the Effective Date and the
satisfaction of the following conditions: 7.01 No Default; Representations and
Warranties. . At the time of each such Credit Event and also after giving effect
thereto (a) there shall exist no Default or Event of Default and (b) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that (i) any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date
and (ii) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on any such date). 7.02 Notice of Borrowing; Letter of Credit Request.
(a) Prior to the making of each Loan (other than a Swingline Loan or a Revolving
Loan made pursuant to a Mandatory Borrowing), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.03(a).
Prior to the making of each Swingline Loan, the Swingline Lender shall have
received the notice referred to in Section 2.03(b)(i) (a “Notice of Swingline
Loan”). 87 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw105.jpg]
(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a). (c) In the event that, after giving
effect to the making of any Loan or Swingline Loan or the issuance of a Letter
of Credit contemplated by a Notice of Borrowing, Notice of Swingline Loan or
Letter of Credit Request, as applicable, the Aggregate Exposure would exceed the
Borrowing Base determined as if clause (i) of the definition thereof were $0.00,
the Notice of Borrowing, Notice of Swingline Loan or Letter of Credit Request,
as applicable, shall also require that applicable Borrower certify as to the
aggregate amount of Unrestricted cash and Unrestricted Qualified Cash
Equivalents eligible for inclusion in the Borrowing Base pursuant to clause (i)
of the definition thereof as of the date of such notice or request (but without
taking into account the proceeds of any Loan or Swingline Loan). 7.03 Borrowing
Base Limitations. . Notwithstanding anything to the contrary set forth herein
(but subject to Section 2.01(e)), it shall be a condition precedent to each
Credit Event that after giving effect thereto (and the use of the proceeds
thereof): (a) the Aggregate Exposure would not exceed 100% (or, during an Agent
Advance Period 110%) of the Borrowing Base at such time; and (b) the Aggregate
Exposure at such time would not exceed the Total Revolving Loan Commitment at
such time. 7.04 Affiliated Lender Conditions. . So long as any Lender is an
Affiliated Lender, it shall be a condition precedent to the obligation of each
Non-Affiliated Lender to honor any request for a Borrowing of Revolving Loans
that each Affiliated Lender shall have made its pro rata share (determined in
accordance with Section 2.07) of the principal amount of Revolving Loans so
requested available to the Administrative Agent in immediately available funds.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Credit Parties to the Administrative Agent
and each of the Lenders that all the conditions specified in Section 6 (with
respect to the occurrence of the Effective Date and Credit Events on the
Effective Date) and in this Section 7 (with respect to the occurrence of the
Effective Date and Credit Events on or after the Effective Date) and applicable
to the occurrence on the Effective Date and such Credit Event are satisfied as
of that time. All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, shall be in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary in this Agreement (including Section 7.04), the Lenders and other
parties hereto agree that the Administrative Agent shall have no liability to
the Lenders or any other Person for, and each Lender and other party hereto
expressly waives any right of action whatsoever arising from, the Administrative
Agent’s honoring of a request for a Borrowing of Revolving Loans prior to
satisfaction of the condition precedent set forth in Section 7.04 at any time
when there is an Affiliated Lender. In addition, each Credit Party and Lender
agrees that any action taken by the Administrative Agent in honoring a request
for a Borrowing prior to satisfaction of the condition precedent set forth in
Section 7.04 at any time there is an Affiliated Lender shall be subject to the
88 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw106.jpg]
indemnities set forth in Sections 12.06 and 13.01 and that the honoring of such
request at such time shall not constitute gross negligence or willful
misconduct. SECTION 8. Representations and Warranties. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Credit Party
makes the following representations and warranties, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans and the issuance of
the Letters of Credit, with the occurrence of the Effective Date and each Credit
Event on or after the Effective Date being deemed to constitute a representation
and warranty that the matters specified in this Section 8 are true and correct
in all material respects on and as of the Effective Date and on the date of each
Credit Event (it being understood and agreed that (a) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(b) any representation or warranty that is qualified by “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects).
8.01 Company Status. Each of the Credit Parties and each of their respective
Subsidiaries (a) is a duly organized and validly existing Business in good
standing under the laws of the jurisdiction of its organization, (b) has the
Business power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (c) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except, in the case of this
clause (c), for failures to be so qualified or authorized which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 8.02 Power and Authority. Each Credit Party has the
Business power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary Business action to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law). 8.03 No Violation. Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party,
nor compliance by it with the terms and provisions thereof, (a) will contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority, except for
contraventions which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (b) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents, the Secured Notes Security Documents and, the Refinancing
Notes Security Documents and the Qualified Secured Debt Documents) upon any of
the property or assets of any Credit Party or any of their respective
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of 89
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw107.jpg]
trust, credit agreement or loan agreement, or any other agreement, contract or
instrument, in each case to which any Credit Party or any of their respective
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject including the Secured Notes Indenture, except for
conflicts, breaches, defaults or impositions of Liens which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, or (c) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
bylaws (or equivalent organizational documents), as applicable, of any Credit
Party or any of their respective Subsidiaries. 8.04 Approvals. No material
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Effective Date and which remain in full
force and effect on the Effective Date and (y) filings which are necessary to
perfect the security interests created or intended to be created under the
Security Documents, or exemption by, any Governmental Authority is required to
be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
such Credit Document. 8.05 Financial Statements; Financial Condition;
Undisclosed Liabilities. (a) (i) The audited consolidated balance sheet of the
Company at December 31, 2015 and December 31, 2014 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Company for the Fiscal Years ended on such dates, in each case furnished to the
Lenders prior to the Effective Date, present fairly in all material respects the
consolidated financial position of the Company at the date of said financial
statements and the results for the respective periods covered thereby and (ii)
the unaudited consolidated balance sheet of the Company at June 30, 2016 and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Company for the three-month period ended on such
date, furnished to the Lenders prior to the Effective Date, present fairly in
all material respects the consolidated financial condition of the Company at the
date of said financial statements and the results for the period covered
thereby, subject to normal year end adjustments. All such financial statements
have been prepared in accordance with GAAP consistently applied except to the
extent provided in the notes to said financial statements and subject, in the
case of the unaudited financial statements, to normal year-end audit adjustments
(all of which are of a recurring nature and none of which, individually or in
the aggregate, would be material) and the absence of footnotes. (ii) [Reserved]
(b) As of the Effective Date, (i) the sum of the fair value of the assets, at a
fair valuation, of the Credit Parties (taken as a whole) will exceed its or
their respective debts, (ii) the sum of the present fair saleable value of the
assets of the Credit Parties (taken as a whole) will exceed its or their
respective debts, (iii) the Credit Parties (taken as a whole) have not incurred
and do not intend to incur, and do not believe that they will incur, debts
beyond their respective ability to pay such debts as such debts mature, and (iv)
the Credit Parties (taken as a whole) will have sufficient capital with which to
conduct their respective businesses. For purposes of this Section 8.05(b),
“debt” means any liability on a claim, and “claim” means (A) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (B) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and 90 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw108.jpg]
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. (c) Except as fully
disclosed in the financial statements delivered pursuant to Section 8.05(a),
there were as of the Effective Date no liabilities or obligations with respect
to the Company or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Company and its Subsidiaries taken as a whole. As of the Effective Date, no
Credit Party knows of any basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to Section
8.05(a) or referred to in the immediately preceding sentence which, either
individually or in the aggregate, could reasonably be expected to be material to
the Credit Parties and their respective Subsidiaries taken as a whole. (d) Since
December 31, 2015, nothing has occurred that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. 8.06 Litigation. Except as (and to the extent) disclosed in Schedule
8.06, there are no actions, suits or proceedings pending or, to the knowledge of
any Credit Party, threatened (a) with respect to any Credit Document or (b) that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. 8.07 True and Complete Disclosure. As of
the Effective Date, all factual information (taken as a whole) furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender (including all information contained in the Credit Documents) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided, it being understood and agreed that for purposes of this Section 8.07,
such factual information shall not include any projections or any pro forma
financial information. 8.08 Use of Proceeds; Margin Regulations. (a) All
proceeds of the Loans will be used for Capital Expenditures and the working
capital and general corporate (or equivalent) purposes of the Credit Parties and
their Subsidiaries; provided, that, the proceeds of Swingline Loans shall not be
used to refinance then outstanding Swingline Loans. (b) No part of any Credit
Event (or the proceeds thereof) will be used to purchase or carry any Margin
Stock or to extend credit for the purpose of purchasing or carrying any Margin
Stock. Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Credit Event will violate or be inconsistent with
the provisions of Regulation T, U or X. 8.09 Tax Returns and Payments. (a) Each
of the Credit Parties and each of their respective Subsidiaries has timely filed
or caused to be timely filed with the appropriate taxing authority all federal
income tax returns and other material 91 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw109.jpg]
returns, statements, forms and reports for taxes (the “Returns”) required to be
filed by, or with respect to the income, properties or operations of, any Credit
Party and/or any of their respective Subsidiaries, (b) the Returns accurately
reflect in all material respects all liability for taxes of the Credit Parties
and their respective Subsidiaries, as applicable, for the periods covered
thereby, (c) each of the Credit Parties and each of their respective
Subsidiaries has paid or caused to be paid all taxes and assessments payable by
it which have become due, other than those that are immaterial or those that are
being contested in good faith and adequately disclosed and fully provided for on
the financial statements of the Company in accordance with GAAP, and (d) there
is no material action, suit, proceeding, investigation, audit or claim now
pending or threatened in writing by any taxing authority regarding any material
taxes relating to any Credit Party or any of their respective Subsidiaries. As
of the Effective Date, no Credit Party and none of their respective Subsidiaries
has entered into an agreement or waiver or been requested to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes of any Credit Party or any of their respective
Subsidiaries. 8.10 Compliance with ERISA. (a) Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect: (i) each Plan is in compliance in form and operation with its terms and
with ERISA and the Code (including the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations; (ii) each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and to the knowledge of any Credit
Party or any of their respective Subsidiaries, nothing has occurred since the
date of such determination that would reasonably be expected to adversely affect
such determination (or, in the case of a Plan with no determination, to the
knowledge of any Credit Party or any of their respective Subsidiaries, nothing
has occurred that would reasonably be expected to adversely affect the issuance
of a favorable determination letter or otherwise adversely affect such
qualification); and (iii) no ERISA Event has occurred, or is reasonably expected
to occur. (b) There exists no Unfunded Pension Liability with respect to any
Plan, which either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. (c) Except as could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect: (i) no Multiemployer Plan is insolvent; (ii) none of the Credit Parties
or any of their respective Subsidiaries or any ERISA Affiliate has incurred a
complete or partial withdrawal from any Multiemployer Plan; and (iii) none of
the Credit Parties, any of their respective Subsidiaries, or any of their
respective ERISA Affiliates would incur any withdrawal liability if any of them
were to withdraw in a complete withdrawal as of the date this assurance is given
or deemed given. (d) Except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of any Credit Party, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, could reasonably be expected either singly or in the
aggregate to result in liability. (e) Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, the
Credit Parties, their respective Subsidiaries and any ERISA Affiliate have made
all material contributions to or under each Plan and Multiemployer Plan required
by law within the applicable time limits prescribed thereby, the terms of such
Plan or Multiemployer 92 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw110.jpg]
Plan, respectively, or any contract or agreement requiring contributions to a
Plan or Multiemployer Plan save where any failure to comply, individually or in
the aggregate, could not reasonably be expected to result in liability. (f)
Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect: (i) no Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (ii) the Credit Parties, their respective
Subsidiaries and any ERISA Affiliate have not ceased operations at a facility so
as to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as
a substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions; (iii) none of the Credit Parties, their
respective Subsidiaries or any ERISA Affiliate have incurred or reasonably
expect to incur liability to the PBGC; (iv) no lien imposed under the Code or
ERISA on the assets of the Credit Parties, their respective Subsidiaries or any
ERISA Affiliate exists or is likely to arise on account of any Plan; and (v)
none of the Credit Parties, their respective Subsidiaries or any ERISA Affiliate
has any liability under Section 4069 or 4212(c) of ERISA. (g) Except as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect: (i) each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; (iii) neither any Credit Party nor any of their respective
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and (iv) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Credit Parties’ most recently ended fiscal
year on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities. 8.11 Security Documents. (a) The provisions of the
Security Agreement are effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in all of the
Security Collateral described therein, and the Collateral Agent, for the benefit
of the Secured Parties, has (or within 10 days following the Effective Date will
have) a fully perfected security interest in all right, title and interest in
all of the Security Collateral described therein (to the extent required by the
Security Agreement), subject to no Liens other than Permitted Liens (it being
understood that the Permitted Liens described in Section 10.01(d) are subject to
the terms of the Intercreditor Agreement). (b) Each Mortgage creates, as
security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Parties, subject to no Liens other than Permitted Liens (it being understood
that the Permitted Liens described in Section 10.01(d) are subject to the terms
of the Intercreditor Agreement). 8.12 Properties. 93 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw111.jpg]
. All Real Property owned or leased by any Credit Party or any of their
respective Subsidiaries as of the Effective Date (except for such Real Property
that constitutes Excluded Assets), and the nature of the interest therein, is
correctly set forth in Schedule 8.12. Each of the Credit Parties and each of
their respective Subsidiaries, as applicable, has (i) good and valid insurable
title to the Mortgaged Property owned by it in fee (including all buildings,
fixtures and improvements located thereon), and (ii) good and indefeasible title
to all other material Real Property owned by it in fee, including all material
Real Property reflected in the most recent historical balance sheets referred to
in Section 8.05(a) (except as sold or otherwise disposed of since the date of
such balance sheet in the ordinary course of business or as permitted by the
terms of this Agreement), in each case free and clear of all Liens, other than
Permitted Liens. Each of the Credit Parties and each of their respective
Subsidiaries has a valid leasehold interest in the material Real Property leased
by it free and clear of all Liens other than Permitted Liens. Each of the Credit
Parties and each of their respective Subsidiaries has materially complied with
all obligations under all material Real Property leases to which it is a party
and enjoys peaceful and undisturbed possession under all such material Real
Property leases. 8.13 Capitalization. . On the Effective Date, the authorized
capital stock of the Credit Parties consists of the number of shares of capital
stock, at a par value per share (if applicable), with the number of which shares
are issued and outstanding (if applicable), in each case as set forth on
Schedule 8.13. All such outstanding capital stock has been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights, except as otherwise provided in the Partnership Agreement. As
of the Effective Date, except as set forth on Schedule 8.13 hereto, no Credit
Party has outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights. 8.14 Subsidiaries. On and as of the Effective Date, the Credit
Parties have no Subsidiaries other than those Subsidiaries listed on Schedule
8.14. Schedule 8.14 sets forth, as of the Effective Date, the percentage
ownership (direct and indirect) of the Credit Parties in each class of capital
stock or other Equity Interests of each of their respective Subsidiaries and
also identifies the direct owner thereof. All outstanding shares of Equity
Interests of each Subsidiary of any Credit Party have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of any Credit Party has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights. 8.15 Compliance with Statutes, etc. Each of the Credit Parties and each
of their respective Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, except such non- compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 8.16 Governmental Regulation. 94 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw112.jpg]
No Credit Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act or under other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. No
Credit Party or any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. 8.17 Borrowing Base Calculation. The
calculation by the Company of the Borrowing Base and the valuation thereunder is
complete and accurate in all material respects. 8.18 Environmental Matters. (a)
Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect: (i) each of the Credit Parties and
each of their respective Subsidiaries is and has been in compliance with all
applicable Environmental Laws and has obtained, maintained and renewed, and is
and has been in compliance with the terms of any permits, licenses, franchises,
certificates, approvals and other similar authorizations of Governmental
Authorities required under Environmental Laws (“Environmental Permits”); (ii)
there are no Environmental Claims pending or to the knowledge of any Credit
Party, threatened, against any Credit Party or any of their respective
Subsidiaries; (iii) no Lien, other than a Permitted Lien, has been recorded or
to the knowledge of any Credit Party, threatened under any Environmental Law
with respect to any Real Property owned, leased or operated by any Credit Party
or any Subsidiary; (iv) no Credit Party nor any of their respective Subsidiaries
has agreed in writing to assume or accept responsibility for any liability of
any other Person under any Environmental Law; and (v) there is no obligation or
liability of any Credit Party or any of their respective Subsidiaries relating
to any Environmental Law, Environmental Permit or Hazardous Material, and there
are no facts, circumstances, conditions or occurrences that could reasonably be
expected to give rise to any Environmental Claim related to any Credit Party or
any of their respective Subsidiaries or any such liability or obligation. (b) No
Credit Party nor any of their respective Subsidiaries has received any letter or
request for information under Section 104(e) of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601, et seq.) or any
comparable state law with regard to any matter that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. 8.19 Employment and Labor Relations. Neither any Credit Party nor any of
its respective Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Credit Party or any of their respective Subsidiaries or, to the
knowledge of any Credit Party, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any Credit Party or any of their respective Subsidiaries or, to the
knowledge of any Credit Party, threatened against any of them, (ii) no strike,
labor dispute, slowdown or stoppage pending against any Credit Party or any of
their respective Subsidiaries or, to the knowledge of any Credit Party,
threatened against any Credit Party or any of their respective Subsidiaries,
(iii) no union representation question exists with respect to the employees of
any Credit Party or any of their respective Subsidiaries, (iv) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to any Credit Party’s knowledge, threatened 95 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw113.jpg]
against any Credit Party or any of their respective Subsidiaries, and (v) no
wage and hour department investigation has been made of any Credit Party or any
of their respective Subsidiaries, except (with respect to any matter specified
in clauses (i) – (v) above, either individually or in the aggregate) such as
could not reasonably be expected to have a Material Adverse Effect. 8.20
Intellectual Property, etc. Each of the Credit Parties and each of their
respective Subsidiaries owns or has the right to use all the patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing, used in the conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. 8.21 Indebtedness. Schedule 8.21
sets forth a list of all Indebtedness of the Credit Parties and their respective
Subsidiaries as of the Effective Date and which is to remain outstanding after
giving effect to the Transaction (excluding (a) the Obligations and (b) the
Secured Notes) (all such non-excluded Indebtedness, “Existing Indebtedness”), in
each case showing the aggregate principal amount thereof and the name of the
respective borrower and guarantors thereof. 8.22 Insurance. Schedule 8.22 sets
forth a listing of all insurance maintained by the Company and its Subsidiaries
as of the Effective Date, with the amounts insured (and any deductibles) set
forth therein. 8.23 Sanctions and Anti-Corruption Laws. None of the Company or
any of its Subsidiaries, nor, to the knowledge of the Company, any director,
officer, employee or agent of the Company or any of its Subsidiaries that, in
each case, will act in any capacity in connection with or benefit from the
credit facility established hereby are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control or the U.S. State Department, the United Nations Security
Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”), or (ii) located, organized, or resident in a country or territory
that is, or whose government is the subject of Sanctions (currently, Crimea,
Cuba, Iran, North Korea, Sudan and Syria). The Company and its Subsidiaries are
in compliance in all material respects with all applicable Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) and all other
applicable anti-corruption laws. 8.24 Material Contract. All Material Contracts
in effect on the Effective Date are in full force and effect and no defaults
currently exist thereunder other than defaults the consequence of which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 8.25 No Defaults. No Credit Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
96 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw114.jpg]
Obligations, and no condition exists which, with the giving of notice or lapse
of time or both, could constitute such default, except where the consequences,
direct or indirect, of such default or defaults, if any, individually or in
aggregate had not had, or could not be reasonably expected to have, a Material
Adverse Effect. 8.26 [Reserved.] 8.27 Notes. . All Obligations hereunder and
under the other Credit Documents (including the Guaranty and the Security
Documents) are permitted under the Secured Notes Documents. The Secured Notes in
all respects constitute “Note Obligations” (as defined in the Intercreditor
Agreement) subject to the terms of the Intercreditor Agreement. 8.28 Beneficial
Ownership. As of the Amendment No. 1 Effective Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all material respects. SECTION 9. Affirmative Covenants. Affirmative
CovenantsEach Credit Party hereby covenants and agrees that on and after the
Effective Date and until the Total Revolving Loan Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings (in each case
together with interest thereon), Fees and all other Obligations (other than
indemnities and expense reimbursement obligations which, in either case, are not
then due and payable, and Secured Hedging Obligations and Secured Cash
Management Obligations) incurred hereunder and thereunder, are paid in full:
9.01 Information Covenants. Information Covenants The Company will furnish to
the Administrative Agent (for delivery to each Lender): (a) [Reserved] (b)
Quarterly Financial Statements. Within 45 days after the close of each of the
first three Fiscal Quarters in each Fiscal Year (commencing with the Fiscal
Quarter ending September 30, 2016), (i) the consolidated balance sheet of the
Company and its Subsidiaries (which, for the purposes of this Section 9.01(b),
may include Unrestricted Subsidiaries in each case to the extent that such
Persons are required to be consolidated with the Company and its Subsidiaries in
the Company’s consolidated financial statements in accordance with GAAP) as at
the end of such Fiscal Quarter and the related consolidated statements of income
and stockholders’ equity and statement of cash flows for such Fiscal Quarter and
for the elapsed portion of the Fiscal Year ended with the last day of such
Fiscal Quarter, in each case setting forth comparative figures for the
corresponding Fiscal Quarter in the prior Fiscal Year and comparable budgeted
figures for such Fiscal Quarter as set forth in the respective budget delivered
pursuant to Section 9.01(e), all of which shall be certified by an Authorized
Officer of the Company that they fairly present in all material respects in
accordance with GAAP the financial condition of the Company and its Subsidiaries
as of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such Fiscal Quarter; provided,
that, if the Company has filed with the SEC its 97 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw115.jpg]
quarterly report on Form 10-Q for the respective Fiscal Quarter containing
management’s discussion and analysis of financial condition and results of
operations (which includes the financial condition and results of operations of
the Company and its Subsidiaries) as required by Item 303 of Regulation S-K,
such report shall be deemed to meet the requirement that the Company provide
management’s discussion and analysis of the important operational and financial
developments as otherwise required above for the respective Fiscal Quarter. (c)
Annual Financial Statements. Within 90 days after the close of each Fiscal Year
(commencing with its Fiscal Year ending December 31, 2016), (i) the consolidated
balance sheet of the Company and its Subsidiaries (which, for purposes of this
Section 9.01(c), may include Unrestricted Subsidiaries, in each case to the
extent that such Persons are required to be consolidated with the Company and
its Subsidiaries in the Company’s consolidated financial statements in
accordance with GAAP) as at the end of such Fiscal Year and the related
consolidated statements of income and stockholders’ equity and statement of cash
flows for such Fiscal Year setting forth, comparative figures for the preceding
Fiscal Year and audited by Grant Thornton LLP or other independent certified
public accountants of recognized national standing, accompanied by a report of
such accounting firm (which report shall be unqualified as to going concern and
scope of audit (other than with respect to, or resulting from, (x) any potential
inability to satisfy any financial maintenance covenant on a future date or in a
future period or (y) an upcoming maturity date under Indebtedness that is
scheduled to occur within one year from the time such report and opinion are
delivered), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the audit by such accountants
in connection with such consolidated financial statements has been made in
accordance with auditing standards generally accepted in the United States and,
concurrently with the delivery of the financial statements referred to in this
Section 9.01(c), a report of the independent auditors reporting on such
financial statements stating that in connection with their audit, nothing came
to their attention that caused them to believe that the Company failed to comply
with the terms, covenants, provisions or conditions of Section 10.07(a), insofar
as they relate to accounting matters, except as may be specified in such report
(it being understood that such report shall be limited to the items that the
independent auditors are permitted to cover in such reports pursuant to their
professional standards), and (ii) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year;
provided, that, if the Company has filed with the SEC its annual report on Form
10-K for the respective Fiscal Year containing management’s discussion and
analysis of financial condition and results of operations (which includes the
financial condition and results of operations of the Company and its
Subsidiaries) as required by Item 303 of Regulation S-K, such report shall be
deemed to meet the requirement that the Company provide management’s discussion
and analysis of the important operational and financial developments as
otherwise required above for the respective Fiscal Year. (d) Management Letters.
If requested by the Administrative Agent or any Lender, promptly after the
Company’s or any of its Subsidiaries’ receipt thereof, a copy of any “management
letter” received from its certified public accountants and management’s response
thereto. (e) Budgets. No later than the 60th day after the close of each Fiscal
Year (commencing with its Fiscal Year ending December 31, 2017), a budget in
form reasonably satisfactory to the Administrative Agent (including (x) budgeted
statements of income, sources and uses of cash and balance sheets for the
Company and its Subsidiaries on a consolidated basis and (y) expected timing and
duration of any Major Scheduled Turnaround) for each of the twelve months of
such Fiscal Year 98 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw116.jpg]
prepared in detail setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based. (f) Officer’s Certificates. At the
time of the delivery of the financial statements provided for in Sections
9.01(b) and (c), a compliance certificate from an Authorized Officer of the
Company in the form of Exhibit H certifying on behalf of the Company that, to
such officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall set forth in reasonable detail the calculations required to establish
whether the Company and its Subsidiaries were in compliance with the provisions
of Section 10.07, at the end of such Fiscal Quarter or Fiscal Year, as the case
may be (setting forth, for the purposes of such certificate, calculations
setting forth the Fixed Charge Coverage Ratio for the Test Period ended on the
last day of such fiscal period irrespective of whether a Compliance Period
exists at such time (other than to the extent set forth above)), at the end of
such Fiscal Quarter or Fiscal Year, as the case may be. (g) Notice of Default,
Litigation, Facility Disruption and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of any Credit Party or
any of their respective Subsidiaries obtains knowledge thereof (or, in the case
succeeding clause (iii), no later than the time by which any Credit Party issues
a public press release or files a Form 8-K with the SEC), notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against any
Credit Party or any of their respective Subsidiaries (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document,
(iii) any event at the Coffeyville Facility or the Dubuque Facility which halts
or materially disrupts production for a period of greater than 10 days, or (iv)
any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect. (h) Other Reports and Filings.
Promptly after the filing or delivery thereof, copies of all financial
information, proxy materials and reports, if any, which any Credit Party or any
of their respective Subsidiaries shall (i) publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or (ii) deliver to
holders (or any trustee, agent or other representative therefor) of any Secured
Notes or any of its other material Indebtedness pursuant to the terms of the
documentation governing the same. (i) Environmental Matters. Promptly after any
Credit Party or any of their respective Subsidiaries obtains knowledge thereof,
notice of the following environmental matters, to the extent that such matters,
either individually or when aggregated with all such other environmental
matters, could reasonably be expected to have a Material Adverse Effect: (i) any
pending or threatened Environmental Claim against any Credit Party or any of
their respective Subsidiaries or any Real Property currently or formerly owned,
leased or operated by any Credit Party or any of their respective Subsidiaries;
(ii) any condition or occurrence on any Real Property owned, leased or operated
by any Credit Party or any of their respective Subsidiaries that could
reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by any
Credit Party or any of their respective Subsidiaries of such Real Property under
any Environmental Law; or (iii) the taking of any removal, response or remedial
action to the extent required by any Environmental Law or any Governmental
Authority in response to any Environmental 99 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw117.jpg]
Claim or to the Release or threatened Release of any Hazardous Materials on any
Real Property currently or formerly owned, leased or operated by any Credit
Party or any of their respective Subsidiaries. All such notices shall describe
in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal, response or remedial action and the Credit Party’s or
such Subsidiary’s response thereto. (j) Borrowing Base Certificate. (i) On the
Effective Date, (ii) unless clause (iii) below applies, each month, not later
than 5:00 P.M. (New York time) on or before the 12th Business Day of each such
month, (iii) during any period in which a Weekly Borrowing Base Period is in
effect, each week, not later than 5:00 P.M. (New York time) on or before the
third Business Day of each such week (or at such other times as the
Administrative Agent may request), (iv) at the time of the consummation of a
Permitted Acquisition, (v) at the time of the consummation of a disposition
pursuant to Section 10.02(e) involving assets included in the Borrowing Base in
excess of the $5,000,000 and (vi) at the time any Borrower ceases to be a
wholly-owned Subsidiary of the Company or is designated as an Unrestricted
Subsidiary (in each case under clauses (i) -(vi) hereof with supporting
calculations in reasonable detail including, without limitation, with respect to
cash balances, accounts receivable, accounts payable and inventory amounts), a
certificate substantially in the form of Exhibit M (each, a “Borrowing Base
Certificate”) shall be prepared as of the last Business Day of the preceding
month in the case of each subsequent Borrowing Base Certificate (or, if any such
Borrowing Base Certificate is delivered more frequently than monthly, as of the
last Business Day of the week preceding such delivery). Each such Borrowing Base
Certificate shall include such other supporting information as may be reasonably
requested from time to time by the Administrative Agent or the Collateral Agent.
Notwithstanding the generality of the foregoing provisions of this clause (j),
within five (5) Business Days of the Effective Date (as such date may be
extended from time to time by the Administrative Agent in its sole discretion),
the Company shall be allowed (but not required) to deliver the updated Borrowing
Base Certificate pursuant to Section 5.03(b) that shall be, in form and in
substance, in compliance with requirements of this clause (j) and that shall be
prepared as of August 31, 2016 (other than any cash balances, which shall be as
of the date of delivery thereof), which shall be recognized as a Borrowing Base
Certificate for all purposes of this Agreement. (k) Notice of Dominion Period or
Compliance Period. Promptly after any Authorized Officer of any Credit Party or
any of their respective Subsidiaries obtains knowledge thereof, notice of the
commencement of a Dominion Period or a Compliance Period. (l) Past Due Accounts.
At least monthly at the time of delivery of a Borrowing Base Certificate
pursuant to Section 9.01(j), and at any other time promptly upon, and in any
event within 10 Business Days after, any request therefor by the Administrative
Agent or the Collateral Agent: (i) a detailed aged trial balance and a detailed
summary of all Accounts indicating which Accounts are thirty, sixty and ninety
days past due and listing the names of all Account Debtors, (ii) a detailed
listing and a detailed summary of the Borrowers’ accounts payable indicating
which accounts payable are more than thirty days past due, (iii) detailed
inventory listings and a detailed inventory listing summary, and (iv) a
reconciliation of Accounts, accounts payable and inventory to the financial
statements delivered pursuant to clause (b) of this Section 9.01 and to the
Borrowing Base Certificate delivered pursuant to clause (j) of this Section 9.01
(for each fiscal month which is the last fiscal month of a Fiscal Quarter). (m)
Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 9.01(c), an officer’s certificate of an Authorized Officer of the
Company (i) either confirming that there has been no material change in such
information since the date of the Collateral Questionnaire delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section 9.01(m) 100 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw118.jpg]
and/or identifying such material changes and (ii) certifying that all Uniform
Commercial Code financing statements (including fixtures filings, as applicable)
or other appropriate filings, recordings or registrations, have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period). (n) [Reserved]. (o) Patriot Act; etc. Promptly following the
Administrative Agent’s or any Lender’s request therefor, all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation (including, if any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower).
(p) Reconciliation. If the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries the quarterly and annual financial information
required by Sections 9.01(b) and (c) will then include a reasonably detailed
presentation prepared by the Company of the financial condition and results of
operations of the Company and its Subsidiaries separate from the financial
condition and results of operations of the Unrestricted Subsidiaries of the
Company. (q) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to any Credit Party or any of
their respective Subsidiaries as the Administrative Agent, the Collateral Agent
or any Lender (through the Administrative Agent) may reasonably request. 9.02
Books, Records and Inspections; and Field Examinations and Appraisals. (a) Each
of the Credit Parties will, and will cause each of their respective Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity with GAAP and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities. Each of
the Credit Parties will, and will cause each of their respective Subsidiaries
to, permit officers and designated representatives of the Administrative Agent,
any other Agent and, upon the occurrence and during the continuance of any Event
of Default, any Lender (i) to visit and inspect, under guidance of officers of
such Credit Party or such Subsidiary, any of the properties of such Credit Party
or such Subsidiary, (ii) to examine the books of account of such Credit Party or
such Subsidiary and discuss the affairs, finances and accounts of such Credit
Party or such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants and (iii) to verify Eligible Accounts
and/or Eligible Inventory, all upon reasonable prior notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent, any such other Agent or any such Lender may reasonably
request. (b) In the case of sub-clauses (x) and (y) below, (i) up to one time in
each Fiscal Year, (ii) if, for any period of 15 consecutive Business Days in any
twelve month period, Excess Availability has been less than 20% of Availability,
up to two times in each Fiscal Year during which any such Business Day was
included, (iii) if any Dominion Period is in effect, (A) in the case of sub-
clause (x) below, up to two times in each Fiscal Year, and (B) in the case of
sub-clause (y) below, up to three times in each Fiscal Year, and (iv) at any
time that any Event of Default exists, as often as the Administrative Agent or
the Collateral Agent may reasonably request, the Company will, and will cause
101 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw119.jpg]
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent and/or the Collateral Agent or any third-party
appraiser or consultant engaged by, and reasonably satisfactory to, the
Administrative Agent and the Collateral Agent, to visit and inspect (at the
Borrowers’ joint and several expense), and the Administrative Agent and/or the
Collateral Agent shall so visit and inspect, under guidance of officers of the
Company or such Subsidiary, any of the properties of the Company or such
Subsidiary and to verify the Eligible Accounts and Eligible Inventory in order
to complete (x) an appraisal of the Inventory of the Borrowers and (y) a
collateral examination of the Inventory and Accounts and related accounts of the
Borrowers, and in connection therewith the Company shall provide the
Administrative Agent, the Collateral Agent and any field examiner or appraiser
reasonable access to the books and records and the Collateral and shall
cooperate with such field examiner or appraiser with respect to the foregoing.
9.03 Maintenance of Property; Insurance. (a) Each of the Credit Parties will,
and will cause each of their respective Subsidiaries to, (i) keep all property
necessary to the business of the Credit Parties and their respective
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Credit Parties and their respective
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. In addition to the
requirements of the immediately preceding sentence, the Credit Parties will at
all times cause insurance of the types described in Schedule 8.22 to be
maintained (with the same scope of coverage as that described in Schedule 8.22)
at levels which are consistent with their practices immediately before the
Effective Date. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or hereafter acquired) on an all
risk basis and business interruption insurance. The provisions of this Section
9.03 shall be deemed supplemental to, but not duplicative of, the provisions of
any Security Documents that require the maintenance of insurance. (b) Subject to
clause (g) of this Section 9.03, each of the Credit Parties will, and will cause
each of their respective Subsidiaries to, at all times keep its property insured
in favor of the Collateral Agent, and all policies or certificates (or certified
copies thereof) with respect to such property insurance (i) shall be endorsed to
the Collateral Agent’s satisfaction for the benefit of the Collateral Agent
(including, without limitation, by naming the Collateral Agent as a loss payee),
(ii) shall state that such insurance policies shall not be canceled without at
least 30 days’ prior written notice thereof by the respective insurer to the
Collateral Agent, and (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Collateral Agent and the other Secured Parties. (c) Each of the Credit Parties
will, and will cause each of their respective Subsidiaries to, ensure that all
policies or certificates (or certified copies thereof) with respect to liability
insurance and any insurance maintained by such Credit Party and/or such
Subsidiaries (other than property insurance covered by clause (b) of this
Section 9.03) (i) shall be endorsed to the Collateral Agent’s satisfaction for
the benefit of the Collateral Agent (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured) and (ii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Collateral Agent and the other Secured Parties.
(d) Each of the Credit Parties will, and will cause each of their respective
Subsidiaries to, exercise their commercially reasonable efforts to: (i) ensure
that all policies or 102 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw120.jpg]
certificates with respect to liability and other insurance maintained by such
Credit Party and/or such Subsidiaries (other than property insurance covered by
clause (b) of this Section 9.03) shall not be canceled without at least 30 days’
prior written notice thereof by the respective insurer to the Collateral Agent;
and (ii) deliver to the Collateral Agent certificates of insurance evidencing
compliance with the item (i) of this clause (d) in form and substance reasonably
satisfactory to the Administrative Agent. (e) If any Credit Party or any of
their respective Subsidiaries shall fail to maintain insurance in accordance
with this Section 9.03, or if any Credit Party or any of their respective
Subsidiaries shall fail to so endorse all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all costs and expenses
of procuring such insurance. (f) If at any time the improvements on a Mortgaged
Property are located in an area identified as a special flood hazard area by the
Federal Emergency Management Agency or any successor thereto or other applicable
agency, the Credit Parties will, and will cause their respective Subsidiaries
to, at all times keep and maintain flood insurance in an amount sufficient to
comply with the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System). (g) Promptly after the Effective Date, but in any event no
later than 15 days after the Effective Date, the Credit Parties shall deliver to
the Collateral Agent certificates of property insurance complying with the
requirements set forth in clause (b) of this Section 9.03 for the properties of
the Credit Parties, in form and substance reasonably satisfactory to the
Administrative Agent, naming the Collateral Agent as a loss payee and stating
that such insurance shall not be canceled without at least 30 days’ prior
written notice by the insurer to the Collateral Agent. With respect to property
insurance policies in effect on the Effective Date, the Credit Parties shall not
be required to comply with the obligations set forth in clause (b) of this
Section 9.03 until the date when certificates of insurance are delivered (or
shall have been delivered) in accordance with this clause (g). 9.04 Existence;
Franchises. . Each of the Credit Parties will, and will cause each of their
respective Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents;
provided, however, that nothing in this Section 9.04 shall prevent (a) sales of
assets and other transactions by any Credit Party or any of their respective
Subsidiaries otherwise permittednot prohibited hereunder or (b) the withdrawal
by any Credit Party or any of their respective Subsidiaries of its qualification
as a foreign Business in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 9.05 Compliance with Statutes, etc. Each of the Credit Parties
will, and will cause each of their respective Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 9.06 Compliance with Environmental Laws. 103
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw121.jpg]
(a) Each of the Credit Parties will comply, and will cause each of their
respective Subsidiaries to comply, with all Environmental Laws and Environmental
Permits, except for such non- compliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property owned, leased or operated by any Credit Party or any of their
respective Subsidiaries free and clear of any Liens imposed pursuant to such
Environmental Laws, other than Permitted Liens. (b) Subject to Section 9.06(c),
the Company will deliver to the Administrative Agent and the Lenders with
reasonable promptness, such documents and information as from time to time may
be reasonably requested by Administrative Agent in relation to any matters
addressed by this Section 9.06. (c) Right of Access and Inspection. (i) After
the receipt by the Administrative Agent or any Lender of any notice of the type
described in Section 9.01(i), or if an Event of Default has occurred and is
continuing, then, at the reasonable request of the Administrative Agent, the
Company will prepare an environmental report reasonably satisfactory to the
Administrative Agent with respect to any matter disclosed pursuant to Section
9.01(i) and/or, if an Event of Default has occurred and is continuing with
respect to the environmental condition of any owned, leased or operated Real
Property or facility of any Credit Party or any Subsidiary thereof (the
“Environmental Report”); provided, however, that any such Environmental Report
shall not include the taking of samples of air, soil, surface water,
groundwater, effluent, and building materials, in, on or under such Real
Property or facility unless the Administrative Agent reasonably concludes that
such sampling is commercially reasonable and necessary. Any such sampling shall
be conducted by a qualified environmental consulting firm reasonably acceptable
to the Administrative Agent. If an Event of Default has occurred and is
continuing, or if the Company does not prepare an Environmental Report or
conduct the requested site visits, inspections, sampling, tests and
investigations in a reasonably timely manner, the Administrative Agent may, upon
prior notice to the Company, retain an environmental consultant, at the Credit
Parties’ expense, to prepare an Environmental Report and conduct such sampling
as it reasonably concludes is commercially reasonable and necessary. The Credit
Parties and their respective Subsidiaries will provide the Administrative Agent
and its consultants with access to such Real Property or facility during normal
business hours in order to complete any necessary site visits, inspections,
tests, investigations or sampling in accordance with this Section 9.06(c). The
Administrative Agent will make commercially reasonable efforts to conduct any
such site visits, inspections, sampling, tests and investigations so as to avoid
interfering with the operation of such Real Property or facility. (ii) The
exercise of the Administrative Agent’s rights under Section 9.06(c)(i) shall not
constitute a waiver of any default by the Credit Parties or their respective
Subsidiaries and shall not impose any liability on the Administrative Agent or
any of the Lenders or any of their respective Affiliates. In no event will any
site visit, observation, test, sampling, inspection or investigation by the
Administrative Agent or its consultants be deemed a representation that
Hazardous Materials are or are not present in, on or under any of the
facilities, or that there has been or will be compliance with any Environmental
Law, and the Administrative Agent, the Lenders or any of their respective
Affiliates shall not be deemed to have made any representation or warranty to
any party regarding the truth, accuracy or completeness of any Environmental
Report or other report or findings with regard thereto. Without express written
authorization of the Administrative Agent, which shall not be unreasonably
withheld, neither any Credit Party nor any other party shall be entitled to rely
on any site visits, inspections, tests, investigations or sampling by or on
behalf of by the Administrative Agent or its consultants. The Administrative
Agent, the Lenders and their respective Affiliates owe no duty of care to 104
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw122.jpg]
protect any Credit Party or any other party against, or to inform any Credit
Party or any other party of, any Hazardous Materials or any other environmental
condition. The Administrative Agent may in its reasonable discretion disclose to
any Credit Party or, if so required by law, to any third party, any
Environmental Report or other report or findings made as a result of, or in
connection with, any site visits, inspections, tests, investigations or sampling
by the Administrative Agent or its consultants. If the Administrative Agent
reasonably believes that it is legally required to disclose any such
Environmental Report or other report or finding to any third party, then the
Administrative Agent shall use its reasonable efforts to give the Company prior
notice of such disclosure and afford the Company the opportunity to object or
defend against such disclosure at its own and sole cost; provided, that, the
failure of the Administrative Agent to give any such notice or afford the
Company the opportunity to object or defend against such disclosure shall not
result in any liability to the Administrative Agent and Lender, or any of their
respective Affiliates. Each Credit Party acknowledges that it or its
Subsidiaries may be obligated to notify relevant Governmental Authorities
regarding the results of any site visits, inspections, tests, investigations or
sampling by the Administrative Agent or its consultants and that such reporting
requirements are site and fact-specific, and are to be evaluated by such Credit
Party or Subsidiary without advice or assistance from the Administrative Agent
or its consultants, the Lenders or any of their respective Affiliates. Nothing
contained in this Section 9.06(c)(ii) shall be construed as releasing the
Administrative Agent or the Lenders from any liability to the extent incurred as
a result of their gross negligence or willful misconduct in connection with such
site visits, inspections, tests, investigations or sampling performed by the
Administrative Agent or its consultants (as determined by a court of competent
jurisdiction in a final and non-appealable decision). (iii) If counsel to any
Credit Party or any of their respective Subsidiaries reasonably determines that
provision to the Administrative Agent of a document otherwise required to be
provided pursuant to Section 9.01(i) or Section 9.06(b) (or any other provisions
of this Agreement or any other Credit Document relating to environmental
matters) would jeopardize an applicable attorney-client or work product
privilege pertaining to such document, then the Credit Parties or their
respective Subsidiaries shall not be obligated to deliver such document to the
Administrative Agent but shall provide the Administrative Agent with a notice
identifying the author and recipient of such document and generally describing
in reasonable detail the contents of the document. Upon request of the
Administrative Agent, the Credit Parties and their respective Subsidiaries shall
take all reasonable steps necessary to provide the Administrative Agent with the
factual information contained in any such privileged document. 9.07 ERISA. .
Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, the Company shall supply to the
Administrative Agent (in sufficient copies for all Lenders, if the
Administrative Agent so requests); (a) promptly and in any event within 15 days
after receiving a request from the Agent a copy of IRS Form 5500 (including the
Schedule B) with respect to a Plan subject to Title IV of ERISA; (b) promptly
and in any event within 30 days after any Credit Party, any Subsidiary of any
Credit Party or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred that would reasonably be expected to result in liability to
any Credit Party or any Subsidiaries of any Credit Party, a certificate of the
chief financial officer of the Company describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by any Credit Party, any Subsidiary of any Credit Party or
ERISA Affiliate from the PBGC or any other 105 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw123.jpg]
governmental agency with respect thereto; provided, that, in the case of ERISA
Events under paragraph (d) of the definition thereof, the 30-day period set
forth above shall be a 10-day period, and, in the case of ERISA Events under
paragraph (b) of the definition thereof, in no event shall notice be given later
than 10 days after the occurrence of the ERISA Event; and (c) promptly, and in
any event within 30 days, after becoming aware that any of the following has
occurred if such event is reasonably expected to result in liability to any
Credit Party, any Subsidiary or any ERISA Affiliate, (i) an increase in Unfunded
Pension Liabilities (taking into account only Plans with positive Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, (ii) an increase since
the date the representations hereunder are given or deemed given, or from any
prior notice, as applicable, in potential withdrawal liability under Section
4201 of ERISA, if any Credit Party, any Subsidiary of any Credit Party and the
ERISA Affiliates were to withdraw completely from any and all Multiemployer
Plans, (iii) any contribution required to made with respect to a Foreign Pension
Plan has not been timely made or (iv) the adoption of any amendment to a Plan
which results in an increase in contribution obligations of any Credit Party or
any Subsidiary of any Credit Party, a detailed written description thereof from
the chief financial officer of the Company. 9.08 End of Fiscal Years; Fiscal
Quarters. . The Company will cause (i) its and each of its Subsidiaries’ Fiscal
Years to end on the last day of the period described in the definition of
“Fiscal Year” and (ii) its and each of their respective Subsidiaries’ fiscal
quarters to end on the last day of each period described in the definition of
“Fiscal Quarter”. 9.09 Performance of Obligations. . . Each of the Credit
Parties will, and will cause each of their respective Subsidiaries to, perform
all of its obligations under the terms of each Contractual Obligation by which
it is bound, except such non- performances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 9.10
Payment of Taxes. . Each of the Credit Parties will pay and discharge, and will
cause each of their respective Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it prior to the date
on which penalties attach thereto, and all lawful claims (including claims for
labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, that, no Credit Party and none of their respective
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP. 9.11
Use of Proceeds. Use of Proceeds. The Borrowers will use the proceeds of the
Loans only as provided in Section 8.08. 106 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw124.jpg]
9.12 Additional Security; Further Assurances; etc. (a) Each of the Credit
Parties will, and will cause each other Credit Party to, grant to the Collateral
Agent for the benefit of the Secured Parties security interests in such assets
of such Credit Party and such other Credit Party (other than any Excluded
Assets) as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent (or otherwise
required at such time pursuant to the Intercreditor Agreement) (collectively,
the “Additional Security Documents”). All such security interests shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Collateral Agent and shall constitute valid and enforceable perfected
security interests subject to no Liens (except for Permitted Liens, it being
understood that Liens permitted by Section 10.01(d) shall be subject to the
terms of the Intercreditor Agreement). The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full. (b) Each
of the Credit Parties will, and will cause each of the other Credit Parties to,
at the expense of the Credit Parties, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports, landlord waivers,
bailee agreements, control agreements and other assurances or instruments and
take such further steps relating to the Collateral covered by any of the
Security Documents as the Collateral Agent may reasonably require (to the extent
such steps would not be inconsistent with the Security Agreement or the
Mortgages). Furthermore, each of the Credit Parties will, and will cause the
other Credit Parties to, deliver to the Collateral Agent such opinions of
counsel and other related documents as may be reasonably requested by the
Collateral Agent to assure itself that this Section 9.12 has been complied with.
(c) If the Administrative Agent reasonably determines that it or any of the
Lenders are required by law or regulation to have appraisals prepared in respect
of any Real Property of the Credit Parties constituting Collateral, each Credit
Party will, at its own expense, provide to the Administrative Agent appraisals
which satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and, if Real Property is then being
included in the Borrowing Base, each Lender. (d) Each Credit Party agrees that
each action required by clauses (a) through (c) of this Section 9.12 shall be
completed as soon as possible, but in no event later than 90 days after such
action is requested to be taken by the Administrative Agent (as such date may be
extended by the Administrative Agent in its sole discretion); provided, that, in
no event will any Credit Party or any of their respective Subsidiaries be
required to take any action that is inconsistent with the Security Agreement or
Mortgages, or any action, other than using its commercially reasonable efforts,
to obtain consents from third parties with respect to its compliance with this
Section 9.12. (e) Each Borrower and each Guarantor shall within the time periods
specified in Section 5.03(b) enter into one or more Cash Management Control
Agreements as, and to the extent, required by Section 5.03(b). 107 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw125.jpg]
9.13 Permitted Acquisitions. (a) Subject to the provisions of this Section 9.13
and the requirements contained in the definition of Permitted Acquisition, the
Credit Parties may from time to time effect Permitted Acquisitions, so long as
(in each case except to the extent the Required Lenders otherwise specifically
agree in writing in the case of a specific Permitted Acquisition): (i) the
Company shall have given to the Administrative Agent prior written notice of any
Permitted Acquisition, which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition, (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (it being understood and agreed that any
representation or warranty that is qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of any
such date); and (iii) the Payment Conditions are satisfied immediately after
(and, in the case of clauses (i) and (ii) of the definition thereof, immediately
before) giving effect to such Permitted Acquisition. (b) AtUnless otherwise
designated as an Unrestricted Subsidiary in accordance with the terms hereof, at
the time of each Permitted Acquisition involving the creation or acquisition of
a Subsidiary, or the acquisition of capital stock or other Equity Interest of
any Person, the capital stock or other Equity Interests thereof created or
acquired in connection with such Permitted Acquisition shall be pledged for the
benefit of the Secured Parties pursuant to (and to the extent required by) the
Security Agreement. (c) TheUnless otherwise designated as an Unrestricted
Subsidiary in accordance with the terms hereof, the Company will cause each
Subsidiary which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent required by, Sections 9.12 and 10.12, to the reasonable
satisfaction of the Administrative Agent. 9.14 Landlords’ Agreements, Mortgages
Agreements, Bailee Letters and Storage Agreements. . Each Credit Party shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located or transmitted except to the extent that the
same are being contested in good faith. Each Credit Party shall, and shall cause
its Subsidiaries to, provide to the Administrative Agent and the Collateral
Agent, promptly after execution thereof, copies of all material storage and
similar agreements and material amendments and modifications thereto, between
any Borrower or any other Credit Party and any landlord, warehouseman, or other
Person that owns or operates any premises or facility where any assets
constituting the Borrowing Base having a market value in excess of $5,000,000
are located. 9.15 Real Property Post-Closing Obligations. Promptly after the
Effective Date, but in any event no later than on November 25, 2016, the Credit
Parties shall satisfy Real Estate Collateral Requirements. SECTION 10. Negative
Covenants. . Each Credit Party hereby covenants and agrees that on and after the
Effective Date and until the Total Revolving Loan Commitment and all Letters of
Credit have terminated and the Loans, Notes and 108 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw126.jpg]
Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities and expense reimbursement
obligations which, in either case are not then due and payable, and Secured
Hedging Obligations and Secured Cash Management Obligations) incurred hereunder
and thereunder, are paid in full: 10.01 Liens. . Each Credit Party will not, and
will not permit any of their respective Subsidiaries to, create, incur, assume
or suffer to exist any Lien upon or with respect to any property or assets (real
or personal, tangible or intangible) of any Credit Party or any of their
respective Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to any Credit Party or any of their respective
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute; provided, that, the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”): (a) inchoate Liens for (i) taxes, assessments or
governmental charges or levies not yet due and Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP and (ii) real estate taxes due but not yet delinquent; (b) Liens in respect
of property or assets of any Credit Party or any of their respective
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such asincluding
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of such Credit Party’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of such Credit Party or such Subsidiary or (ii) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien; (c) Liens in existence on the Effective Date which are
listed, and the property subject thereto described, in Schedule 10.01, plus
renewals, replacements and extensions of such Liens; provided, that, (i) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (ii) any such renewal, replacement or extension
does not encumber any additional assets or properties of any Credit Party or any
of their respective Subsidiaries; (d) (i) Liens created by or pursuant to this
Agreement and the Security Documents, (ii) Liens created by or pursuant to the
Secured Notes Indenture and the Secured Notes Security Documents, (iii) Liens
created by or pursuant to the Refinancing Notes Indenture and the Refinancing
Notes Security Documents and (iv) Liens created by or pursuant to the Qualified
Secured Debt Documents (in each case in respect of preceding clauses (ii), (iii)
and (iv), subject to the terms of the Intercreditor Agreement); (e) (i)
licenses, sublicenses, leases or subleases granted by any Credit Party or any of
their respective Subsidiaries to other Persons not materially interfering with
the conduct of the business of any Credit Party or any of their respective
Subsidiaries and (ii) any interest or title of a lessor, sublessor or licensor
under any lease or license agreement (including any Sale Leaseback permitted by
109 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw127.jpg]
Section 10.02(o)) permitted by this Agreement to which the Borrower or any of
its Subsidiaries is a party; (f) Liens upon assets of the Company or any of its
Subsidiaries subject to CapitalizedFinance Lease Obligations to the extent such
CapitalizedFinance Lease Obligations are permittednot prohibited by Section
10.04(d); provided, that, (i) such Liens only serve to secure the payment of
Indebtedness arising under such CapitalizedFinance Lease Obligation and (ii) the
Lien encumbering the asset giving rise to the CapitalizedFinance Lease
Obligation does not encumber any other asset of the Company or any Subsidiary of
the Company (other than after-acquired property that is (A) affixed or
incorporated into the property covered by such Lien and (B) the proceeds and
products thereof); (g) Liens placed upon equipment or machinery improved or
acquired after the Effective Date and used in the ordinary course of business of
the Company or any of its Subsidiaries and pledged at the time of the
improvement or acquisition thereof by the Company or such Subsidiary or within
90 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof or cost to improve or to secure Indebtedness incurred
solely for the purpose of financing the improvement or acquisition of any such
equipment or machinery or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, that, (i) the Indebtedness
secured by such Liens is permittednot prohibited by Section 10.04(d) and (ii) in
all events, the Lien encumbering the equipment or machinery so improved or
acquired does not encumber any other asset of the Company or any Subsidiary of
the Company; (h) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of any Credit Party or any of their respective Subsidiaries; (i)
“protective” Liens granted in connection with sales permittednot prohibited
hereunder that are intended to be “true sales”, or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, which Liens are intended to protect such
counterparty in the event that such transaction is re-characterized as a secured
financing and attach only to the assets that are subject of such transaction;
provided, that, (A) no assets encumbered by such Liens are commingled with any
Eligible Accounts or Eligible Inventory, (B) no proceeds of sales of such assets
are comingled with proceeds of sales of Eligible Accounts or Eligible Inventory,
and (C) no assets encumbered by such Liens constitute Eligible Accounts or
Eligible Inventory; (j) Liens arising out of the existence of judgments or
awards not constituting an Event of Default so long as such Liens are adequately
bonded; provided, that, the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $35,000,000 at
any time outstanding; (k) statutory and common law landlords’ liens under leases
to which the Company or any of its Subsidiaries is a party and with respect to
any leasehold interest where the Company or any of its Subsidiaries is a lessee,
tenant, subtenant or other occupant, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or sublandlord of such leased real property
encumbering such landlord’s or sublandlord’s interest in such lease; (l) Liens
(other than Liens imposed under ERISA) incurred in the ordinary course of
business in connection with workers compensation claims, unemployment insurance
and social security 110 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw128.jpg]
benefits and Liens securing the performance of bids, tenders, leases and
contracts in the ordinary course of business, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and consistent with past practices (exclusive of
obligations in respect of the payment for borrowed money); (m) Permitted
Encumbrances; (n) Liens on property or assets or Equity Interests of a Person
acquired pursuant to a Permitted Acquisition, or on property or assets of a
Subsidiary in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that, (i) the existence of any Indebtedness
that is secured by such Liens is permitted to existnot prohibited hereunder, and
(ii) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of the Company or any of its Subsidiaries (other than after-acquired property
that is (A) affixed or incorporated into the property covered by such Lien and
(B) the proceeds and products thereof); (o) Liens arising out of any conditional
sale, title retention, consignment or other similar arrangements for the sale of
goods entered into by the Company or any of its Subsidiaries in the ordinary
course of business to the extent such Liens do not attach to any assets other
than the goods subject to such arrangements; (p) Liens (i) incurred in the
ordinary course of business in connection with the purchase or shipping of goods
or assets (or the related assets and proceeds thereof), which Liens are in favor
of the seller or shipper of such goods or assets and only attach to such goods
or assets, and (ii) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (q) subject to the terms of any Cash Management Control
Agreement, bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Credit Party or any of their respective Subsidiaries,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank or banks with respect to cash management and operating account
arrangements; (r) Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under Section 10.04; (s) Liens
on earnest money deposits made in connection with any letter of intent or
purchase agreement permittednot prohibited hereunder; (t) Liens which arise by
operation of law in favor of a Person that is an “interest owner” that provides
crude oil or gas products to the Company or any of its Subsidiaries; (u) Liens
on cash or Cash Equivalents securing obligations under Interest Rate Protection
Agreements and Other Hedging Agreements permittednot prohibited hereunder;
provided, that, such cash and Cash Equivalents are held in accounts segregated
from any cash, Cash Equivalents or other assets constituting ABL Priority
Collateral; (v) [reserved]; 111 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw129.jpg]
(w) any customary encumbrance or restriction (including customary put and call
arrangements) with respect to Equity Interests of any joint venture (other than
in respect of the Equity Interests of a Credit Party) or similar arrangement
pursuant to any joint venture or similar agreement permittednot prohibited
hereunder; (x) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (y) Liens (other than Liens on assets included in the
Borrowing Base) permitted by the (i) Cross-Easement Agreement and (ii) the Coke
SupplyCoffeyville Master Service Agreement, as such agreementsagreement may be
amended, restated, modified, supplemented and/or replaced from time to time;
provided that any such amendment is not materially more disadvantageous to the
Company and its Subsidiaries than the agreement in effect on the Effective Date;
(z) [reserved]; (aa) Liens deemed to exist in connection with Investments in
repurchase agreements permittednot prohibited hereunder; provided, that, such
Liens do not extend to any assets other than the Cash Equivalents that are the
subject of such repurchase agreement; (bb) Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into in the
ordinary course of business; and (cc) Liens on and pledges of the Equity
Interest of any Unrestricted Subsidiary or any joint venture owned by the
Company or any Restricted Subsidiary to the extent securing Indebtedness of such
Unrestricted Subsidiary or joint venture, but only to the extent that such
Indebtedness is non- recourse to the Company or any Credit Party; and (dd) (cc)
additional Liens (other than Liens on ABL Priority Collateral) of the Credit
Parties or any of its Subsidiaries not otherwise permitted by this Section 10.01
that do not secure obligations in excess of $15,000,000 in the aggregate for all
such Liens at any time. In connection with the granting of Liens of the type
described in clauses (c), (e), (f), (g), (i) and (n) of this Section 10.01 by
the Company of any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including by executing appropriate lien releases or
lien subordination agreements in favor of the holder or holders of such Liens,
in either case solely with respect to the item or items of equipment or other
assets subject to such Liens). 10.02 Consolidation, Merger, Purchase or Sale of
Assets, etc. Each Credit Party will not, and will not permit any of their
respective Subsidiaries to, wind up, liquidate or dissolve its affairs or enter
into any partnership, joint venture, or transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, or enter into any Sale Leaseback, or purchase or otherwise acquire
(in one or a series of related transactions) any part of the property or assets
of any Person constituting all or substantially all of the property and assets
of such Person or assets constituting a business unit, line of business or
division of such Person, except that: 112 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw130.jpg]
(a) [Reserved]; (b) the Company and its Subsidiaries may sell inventory and
other assets (excluding accounts receivable) in the ordinary course of business;
(c) the Company and its Subsidiaries may liquidate or otherwise dispose of
obsolete or worn-out property in the ordinary course of business; (d)
transactions to the extent permitted by Section 10.01, 10.03 or 10.05; (e) the
Company and its Subsidiaries may convey, sell, lease or otherwise dispose of its
assets, so long as (i) no Event of Default then exists or would result
therefrom, (ii) each such conveyance, sale, lease or disposition is in an
arm’s-length transaction and the Company or the respective Subsidiary receives
at least Fair Market Value (measured at the time the contract for such asset
sale is entered into), (iii) the consideration received by the Company or such
Subsidiary consists of at least 75% (or, in the case of ABL Priority Collateral,
100%) cash or Cash Equivalents (and is paid at the time of the closing of such
sale), (provided that, for the purposes of this clause (iii), (A) any
liabilities (as shown on the Company’s or such Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary, other than liabilities constituting Indebtedness subordinated in
right of payment to the Loans that are assumed by the transferee with respect to
the applicable conveyance, sale, lease or disposition, (B) any securities
received by the Company or such Subsidiary from such transferee that are
converted by the Company or such Subsidiary into cash (to the extent of the cash
received) within one hundred and eighty (180) days following the closing of the
applicable transaction, and (C) any Designated Non-Cash Consideration received
in respect of such conveyance, lease sale or disposition having a Fair Market
Value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not in excess of
the greater of $20,000,000 and 1.5% of Consolidated Total Assets of the Company
and its Subsidiaries for the most recently ended Test Period at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash (other than in respect of a disposition of ABL Priority
Collateral)), and (iv) the Net Sale Proceeds therefrom are applied as (and to
the extent) required by Section 5.02(c); provided, however, in no event shall
(i) all or substantially all of the assets of the Company and its Subsidiaries
(taken as a whole) be sold pursuant to this clause (e) or (ii) all or
substantially all of the Coffeyville Facility or the Dubuque Facility (or the
Equity Interests of any Subsidiary that owns the Coffeyville Facility or the
Dubuque Facility) be sold pursuant to this clause (e); (f) the Company and its
Subsidiaries may lease (as lessee) or license (as licensee) real or personal
property (so long as any such lease or license does not create a
CapitalizedFinance Lease Obligation except to the extent permitted by Section
10.04(d)); (g) the Company and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction; (h) the Company and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Company or 113 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw131.jpg]
any of its Subsidiaries, in each case so long as no such grant otherwise affects
the Collateral Agent’s security interest in the asset or property subject
thereto; (i) the Company or any Subsidiary of the Company may convey, sell or
otherwise transfer all or any part of its business, properties and assets to any
Credit Party, so long as any security interests granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to the Security Documents in the
assets so transferred shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such transfer) and all
actions required to maintain said perfected status have been taken; (j) any
Subsidiary of the Company may merge or consolidate with and into, or be
dissolved or liquidated into, any Credit Party (except that ABL Priority
Collateral may only be transferred among Borrowers), so long as (i) in the case
of any such merger, consolidation, dissolution or liquidation involving the
Company, the Company is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation, (ii) in the case of any such merger,
consolidation, dissolution or liquidation involving a Borrower, such Borrower is
the surviving or continuing entity of any such merger, consolidation,
dissolution or liquidation, (iii) in all other cases, a Credit Party is the
surviving or continuing corporation of any such merger, consolidation,
dissolution or liquidation, and (iv) any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents in the assets of such Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, consolidation, dissolution or liquidation) and all actions required
to maintain said perfected status have been taken; (k) any Subsidiary of the
Company that is not a Credit Party may merge or consolidate with and into, or be
dissolved or liquidated into, any other Subsidiary of the Company that is not a
Credit Party, so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving a Wholly Owned Subsidiary of the Company, a
Wholly Owned Subsidiary of the Company is the surviving or continuing entity of
any such merger, consolidation, dissolution or liquidation, and (ii) to the
extent that the Collateral Agent has a pledge of the Equity Interests of either
of the Subsidiaries subject to such transaction pursuant to the Security
Agreement, such pledge shall continue in the Equity Interests of the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation and all actions required to maintain said pledge have been taken;
(l) Permitted Acquisitions (including by merger) may be consummated in
accordance with the requirements of Section 9.13; (m) the Credit Parties and
their respective Subsidiaries may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business, in each case for cash at Fair
Market Value; (n) [reserved]; and (o) the Company and its Subsidiaries may
engage in Sale Leasebacks (other than in respect of ABL Priority Collateral), so
long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) each such Sale Leaseback is in an arm’s-length transaction and
the Company or the respective Subsidiary receives at least Fair Market Value,
(iii) the consideration received by the Company or such Subsidiary consists of
at least 75% cash and Cash Equivalents and is paid at the time of the closing of
such Sale Leaseback and (iv) the aggregate amount the cash and non-cash proceeds
received from all Sale Leasebacks pursuant to this clause (o) shall not exceed
$10,000,000. 114 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw132.jpg]
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to any Credit Party or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing. 10.03 Dividends. . Each Credit Party will not,
and will not permit any of their respective Subsidiaries to, authorize, declare
or pay any Dividends with respect to any Credit Party or any of their respective
Subsidiaries, except that: (a) (i) any Subsidiary of the Company may pay
Dividends to the Company or to any Wholly Owned Subsidiary of the Company and
(ii) any Credit Party may pay Dividends to any other Credit Party; (b) any
Non-Wholly Owned Subsidiary of the Company may pay Dividends to its
shareholders, members or partners generally, so long as the Company or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary); (c) the Company may pay Dividends to
any parent company (and such parent company may pay Dividends to its parent
company), so long as the proceeds thereof are promptly used by such parent
company (or its parent company) to pay legal, accounting and reporting expenses
in the ordinary course of business, reasonable and customary general
administrative costs and expenses and to pay reasonable and customary directors
fees and expenses in the ordinary course of business and directly related to any
such parent company’s ownership of the Credit Parties and their Subsidiaries and
fees and expenses related to any equity or debt offering or acquisition; (d) the
Company may pay Dividends to any direct or indirect owner at the times and in
the amounts necessary to enable such Person to pay its tax obligations;
provided, that, the amount of Dividends paid pursuant to this clause (d) shall
not exceed the amount of estimated or actual (as applicable) income that is
allocable to such Person multiplied by the highest marginal federal, state and
local tax rates applicable to an individual (or, if higher, a corporate)
resident of New York, New York; (e) the Company may pay Dividends, to any parent
company (and such parent company may pay Dividends to its parent company) in an
aggregate amount for all such Dividends (together with the aggregate amount of
all Intercompany Loans made pursuant to Section 10.05(h) for such purpose) not
to exceed the sum of (I) $2,500,000 in any Fiscal Year plus (II) the proceeds of
key man life insurance policies received after the Effective Date to the extent
utilized for the purposes described in this clause (e), in each case for the
purpose of enabling such Person to redeem, repurchase or otherwise acquire for
value, and such Person may redeem, repurchase or otherwise acquire for value
(and any such parent company may pay a Dividend to its parent company for the
purpose of enabling its parent company to redeem, repurchase or otherwise
acquire for value), outstanding shares of capital stock of the Company or such
parent company (or its parent company) (or options or warrants to purchase
capital stock of the Company or such parent company (or its parent company))
following the death, disability or termination of employment of officers,
directors or employees of any parent company or any of their respective
Subsidiaries; 115 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw133.jpg]
(f) each Credit Party may pay regularly scheduled Dividends on its Preferred
Equity pursuant to the terms thereof solely through the issuance of additional
shares of such Preferred Equity (but not in cash); provided, that, in lieu of
issuing additional shares of such Preferred Equity as Dividends, such Credit
Party may increase the liquidation preference of the shares of Preferred Equity
in respect of which such Dividends have accrued; (g) any Credit Party may pay
Dividends in exchange for, or out of the cash proceeds of the substantially
concurrent sale for cash of, Equity Interests of any Credit Party or any direct
or indirect parent of any Credit Party (other than Equity Interests sold to
another Credit Party, the Company or a Subsidiary or an Unrestricted Subsidiary
of the Company or to an employee stock ownership plan or any trust established
by Company, any Credit Party or any Subsidiary or Unrestricted Subsidiary
thereof); (h) each Credit Party and their Subsidiaries may pay additional
Dividends so long as the Payment Conditions are satisfied immediately after
(and, in the case of clauses (i) and (ii) of the definition thereof, immediately
before) giving effect to the payment of such Dividends; (i) the Company and its
Subsidiaries may pay Dividends in an aggregate amount not to exceed $5,000,000
during the term of this Agreement; (j) each Credit Party and its Subsidiaries
may pay Dividends within 60 days after the date of declaration thereof if at
said date of declaration such Dividend would have complied with the provisions
of this Section 10.03; and (k) any Credit Party and its Subsidiaries may
repurchase its Equity Interests that may be deemed to occur (i) upon the
exercise of options or warrants if such Equity Interests represent all or a
portion of the exercise price thereof and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award shall be permitted so long as in any such
case, no cash is paid by any Credit Party or Subsidiary thereof in respect of
the repurchase of any such Equity Interests. 10.04 Indebtedness. Each Credit
Party will not, and will not permit any of their respective Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness, except: (a)
Indebtedness incurred pursuant to this Agreement and the other Credit Documents;
(b) Existing Indebtedness outstanding on the Effective Date and listed on
Schedule 8.21, plus subsequent extensions, renewals or refinancings thereof;
provided, that, the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing and, provided,
further, that any Intercompany Debt listed on Schedule 8.21 (and subsequent
extensions, refinancings, renewals, replacements and refundings thereof shall be
subject to the requirements of Section 10.05(h); (c) Indebtedness (i) under
Interest Rate Protection Agreements entered into with respect to other
Indebtedness permitted under this Section 10.04 and (ii) under Other Hedging
Agreements entered into in the ordinary course of business and providing
protection to the Company and its Subsidiaries against fluctuations in currency
values or commodity prices in connection with the Company’s or any of its
Subsidiaries’ operations, in either case so long as the entering into of such
116 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw134.jpg]
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes; (d) Indebtedness of the
Company and its Subsidiaries evidenced by CapitalizedFinance Lease Obligations
and purchase money Indebtedness described in Sections 10.01(f) and (g);
provided, that, in no event shall the sum of the aggregate principal amount of
all such Indebtedness permitted by this clause (d) (other than in respect of
such Indebtedness incurred pursuant to that certain On-Site Product Supply
Agreement dated as of July 31, 2020 between Messer LLC and Coffeyville
Resources) exceed the greater of (i) 2.0% of Consolidated Total Assets at the
time of incurrence of such Indebtedness and (ii) $25,000,000; (e) Indebtedness
constituting Intercompany Loans to the extent permitted by Sections 10.05; (f)
Indebtedness consisting of guaranties by the Credit Parties of each other’s
Indebtedness and lease and other contractual obligations permitted under this
Agreement; (g) Indebtedness of a Subsidiary of the Company acquired pursuant to
a Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), plus subsequent extensions,
renewals or refinancings thereof; provided, that, the aggregate principal amount
of the Indebtedness to be extended, renewed or refinanced does not increase from
that amount outstanding at the time of any such extension, renewal or
refinancing (except to pay premiums, underwriting discounts, defeasance costs
and other fees and expenses in connection therewith); provided, further, that
(i) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (ii) the aggregate principal
amount of all Indebtedness permitted by this clause (g) shall not exceed, unless
the Payment Conditions are satisfied immediately after (on a Pro Forma Basis)
(and, in the case of clauses (i) and (ii) of the definition thereof, immediately
before) such Indebtedness is incurred, extended, renewed or refinanced pursuant
to this clause (g), $10,000,000 at any one time outstanding; (h) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within four
Business Days of the incurrence thereof; (i) Indebtedness of the Company and its
Subsidiaries with respect to performance bonds, surety bonds, appeal bonds or
customs bonds required in the ordinary course of business or in connection with
the enforcement of rights or claims of the Company or any of its Subsidiaries or
in connection with judgments that do not result in a Default or an Event of
Default; (j) [reserved]; (k) Indebtedness owed to any Person providing property,
casualty, liability or other insurance to any Credit Party or any of its
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of
such insurance for the period in which such Indebtedness is incurred and such
Indebtedness is outstanding only for a period not exceeding twelve months; (l)
Indebtedness of the Company or any of its Subsidiaries which may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the 117 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw135.jpg]
respective acquisition or sale, and are not guaranteed by any other Person
except as permitted by Section 10.04(f); (m) [reserved]; (n) Indebtedness of the
Credit Parties and their Subsidiaries under (x) the Secured Notes in an
aggregate principal amount not to exceed $645,000,000 (as reduced by any
repayments or prepayments of principal thereof made on or after the Effective
Date) and (y) the Refinancing Secured Notes (as reduced by any repayments or
prepayments of principal thereof made after the incurrence thereof); (o)
Indebtedness of the Credit Parties and their Subsidiaries the proceeds of which
are concurrently used to finance a Permitted Acquisition and to pay the fees and
expenses related thereto so long as (i)(x) in the case of unsecured
Indebtedness, clauses (i), (ii), (v), (vi), (vii), (viii) and (ix) of the
definition of Qualified Debt Conditions are satisfied and the Company shall be
in compliance with a Total Leverage Ratio of not greater than 4.50:1.00 for the
Test Period then most recently ended for which financial statements are
available on a Pro Forma Basis as if such incurrence of Indebtedness had
occurred on the first day of (and had remained outstanding throughout) such Test
Period and (y) in the case of secured Indebtedness, the Qualified Debt
Conditions are satisfied and the Company shall be in compliance with a Secured
Leverage Ratio of not greater than 3.25:1.00 for the Test Period then most
recently ended for which financial statements are available on a Pro Forma Basis
as if such incurrence of Indebtedness had occurred on the first day of (and had
remained outstanding throughout) such Test Period and (ii) prior to the date of
the incurrence of such Indebtedness, the Company shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Company
certifying as to compliance with preceding clause (i) and demonstrating (in
reasonable detail) the calculations required by preceding clause (i), plus
subsequent extensions, renewals or refinancings thereof; provided, that, (i) the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing and (ii) the Qualified Debt Conditions
are satisfied at the time of the subsequent extension, renewal or refinancing;
(p) so long as no Default or Event of Default then exists or would result
therefrom, unsecured Indebtedness incurred by the Company and its Subsidiaries,
including unsecured extensions, renewals and refinancings thereof by the Company
and its Subsidiaries, in an aggregate principal amount for all such unsecured
Indebtedness not to exceed the greater of (i) 3.0% of Consolidated Total Assets
at the time of the incurrence of any such Indebtedness and (ii) $40,000,000 at
any time outstanding; provided, however, if, at the time of any subsequent
extension, renewal or refinancing of any Indebtedness theretofore incurred and
outstanding in accordance with this clause (p), the aggregate principal amount
of all Indebtedness that would be outstanding under this clause (p) would exceed
3.0% of Consolidated Total Assets at such time, then such extended, renewed or
refinanced Indebtedness may be incurred so long as (A) no Default or Event of
Default then exists or would result therefrom, (B) the aggregate principal
amount of the Indebtedness to be so extended, renewed or refinanced shall not
increase from that aggregate principal amount outstanding at the time of any
such extension, renewal or refinancing (except to pay premiums, underwriting
discounts, defeasance costs and other fees and expenses in connection therewith)
and (C) such Indebtedness as so extended, renewed or refinanced shall not have a
final maturity that is earlier than, or a weighted average life to maturity that
is shorter than, the final maturity or remaining weighted average life to
maturity, as applicable, of the Indebtedness to be so extended, renewed or
refinanced; (q) Indebtedness incurred by the Company and the other Credit
Parties, including extensions, renewals and refinancings thereof by the Company
and the other Credit Parties, so long as 118 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw136.jpg]
(i)(x) in the case of unsecured Indebtedness, clauses (i), (ii), (v), (vi),
(vii), (viii) and (ix) of the definition of Qualified Debt Conditions are
satisfied and the Company shall be in compliance with a Total Leverage Ratio of
not greater than 4.50:1.00 for the Test Period then most recently ended for
which financial statements are available on a Pro Forma Basis as if such
incurrence of Indebtedness had occurred on the first day of (and had remained
outstanding throughout) such Test Period and (y) in the case of secured
Indebtedness, the Qualified Debt Conditions are satisfied and the Company shall
be in compliance with a Secured Leverage Ratio of not greater than 3.25:1.00 for
the Test Period then most recently ended for which financial statements are
available on a Pro Forma Basis as if such incurrence of Indebtedness had
occurred on the first day of (and had remained outstanding throughout) such Test
Period and (ii) prior to the date of the incurrence of such Indebtedness, the
Company shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of the Company certifying as to compliance with preceding
clause (i) and demonstrating (in reasonable detail) the calculations required by
preceding clause (i); provided, however, if, at the time of any subsequent
extension, renewal or refinancing of any Indebtedness theretofore incurred and
outstanding in accordance with this clause (q), the aggregate principal amount
of all Indebtedness that would be outstanding under this clause (q) would cause
(x) in the case of unsecured Indebtedness, the Total Leverage Ratio for the
respective most recently ended Test Period for which financial statements are
available to exceed 4.50:1.00, or (y) in the case of secured Indebtedness, the
Secured Leverage Ratio for the respective most recently ended Test Period for
which financial statements are available to exceed 3.25:1.00, then such
extended, renewed or refinanced Indebtedness may be incurred so long as (A) the
other conditions set forth above in this clause (q) are satisfied at such time,
(B) the aggregate principal amount of the Indebtedness to be so extended,
renewed or refinanced shall not increase from that aggregate principal amount
outstanding at the time of any such extension, renewal or refinancing (except to
pay premiums, underwriting discounts, defeasance costs and other fees and
expenses in connection therewith) and (C) such Indebtedness as so extended,
renewed or refinanced shall not have a final maturity that is earlier than, or a
weighted average life to maturity that is shorter than, the final maturity or
remaining weighted average life to maturity, as applicable, of the Indebtedness
to be so extended, renewed or refinanced; (r) [reserved]; (s) Indebtedness of
the Company or any Subsidiary of the Company consisting of take-or-pay
obligations contained in supply arrangements incurred in the ordinary course of
business and on a basis consistent with past practice; (t) unsecured guarantees
incurred by the Company and its Subsidiaries in the ordinary course of business
in respect of obligations of suppliers, customers, franchisees, lessors and
licensees of the Company and its Subsidiaries that, in each case, are
non-Affiliates of any Credit Party or Subsidiary thereof; and (u)
CapitalizedFinance Lease Obligations incurred by the Company and its
Subsidiaries in connection with any Sale and Leaseback Transaction permitted
under Section 10.02(o) in an aggregate amount not to exceed $10,000,000. 10.05
Advances, Investments and Loans. . Each Credit Party will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other Equity Interest in, or make
any capital contribution to, any other 119 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw137.jpg]
Person (each of the foregoing an “Investment” and, collectively, “Investments”),
except that the following shall be permitted: (a) the Company and its
Subsidiaries may acquire and hold accounts receivables owing to any of them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms of the Company or such
Subsidiary; (b) [Reserved]; (c) the Credit Parties and their respective
Subsidiaries may hold the Investments held by them on the Effective Date and
described on Schedule 10.05; provided, that, any additional Investments made
with respect thereto shall be permitted only if permitted under the other
provisions of this Section 10.05; (d) the Company and its Subsidiaries may
acquire and own investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business; (e) the
Company and its Subsidiaries may make loans and advances to their officers,
directors and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $5,000,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances); (f) the Credit
Parties and their respective Subsidiaries may acquire and hold obligations of
their officers and employees in connection with such officers’ and employees’
acquisition of shares of any Credit Parties’ stock (so long as no cash is
actually advanced by any Credit Party or any of their respective Subsidiaries in
connection with the acquisition of such obligations); (g) the Company and its
Subsidiaries may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 10.04(c); (h) (i) any
Credit Party may make intercompany loans and advances to any Credit Party, (ii)
any Subsidiary of the Company which is not a Credit Party may make intercompany
loans and advances to any Credit Party or any other Subsidiary which is not a
Credit Party and (iii) any Credit Party may make intercompany loans and advances
to any Subsidiary which is not a Credit Party (such intercompany loans and
advances referred to in preceding clauses (i) through (iii), collectively, the
“Intercompany Loans”); provided, that, (A) the Intercompany Loans made pursuant
to preceding subclause (iii) of this clause (h) shall not exceed, when added to
the aggregate amount of Investments made pursuant to Section 10.05(i)(iii),
$10,000,000 in the aggregate at any time outstanding (determined without regard
to any write-offs or write-downs thereof) and may not be made at any time during
the existence of a Default or an Event of Default, (B) each Intercompany Loan
shall be evidenced by an Intercompany Note, (C) each such Intercompany Note
owned or held by a Credit Party shall be pledged to the Collateral Agent
pursuant to the Pledge Agreement, (D) each Intercompany Loan made to a Credit
Party shall be subject to the subordination provisions attached as an Annex to
the respective Intercompany Note and (E) any Intercompany Loans made to any
Credit Party or other Subsidiary of the Company pursuant to this clause (h)
shall cease to be permitted by this clause (h) if such Credit Party or other
Subsidiary of the Company ceases to constitute a Credit Party or a Subsidiary of
the Company, as the case may be; 120 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw138.jpg]
(i) (i) any Credit Party may make capital contributions to any other Credit
Party, (ii) any Subsidiary of the Company that is not a Credit Party may make
capital contributions to, or acquire Equity Interests of, other Subsidiaries of
the Company that are not Credit Parties and (iii) any Credit Party may make
capital contributions to, or acquire Equity Interests of, any Subsidiary that is
not a Credit Party; provided, that, (A) the aggregate amount of any
contributions to, or acquisition of the Equity Interests of, Subsidiaries of the
Company that are not Credit Parties by Credit Parties, when added to the
aggregate amount of outstanding Intercompany Loans under Section 10.05(h)(iii),
shall not exceed $10,000,000 (determined without regard to any write-offs or
write-downs thereof) and may not be made at any time during the existence of a
Default or an Event of Default, (B) any security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents in any assets so contributed shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
contribution) and all actions required to maintain said perfected status have
been taken and (C) any Investment made in or to any Credit Party or any other
Subsidiary of the Company pursuant to this clause (i) shall cease to be
permitted hereunder if such Credit Party or other Subsidiary of the Company
ceases to constitute a Credit Party or a Subsidiary of the Company, as the case
may be; (j) the Credit Parties and their respective Subsidiaries may own the
Equity Interests of their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement (so long as all amounts invested in
such Subsidiaries are independently justified under another provision of this
Section 10.05); (k) guarantees permittednot prohibited hereunder to the extent
constituting Investments; (l) (i) Permitted Acquisitions shall be permitted in
accordance with the requirements of Section 9.13 and (ii) Investments then held
by any Person acquired in a Permitted Acquisition to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition; (m) the Company and its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 10.02(e); (n) the Company and its
Subsidiaries may make advances in the form of a prepayment of expenses to
vendors, suppliers and trade creditors consistent with their past practices, so
long as such expenses were incurred in the ordinary course of business of the
Company or such Subsidiary; (o) the Company and its Subsidiaries may acquire and
hold Investment Grade Securities; (p) the Company and its Subsidiaries may make
Investments to the extent acquired in exchange for the issuance of Equity
Interests of the Company or any direct or indirect parent company; (q) the
Company and its Subsidiaries may make Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons; 121 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw139.jpg]
(r) the Company and its Subsidiaries may make Capital Expenditures consisting of
purchases and acquisitions of inventory, supplies, material or equipment in the
ordinary course of business; (s) the Company and its Subsidiaries may make other
Investments in any Person having an aggregate Fair Market Value (measured on the
date such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (s) and then outstanding, not to exceed $20,000,000; and (t) so long as
the Payment Conditions are satisfied immediately after (on a Pro Forma Basis)
(and, in the case of clauses (i) and (ii) of the definition thereof, immediately
before) giving effect to such Investments, the Company and its Subsidiaries may
make additional Investments not otherwise permitted under this Section 10.05.
10.06 Transactions with Affiliates. . Each Credit Party will not, and will not
permit any of their respective Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of any Credit Party or any of
their respective Subsidiaries, other than on terms and conditions substantially
as favorable to such Credit Party or such Subsidiary as would reasonably be
obtained by such Credit Party or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted: (a) Dividends may be paid to the
extent provided in Section 10.03; (b) loans may be made and other transactions
may be entered into by the Credit Parties and their respective Subsidiaries to
the extent permitted by Sections 10.02, 10.04 and/or 10.05; (c) customary fees,
indemnities and reimbursements may be paid to non-officer directors of the
Credit Parties and their respective Subsidiaries; (d) each of the Credit Parties
may issue shares of its Equity Interests otherwise permitted to be issued
hereunder; (e) the Credit Parties and their respective Subsidiaries may enter
into, and may make payments under, employment, consulting, service or
termination agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
current, former or future officers, employees and directors of the Credit
Parties and their respective Subsidiaries in the ordinary course of business;
(f) Subsidiaries and Unrestricted Subsidiaries of the Company may pay management
fees, licensing fees and similar fees to the Company; (g) any contracts,
instruments or other agreements or arrangements in each case as in effect on the
Effective Date as set forth on Schedule 10.06(g), and any transactions pursuant
thereto or in the ordinary course of business, or any amendment, modification or
supplement thereto or any replacement thereof entered into from time to time, so
long as such agreement or arrangement as so amended, modified, supplemented or
replaced, taken as a whole, is not more disadvantageous in any material respect
to the Credit Parties and their respective Subsidiaries at the time executed
than the original agreement or agreement as in effect on the Effective Date; 122
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw140.jpg]
(h) any contracts, agreements or other arrangements solely among the Company and
its Subsidiaries to the extent that such underlying transactions are otherwise
permitted under this Agreement; and (i) any guarantee by any direct or indirect
parent company of any Credit Party of Indebtedness of any Credit Party or any of
its Subsidiaries otherwise permittednot prohibited hereunder so long as (i) no
cash or other consideration is given by any Credit Party or any Subsidiary
thereof in exchange for such guarantee and (ii) any rights of subrogation of
such direct or indirect parent company in respect thereto shall be subordinated
to the Obligations on a basis reasonably satisfactory to the Administrative
Agent and may not be exercised until all Obligations have been paid in full.
10.07 Fixed Charge Coverage Ratio. (a) During each Compliance Period, the
Company shall not permit (i) the Fixed Charge Coverage Ratio for the last Test
Period ended prior to the beginning of such Compliance Period for which
financial statements are available to be less than 1.00:1.00, (ii) the Fixed
Charge Coverage Ratio for any Test Period for which financial statements first
become available during such Compliance Period to be less than 1.00:1.00 or
(iii) the Fixed Charge Coverage Ratio for any Test Period ending during such
Compliance Period (or before such Compliance Period and after the Test Period
referenced in clause (i) above) to be less than 1.00:1.00. Within three Business
Days after the beginning of a Compliance Period, the Company shall provide to
the Administrative Agent a compliance certificate (whether or not a Compliance
Period is in effect on the date such compliance certificate is required to be
delivered) calculating the Fixed Charge Coverage Ratio for the Test Period for
which financial statements are required to be delivered ended immediately prior
to the beginning of such Compliance Period based on the most recent financial
statements required to be delivered pursuant to Section 9.01(b) or 9.01(c), as
the case may be. (b) Right to Cure. (A) Notwithstanding anything to the contrary
contained in Section 10.07(a), in the event that the Company shall fail to
comply with the requirements of such Section 10.07(a) in respect of any Test
Period, until the expiration of the 10th day subsequent to the due date for
delivery of the financial statements and related compliance certificate for such
Test Period pursuant to Section 9.01(b) or 9.01(c), as the case may be, and
Section 9.01(f), the Company shall have the right to issue shares of its Equity
Interests permitted to be issued hereunder for cash or otherwise receive cash
common contributions to its capital. Subject to the limitations set forth in
clause (b)(B) below, such amounts shall be added to Consolidated EBITDA for the
last fiscal quarter of the Company for the applicable Test Period and then
solely for purposes of determining compliance with Section 10.07(a) for such
Test Period and any subsequent Test Period which includes such fiscal quarter
and not for any other purpose under this Agreement (including for calculations
testing pro forma compliance with the financial covenant set forth in Section
10.07(a) (whether in connection with the Payment Conditions or otherwise) or the
Total Leverage Ratio). If after giving effect to the foregoing recalculation,
the Company shall then be in compliance with the requirements of Section
10.07(a) for the applicable Test Period, then the Company shall be deemed to
have satisfied the requirements of Section 10.07(a) as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Event of Default which had occurred
as a result of such failure shall be deemed cured for all purposes of the Credit
Documents. (B) Notwithstanding anything herein to the contrary, (i) in no event
shall the Credit Parties be entitled to exercise the right described in clause
(b)(A) above (x) more than twice in any twelve-month period or (y) more than
four times in the aggregate, (ii) any cash contribution or issuance of stock
described in clause (b)(A) above shall be permitted in an unlimited amount;
provided, that, the amount added to Consolidated EBITDA for such fiscal quarter
shall be no greater than the amount required to 123 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw141.jpg]
cause the Company to be in compliance with Section 10.07(a) for the applicable
Test Period and (iii) to the extent that any cash proceeds received in
connection with any exercise of the right described in clause (b)(A) above is
used to repay Indebtedness, such Indebtedness shall not be deemed to have been
repaid for purposes of calculating the Fixed Charge Coverage Ratio or the Total
Leverage Ratio for the period with respect to which such compliance certificate
applies or any other compliance certificate including such fiscal quarter in
respect of which such Consolidated EBITDA has been so increased. 10.08
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc. Each Credit Party will not,
and will not permit any of their respective Subsidiaries to: (a) make (or give
any notice in respect of) any voluntary or optional payment or prepayment on or
voluntary or optional redemption, repurchase or acquisition for value of, any
unsecured Indebtedness incurred pursuant to Section 10.04(o) or (q) or
Indebtedness subordinated in right of payment to the Loans incurred pursuant to
Section 10.04(o) or (q) (“Junior Indebtedness”), provided that (i) the Company
and its Subsidiaries may make any payment or prepayment on, or redemption or
acquisition for value of, any Junior Indebtedness not otherwise permitted under
this Section 10.08, so long as the Payment Conditions are satisfied immediately
after (and, in the case of clauses (i) and (ii) of the definition thereof,
immediately before) giving effect to such payment, prepayment, redemption or
acquisition for value, (ii) Company and its Subsidiaries may refinance
outstanding Junior Indebtedness with other Junior Indebtedness permitted to be
incurred hereunder; and (iii) the Company and its Subsidiaries may repay,
redeem, repurchase or acquire for value any Junior Indebtedness with Equity
Interests (other than Disqualified Equity Interests) or the proceeds thereof;
(b) amend, modify, change or waive any term or provision of any Junior
Indebtedness Document in a manner which is adverse to the interests of the
Lenders in any material respect; (c) amend, modify or change its certificate or
articles of incorporation (including by the filing or modification of any
certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any shareholders’
agreement), in each case in a manner which is adverse to the interests of the
Lenders in any material respect; or (d) amend, modify or change any provision of
any tax sharing agreement in a manner which is adverse to the Lenders in any
material respect or enter into any new tax sharing agreement, tax allocation
agreement or similar agreement without the prior written consent of the
Administrative Agent. 10.09 Limitation on Certain Restrictions on Subsidiaries.
Each Credit Party will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Subsidiary to (a) pay dividends or make any other distributions on its
capital stock or any other Equity Interest or participation in its profits owned
by any Credit Party or any of their respective Subsidiaries, or pay any
Indebtedness owed to any Credit Party or any of their respective Subsidiaries,
(b) make loans or advances to any Credit Party or any of their respective
Subsidiaries or (c) transfer any of its properties or assets to any Credit Party
or any of their respective Subsidiaries, except for such encumbrances or
restrictions existing under, by reason of or with respect to (i) applicable law,
rule, regulation or administrative or court order, (ii) this Agreement and the
other Credit Documents, (iii) (A) the Secured Notes Indenture and the other
Secured Notes Documents, (B) the Refinancing Notes Indenture and the other
Refinancing 124 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw142.jpg]
Notes Documents and (C) the Qualified Debt Documents with respect to Qualified
Debt incurred under Sections 10.04(o), (p), (q) and (v) so long as the
respective restrictions in such Qualified Debt Documents are customary for
similar financings (as determined in good faith by the Company) or are no more
restrictive in any material respect than the comparable provisions under this
Agreement, (iv) customary provisions restricting transfers, subletting or
assignment of any property or asset that is a lease governing any leasehold
interest of any Credit Party or any of their respective Subsidiaries, (v)
customary provisions restricting assignment of any licensing agreement (in which
any Credit Party or any of their respective Subsidiaries is the licensee) or
other contract entered into by any Credit Party or any of their respective
Subsidiaries in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset, (vii)
restrictions on the transfer of any asset subject to a Lien permitted by Section
10.01(c), (f), (g), (n) or (u), (viii) any agreement or instrument governing
Indebtedness incurred under Section 10.04(g), which encumbrance or restriction
is not applicable to any Person or the properties or assets of any Person, other
than the Person or the properties or assets of the Person acquired pursuant to
the respective Permitted Acquisition and so long as the respective encumbrances
or restrictions were not created (or made more restrictive) in connection with
or in anticipation of the respective Permitted Acquisition, (ix) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permittednot prohibited hereunder and applicable solely to
such joint venture, (x) restrictions or encumbrances restricting cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business and (xi) the Partnership Agreement, so long as such
restrictions apply only to the Company, Subsidiaries of the Company, and the
Equity Interests of Company and its Subsidiaries. 10.10 Limitation on Issuance
of Equity Interests. Each Credit Party will not, and will not permit any of
their respective Subsidiaries to, issue (i) any Preferred Equity or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
(x) common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of such Credit Party or such Subsidiary, as the
case may be and (y) Qualified Preferred Stock of a Credit Party. For the
avoidance of doubt, such Preferred Equity or Equity Interest (that is not
otherwise exempted under this Section 10.10) will constitute Indebtedness under
Section 10.04. 10.11 Business. Each Credit Party will not, and will not permit
any of their respective Subsidiaries to, engage directly or indirectly in any
business other than the businesses engaged in by the Credit Parties and their
respective Subsidiaries as of the Effective Date and reasonable extensions
thereof and businesses ancillary or complimentary thereto. 10.12 Limitation on
Creation of Subsidiaries and Unrestricted Subsidiaries. (a) Each Credit Party
will not, and will not permit any of their respective Subsidiaries to,
establish, create or acquire after the Effective Date any Subsidiary; provided,
that the Company and its Subsidiaries shall be permitted to establish, create
and acquire Subsidiaries to the extent permitted under this Agreement, so long
as, in each case, (i) the capital stock or other Equity Interests of such new
Subsidiary are promptly pledged pursuant to (but only to the extent required by)
the Security Agreement and the certificates, if any, representing such stock or
other Equity Interests, together with stock or other appropriate powers duly
executed in blank, are delivered to the Collateral Agent (to the extent required
by the Security Agreement but otherwise subject to the terms of the
Intercreditor Agreement); provided, that no such pledge shall be required in
respect of any of the outstanding capital stock or other Equity Interests of a
CFC, FSHCO or Subsidiary of a CFC (other than 65% of the outstanding voting
Equity Interests of a CFC or FSHCO that is owned directly or indirectly by a
Borrower or a Guarantor, not including Equity Interests owned directly or
indirectly by a CFC), 125 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw143.jpg]
(ii) each such new Domestic Subsidiary (other than a Domestic Subsidiary that is
a FSHCO or a Subsidiary of a CFC) becomes a party to each of the Security
Agreement, the Intercreditor Agreement, this Agreement (either as a Subsidiary
Guarantor or Borrower as determined by the Administrative Agent) and, to the
extent that such Domestic Subsidiary (other than a Domestic Subsidiary that is a
FSHCO or a Subsidiary of a CFC) becomes a Borrower hereunder (which only shall
be permitted if the same is a Wholly Owned Domestic Subsidiary and the prior
consent of the Administrative Agent is obtained), each Note, in each case by
executing and delivering to the Administrative Agent a counterpart of a Joinder
Agreement and (iii) each such new Domestic Subsidiary, to the extent requested
by the Administrative Agent, takes all actions required pursuant to Section
9.12. In addition, each new Domestic Subsidiary that is required to execute any
Credit Document shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation (including opinions of counsel) of
the type described in Section 6 as such new Domestic Subsidiary would have had
to deliver if such new Domestic Subsidiary were a Credit Party on the Effective
Date. (b) Notwithstanding anything to the contrary contained in this Agreement,
the Company will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Unrestricted Subsidiary, except
to the extent that (i) such establishment, creation or acquisition constitutes
an Investment permitted under Section 10.05, and (ii) such Unrestricted
Subsidiary meets all of the requirements of the definition thereof. 10.13 No
Additional Deposit Accounts; etc. Each of the Credit Parties will not, and will
not permit any other Credit Party to, directly or indirectly, open, maintain or
otherwise have any checking, savings, deposit, securities or other accounts at
any bank or other financial institution where cash, Cash Equivalents or other
securities are or may be deposited or maintained with any Person, other than (b)
the Concentration Accounts set forth on Part A of Schedule 10.13, (c) the
Collection Accounts set forth on Part B of Schedule 10.13, (d) the Disbursement
Accounts set forth on Part C of Schedule 10.13, (e) the other Deposit Accounts
set forth on Part D of Schedule 10.13, (f) the Securities Accounts set forth on
Part E of Schedule 10.13, and (g) the Excluded Accounts set forth on Part F of
Schedule 10.13; provided, that, the Company or any other Credit Party may open a
new Concentration Account, Collection Account, Disbursement Account, other
Deposit Account, Securities Account or Excluded Account not set forth in such
Schedule 10.13, so long as prior to opening any such account (i) the Company has
delivered an updated Schedule 10.13 to the Administrative Agent listing such new
account and (ii) in the case of any new Concentration Account, Collection
Account, Disbursement Account, other Deposit Account (other than an Excluded
Account) or Securities Account (other than an Excluded Account), the financial
institution with which such account is opened, together with the applicable
Credit Party which has opened such account and the Collateral Agent have
executed and delivered to the Administrative Agent a Cash Management Control
Agreement reasonably acceptable to the Administrative Agent. 10.14 Persons
Subject to Sanctions and/or Anti-Corruption Laws. (a) The Company will not,
directly or, to the knowledge of the Company, indirectly, use the proceeds of
the Loans (i) to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Credit Party. (b) No part of the
proceeds of the Loans will be used, directly or, to the knowledge of the
Company, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law.
126 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw144.jpg]
SECTION 11. Events of Default. . Upon the occurrence of any of the following
specified events (each, an “Event of Default”): 11.01 Payments. . Any Borrower
shall (i) default in the payment when due of any principal of any Loan or any
Note or any Unpaid Drawing, or (ii) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan, Note or any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or 11.02
Representations, etc. Any representation, warranty or statement made or deemed
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made (it being understood and agreed that any
representation or warranty that is qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of any
such date); or 11.03 Covenants. . Any Credit Party or any of their respective
Subsidiaries shall (a) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 5.03(d), 9.01(g)(i),
9.01(j)(v), 9.04, 9.11, 9.13 or Section 10, (b) default in the due performance
or observance by it of any term, covenant or agreement contained in Sections
9.01(j)(iii), (iv) or (vi) and such default shall continue unremedied for a
period of one Business Day, (c) default in the due performance or observance by
it of any term, covenant or agreement contained in Section 9.01(j)(ii) and such
default shall continue unremedied for a period of two Business Days, or (d)
default in the due performance or observance by it of any other term, covenant
or agreement contained in this Agreement or in any other Credit Document (other
than those set forth in Sections 11.01 and 11.02) and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date on
which such default shall first become known to any officer of or any Credit
Party or (ii) the date on which written notice thereof is given to the
defaulting party by the Administrative Agent or the Required Lenders; or 11.04
Default Under Other Agreements. . (a) Any Credit Party or any of their
respective Subsidiaries shall (i) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any Indebtedness (other than the Obligations) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity (other than (1) with respect to Secured
Hedging Obligations, termination events or equivalent events pursuant to the
terms of Secured Hedge Agreements, (2) any event requiring prepayment pursuant
to customary asset sale or change of control provisions and (3) as a result of a
sale, conveyance, lease or other disposition of any property or assets securing
Indebtedness permitted under this Agreement), or (b) any Indebtedness (other
than the Obligations) of any Credit Party or any of their respective
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof (other than (1) in connection with
termination events or equivalent events pursuant to the terms of 127
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw145.jpg]
Secured Hedge Agreements, (2) pursuant to customary asset sale or change of
control provisions or (3) as a result of a sale, conveyance, lease or other
disposition of any property or assets securing Indebtedness permitted under this
Agreement); provided, that, it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (a) and (b) is at least
$35,000,000; or 11.05 Bankruptcy, etc. Any Credit Party or any of their
respective Subsidiaries shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against any Credit Party or any of their respective Subsidiaries,
and the petition is not controverted within 10 days, or is not dismissed within
60 days after the filing thereof; provided, however, that during the pendency of
such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any Credit Party
or any of their respective Subsidiaries, to operate all or any substantial
portion of the business of any Credit Party or any of their respective
Subsidiaries, or any Credit Party or any of their respective Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, bankruptcy or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of their respective Subsidiaries, or there is
commenced against any Credit Party or any of their respective Subsidiaries any
such proceeding which remains undismissed for a period of 60 days after the
filing thereof, or any Credit Party or any of their respective Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or a receiver, receiver
manager, administrator, custodian, monitor, trustee or other similar official is
appointed for it or for any substantial portion of its assets; or any Credit
Party or any of their respective Subsidiaries makes a general assignment for the
benefit of creditors. 11.06 ERISA. (a) One or more ERISA Events shall have
occurred: (b) there is or arises an Unfunded Pension Liability (taking into
account only Plans with positive Unfunded Pension Liability); (c) any material
contribution required to made with respect to a Foreign Pension Plan has not
been timely made; or (d) there is or arises any potential withdrawal liability
under Section 4201 of ERISA, if any Credit Party, any Subsidiary of any Credit
Party or the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans; and the liability of any or all of any Credit Party, any
Subsidiary of any Credit Party and the ERISA Affiliates contemplated by the
foregoing clauses (a), (b), (c) and (d), either individually or in the
aggregate, has had, or could be reasonably expected to have, a Material Adverse
Effect; or 11.07 Security Documents. . Any of the Security Documents shall cease
to be in full force and effect, or shall cease to give the Collateral Agent for
the benefit of the Secured Parties the Liens, rights, powers and privileges
purported to be created thereby (including a perfected security interest in, and
Lien on, all of the Collateral, in favor 128 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw146.jpg]
of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01); or 11.08 Guaranty. . The Guaranty or any
provision thereof shall cease to be in full force or effect as to any Guarantor
(except as a result of a release of any Guarantor in accordance with the terms
thereof), or any Guarantor or any Person acting for or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under the
Guaranty to which it is a party; or 11.09 Judgments. . One or more judgments or
decrees shall be entered against any Credit Party or any Subsidiary of any
Credit Party involving in the aggregate for the Credit Parties and their
respective Subsidiaries a liability (to the extent not paid or not covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $35,000,000; or 11.10
Change of Control. . A Change of Control shall occur; or 11.11 Intercreditor
Agreement. . The Intercreditor Agreement or any provision thereof shall cease to
be in full force and effect (except in accordance with its terms), any Credit
Party shall deny or disaffirm its obligations thereunder or any Credit Party
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the terms thereof,
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders shall, by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided, that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (a)
and (b) below, shall occur automatically without the giving of any such notice):
(a) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (b) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (c) terminate any Letter of Credit which
may be terminated in accordance with its terms; (d) direct the Borrowers to pay
(and the Borrowers jointly and severally agree that upon receipt of such notice,
or upon the occurrence of an Event of Default specified in Section 11.05 with
respect to any Borrower, they will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Company and then
outstanding; (e) enforce, as Collateral Agent, all of the Liens and security 129
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw147.jpg]
interests created pursuant to the Security Documents; (f) enforce the Guaranty;
and (g) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations. SECTION 12. The Agents. 12.01
Appointment. . The Lenders hereby irrevocably designate and appoint UBS AG,
Stamford Branch, as Administrative Agent and Collateral Agent, in each case to
act as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize each Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Each Agent
may perform any of its duties hereunder or under the other Credit Documents by
or through its officers, directors, agents, employees or affiliates. 12.02
Nature of Duties. (a) Each Agent in its capacity as such shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. No Agent in its capacity as such nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of each Agent
shall be mechanical and administrative in nature; no Agent shall have by reason
of this Agreement or any other Credit Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Credit Document, expressed or implied, is intended to or shall
be so construed as to impose upon any Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein. (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document and each Lead Arranger is named as such
for recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, no Lead Arranger shall, solely by reason of this
Agreement or any other Credit Document, have any fiduciary relationship in
respect of any Lender or any other Person. 12.03 Lack of Reliance on the
Administrative Agent. . Independently and without reliance upon any Agent, each
Lender and the holder of each Note, to the extent it deems appropriate, has made
and shall continue to make (a) its own independent investigation of the
financial condition and affairs of the Credit Parties and their respective
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (b) its own
appraisal of the creditworthiness of the Credit Parties and their respective
Subsidiaries and, except as expressly provided in this Agreement, no Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note 130 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw148.jpg]
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter. No Agent shall be responsible to any Lender or the holder of any
Note for any recitals, statements, information, representations or warranties
herein or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any Credit
Party or any of their respective Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Credit Party or any of their respective Subsidiaries or the
existence or possible existence of any Default or Event of Default. 12.04
Certain Rights of the Agents.. If any Agent shall request instructions from the
Required Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Lenders; and no Agent
shall incur liability to any Lender or the Credit Parties or any of their
Subsidiaries by reason of so refraining. Without limiting the foregoing, neither
any Lender nor the holder of any Note shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders. 12.05 Reliance.. Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that such Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by such Agent. 12.06 Indemnification.. To the extent any Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify such Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Credit Document
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided, that, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliates’) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). 12.07
Each Agent in Its Individual Capacity.. With respect to its obligation to make
Loans, or issue or participate in Letters of Credit, under this Agreement, each
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Supermajority
Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include each Agent in its individual capacity. Each Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and 131 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw149.jpg]
other consideration from any Credit Party or any Affiliate of any Credit Party
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders. 12.08 Holders.. The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof,
as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or assignee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
12.09 Resignation by the Administrative Agent or the Collateral Agent.. (a) The
Administrative Agent may resign from the performance of all its functions and
duties hereunder and/or under the other Credit Documents at any time by giving
15 Business Days’ prior written notice to the Lenders and, unless a Default or
an Event of Default under Section 11.05 then exists, the Company. Any such
resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (i) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (ii)
shall maintain all of its rights as Issuing Lender or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below. (b) Upon any such
notice of resignation by the Administrative Agent, the Required Lenders shall
appoint a successor Administrative Agent hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to the Company, which
acceptance shall not be unreasonably withheld or delayed (provided, that, the
Company’s approval shall not be required if an Event of Default then exists).
(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed; provided,
that, the Company’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above. (d)
If no successor Administrative Agent has been appointed pursuant to clause (b)
or (c) above by the 20th Business Day after the date such notice of resignation
was given by the Administrative Agent, the Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above. (e) Upon a resignation of the
Administrative Agent pursuant to this Section 12.09, the Administrative Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of the Administrative Agent for all of its actions and inactions while
serving as an Agent hereunder. 132 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw150.jpg]
(f) The Collateral Agent may resign at any time upon written notice to the
Company, the Administrative Agent and each Lender and the resignation of
Collateral Agent shall become effective immediately upon the delivery of such
written notice. (g) Upon any such resignation of the Collateral Agent, at the
option of the Company, the Administrative Agent shall appoint a successor
Collateral Agent hereunder who shall be a Lender hereunder who has agreed to act
in such capacity and who shall be reasonably acceptable to the Company. (h) Upon
a resignation of the Collateral Agent pursuant to Section 12.09(f), the
Collateral Agent shall remain indemnified to the extent provided in this
Agreement and the other Credit Documents and the provisions of this Section 12
(and the analogous provisions of the other Credit Documents) shall continue in
effect for the benefit of the Collateral Agent for all of its actions and
inactions while serving as the Collateral Agent hereunder and under the other
Credit Documents. 12.10 Collateral Matters. (a) Each Lender authorizes and
directs the Collateral Agent to enter into the Security Documents (which, for
purposes of this Section 12, also shall include all Cash Management Control
Agreements, Landlord Personal Property Collateral Access Agreements, bailee
agreements and similar agreements) and the Intercreditor Agreement for the
benefit of the Lenders and the other Secured Parties. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth herein, any action taken by the Required
Lenders in accordance with the provisions of this Agreement, the Security
Documents or the Intercreditor Agreement, and the exercise by the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents. (b) The Lenders
hereby authorize the Collateral Agent, at its option and in its discretion, to
release any Lien granted to or held by the Collateral Agent upon any Collateral,
and such Lien shall be released by the Collateral Agent (i) upon termination of
the Total Revolving Loan Commitment (and all Letters of Credit) and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
the Company and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 10.02, (iii) constituting all property owned by any
Credit Party or its Subsidiary, (x) all of which Equity Interests are sold or
otherwise disposed of (including by merger or consolidation) to Persons other
than the Company and its Subsidiaries in accordance with the terms and
conditions of this Agreement or (y) which is designated or otherwise becomes an
Unrestricted Subsidiary in accordance with the terms and conditions of this
Agreement, (iv) if approved, authorized or ratified in writing by the Required
Lenders (or all of the Lenders hereunder, to the extent required by Section
13.12) or (v) as otherwise may be expressly provided in the relevant Security
Documents, the last sentence of each of Sections 10.01 and 10.02 or in the
Intercreditor Agreement. (c) The Collateral Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any Credit Party or is cared for, 133 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw151.jpg]
protected or insured or that the Liens granted to the Collateral Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 12.10 or in any of
the Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision). 12.11
Delivery of Information.. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request. SECTION 13. Miscellaneous. 13.01 Payment
of Expenses, etc. The Borrowers hereby jointly and severally agree to: (a) pay
all reasonable out-of-pocket costs and expenses (including Expenses) of the
Agents (including the reasonable fees and disbursements of counsel to the
Agents, and expenses in connection with the appraisals and collateral
examinations required pursuant to Section 9.02(b)) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent, each Issuing Lender and the Swingline Lender in connection with the Back
Stop Arrangements entered into by such Persons (provided, that, in the case of
legal fees, unless the Company otherwise agrees, the Administrative Agent shall
be limited to reimbursement for the reasonable fees and disbursements of one
primary counsel to the Administrative Agent and one local counsel in each
relevant jurisdiction) and, after the occurrence of an Event of Default, each of
the Administrative Agent, the Collateral Agent, the Issuing Lenders, the
Swingline Lender and Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case, the reasonable fees and disbursements of one counsel,
one consultant and one local counsel in each relevant jurisdiction, for the
Administrative Agent and, after the occurrence of an Event of Default, one
counsel and one financial advisor for the group of Issuing Lenders and the
Swingline Lender and one counsel and one financial advisor for the group of
Lenders and, solely in the case of a conflict of interest as determined by the
affected Person, one additional counsel in each applicable jurisdiction to the
affected Person); (b) pay and hold the Administrative Agent, the Collateral
Agent, each of the Issuing Lenders, the Swingline Lender and each of the Lenders
harmless from and against any and all present and future stamp, transfer and
other similar documentary taxes with respect to the execution, delivery and
administration of any Credit Document (other than any such taxes that are
Connection Taxes imposed 134 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw152.jpg]
with respect to an assignment (other than an assignment made pursuant to Section
2.13)) and save the Administrative Agent, the Collateral Agent, each of the
Issuing Lenders, the Swingline Lender and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Administrative Agent,
such Issuing Lender, the Swingline Lender or such Lender) to pay such taxes; and
(c) indemnify the Administrative Agent, the Collateral Agent, each Issuing
Lender, the Swingline Lender and each Lender, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (i) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Collateral Agent, any Issuing Lender, the
Swingline Lender or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of any Letter of Credit or the proceeds
of any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (ii) the actual or alleged presence or Release of Hazardous
Materials at, in, on under or from any real property at any time owned, leased
or operated by any Credit Party or any of their respective Subsidiaries, the
manufacture, generation, use, transportation, treatment, storage, disposal or
recycling of Hazardous Materials, or the arrangement of any such activities, by
or on behalf of any Credit Party or any of their respective Subsidiaries at any
location, whether or not owned, leased or operated by any Credit Party or any of
their respective Subsidiaries, the non-compliance by any Credit Party or any of
their respective Subsidiaries with any Environmental Law or Environmental
Permits, any Environmental Claim asserted against or relating to any Credit
Party, any of their respective Subsidiaries or any real property at any time
owned, leased or operated by any Credit Party or any of their respective
Subsidiaries, or any obligation or liability of or relating to any Credit Party
or any of its Subsidiaries arising from or relating to any Environmental Law,
Environmental Permit or Hazardous Material, including, in each case, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding (x) any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the
Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and nonappealable decision), (y) any disputes solely
among Indemnified Persons (other than (A) any disputes relating to any act or
omission of any Credit Party or its Affiliates and (B) any claim against the
Administrative Agent, the Collateral Agent, any Lead Arranger, the Swingline
Lender or any Issuing Lender in its capacity or in fulfilling such roles under
or pursuant to this Agreement) and (z) any losses, liabilities, claims, damages
or expenses relating to the matters referred to in Sections 2.10, 2.11, 3.06 and
5.04 (which shall be the sole remedy in respect of the matters set forth
therein)). To the extent that the undertaking to indemnify, pay or hold harmless
the Administrative Agent, the Collateral Agent, any Issuing Lender, the
Swingline Lender or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrowers
jointly and severally shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. To the full extent permitted by applicable law, no Credit Party
or Indemnified Person shall assert, and each Credit Party shall not assert,
andand Indemnified Person hereby waives, any claim against any Indemnified
Person or Credit Party, respectively, on any theory of liability, for special,
indirect, consequential or incidental damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan, Letter of
135 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw153.jpg]
Credit or the use of the proceeds thereof. No Credit Party or Indemnified Person
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and nonappealable
decision). In addition, the Borrowers jointly and severally agree to reimburse
the Administrative Agent and the Collateral Agent for all reasonable third party
administrative, audit and monitory expenses incurred in connection with the
Borrowing Base and determinations thereunder. 13.02 Right of Setoff. In addition
to any rights now or hereafter granted under applicable law or otherwise, and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, each Issuing
Lender and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by the Administrative
Agent, such Issuing Lender or such Lender (including by branches and agencies of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of any Credit Party or any of their
respective Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent, such Issuing
Lender or such Lender under this Agreement or under any of the other Credit
Documents, including all interests in Obligations purchased by such Lender
pursuant to Section 13.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. 13.03
Notices. (a) Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 13.03; if to
the Administrative Agent or Collateral Agent, at the Notice Office; or, as to
any Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Company and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent, the Collateral Agent and the Company shall not be effective until
received by the Administrative Agent, the Collateral Agent or the Company, as
the case may be. (b) Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided, that, the foregoing
shall not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and each Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by 136 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw154.jpg]
electronic communications pursuant to procedures approved by it; provided, that,
approval of such procedures may be limited to particular notices or
communications. 13.04 Benefit of Agreement; Assignments; Participations. (a)
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Revolving Loan Commitment hereunder except as
provided in Sections 2.13 and 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Revolving Loan Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Revolving Loan Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans or Letters of Credit hereunder in which such
participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that the Borrowers agree that each participant
shall be entitled to the benefits of Section 5.04 if such participant agrees to
comply with the requirements of Section 5.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.04(b)
(provided, however, that no participant shall be entitled to receive any greater
payment pursuant to Section 3.06 than the participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Tax Law that occurs after the Participant
acquired the applicable participation). Each Lender that sells a participation
pursuant to this Section 13.04(a) shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (a “Participant Register”). The entries in a Participant Register
shall be conclusive and such Lender shall treat each Person whose name is
recorded in its Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, it is understood and agreed that no Lender shall have any
obligation to disclose all or any portion of its Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Loan or other obligation under this Agreement)
except to the extent that such disclosure is 137 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw155.jpg]
necessary to establish that such Loan or other obligation is in registered form
under Treasury Regulation Section 5f.103-1(c). (b) Any Lender (or any Lender
together with one or more other Lenders) may (x) assign all or a portion of its
Revolving Loan Commitment and related outstanding Obligations (or, if the
Revolving Loan Commitment has terminated, outstanding Obligations) hereunder to
(i) (A) its parent company and/or any affiliate of such Lender or (B) to one or
more other Lenders or any affiliate of any such other Lender (provided, that,
any fund that invests in loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed or
advised by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $5,000,000 (or such lesser amount as the Administrative Agent and, so long
as no Event of Default then exists and is continuing, the Company may otherwise
agree) in the aggregate for the assigning Lender or assigning Lenders, of such
Revolving Loan Commitments and related outstanding Obligations (or, if the
Revolving Loan Commitments have terminated, outstanding Obligations) hereunder
to one or more Eligible Transferees (treating any fund that invests in loans and
any other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single assignor or Eligible Transferee (as applicable) (if any)), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided, that, no such assignment
may be made to any such Person that is, or would at such time constitute, a
Defaulting Lender, provided, further, that (i) at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Revolving Loan Commitments and/or
outstanding Revolving Loans, as the case may be, of such new Lender and of the
existing Lenders, (ii) upon the surrender of the relevant Notes by the assigning
Lender (or, upon such assigning Lender’s indemnifying the Borrowers for any lost
Note pursuant to a customary indemnification agreement) new Notes will be
issued, at the Borrowers’ joint and several expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised Revolving
Loan Commitments and/or outstanding Revolving Loans, as the case may be, (iii)
so long as no Event of Default then exists, the consent of the Company shall be
required in connection with any such assignment pursuant to clause (y) above
(such consent, in any case, not to be unreasonably withheld, delayed or
conditioned); provided, that, the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof, (iv) the consent of the Administrative Agent, the Swingline Lender and
each Issuing Lender shall be required in connection with any such assignment of
Revolving Loan Commitments (and related Obligations) (each such consent, in any
case, not to be unreasonably withheld, delayed or conditioned), (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 (provided, that, only one such fee shall be payable in the case of one or
more concurrent assignments by or to investment funds managed or advised by the
same investment advisor or an affiliated investment advisor), and (vi) no such
transfer or assignment will be effective until recorded by the Administrative
Agent on the Register pursuant to Section 13.15. To the extent of any assignment
pursuant to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitment and
outstanding Revolving Loans. To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitment and related outstanding
Obligations pursuant to Section 2.13 or this Section 13.04(b) would, at the time
of such assignment, result in increased costs under Section 2.10, 3.06 or 5.04
from those being charged by the respective assigning Lender prior to such
assignment, then the Borrowers shall not be obligated to pay such increased
costs (although the Borrowers, in accordance with and pursuant to the other 138
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw156.jpg]
provisions of this Agreement, shall be obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective assignment). (c) (i) Notwithstanding the foregoing or any other
provision of this Agreement to the contrary and in addition to the requirements
provided in Section 13.04(b), any assignment of any Revolving Loan Commitment
and/or related Obligations to any Affiliated Lender shall be subject to each of
the following conditions and agreements: (A) Affiliated Lenders shall not
receive information provided by Agent or any other Lender (other than
administrative notices and certain other information as may be agreed) and shall
not be permitted to attend or participate (including by telephone) in any
meetings or discussions (or portion thereof) between or among Agents and/or
Lenders; (B) Affiliated Lenders shall not have any right to vote any of their
interests under the Credit Facility, except with respect to any amendment (1) to
increase the Revolving Loan Commitment of such Affiliated Lender, (2) to extend
or postpone the final maturity or any scheduled date of amortization with
respect to their Loans, (3) to reduce the amount of principal payable to such
Affiliated Lender in its capacity as a Lender or (4) that disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders; (C) Each Affiliated Lender hereby agrees that, if any Credit Party
shall be subject to any Insolvency Proceeding, such Affiliated Lender (solely in
its capacity as Lender) shall not take any step or action in such Insolvency
Proceeding to object to, impede or delay the exercise of any right or the taking
of any action by any Agent (or the taking of any action by a third party
(including the Credit Parties) that is supported by any Agent or the Required
Lenders) in relation to such Affiliated Lender’s claim (the “Affiliated Lender’s
Claim”) (including, without limitation, acting solely as a Lender, objecting to
any debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, bidding procedures or credit bid, compromise or
plan of reorganization or liquidation), and such Affiliated Lender agrees that
it shall not vote in favor of any plan of reorganization or liquidation that is
not consented to by the Super Majority Lenders; (D) Affiliated Lenders may not
direct any Agent or any Lender to take or refrain from taking any action under
the Credit Documents, shall not be entitled to the advice of counsel to the
Agent or the Lenders (and hereby waives any conflict of interest relating to
such counsel to the Agent or the Lenders), and may not challenge attorney-client
privilege between the Agents, other Lenders and such counsel; (E) Subject to the
applicable law, each Affiliated Lender hereby expressly and irrevocably waives,
for the benefit of the Agents and the Lenders, any principles or provisions of
law (including as set forth in the Bankruptcy Code or other bankruptcy law,
statutory or otherwise) which are or might be in conflict with the terms of this
Agreement and any legal or equitable discharge of such Affiliated Lender’s
obligations hereunder. (F) Affiliated Lenders shall automatically be deemed to
have waived any right (in their capacity as an Affiliated Lender) to bring any
action against any Agent or any Lender for breach of fiduciary duty; (G) The
amount of Revolving Loan Commitments purchased by Affiliated Lenders shall not
in the aggregate at any time exceed 10% of the outstanding amount of the Total
Revolving Loan Commitments; 139 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw157.jpg]
(ii) Unless the Administrating Agent and each Issuing Lender provides prior
written consent, (A) no Affiliated Lender may assign its Revolving Loans or
Revolving Loan Commitments to any of its Affiliates and (B) no Affiliated Lender
may provide Incremental Commitments. (d) Nothing in this Agreement shall prevent
or prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank, any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall (i) release the transferor Lender from
any of its obligations hereunder or (ii) constitute a sale or assignment unless
and until such pledge shall be realized upon (and any such realization or
foreclosure must comply this Section 13.04). (e) Any Lender which assigns all of
its Revolving Loan Commitment and/or Loans hereunder in accordance with Section
13.04(b) shall cease to constitute a “Lender” hereunder, except with respect to
indemnification provisions under this Agreement (including Sections 2.10, 2.11,
3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such assigning
Lender. 13.05 No Waiver; Remedies Cumulative . No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand. 13.06
Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received. (b)
Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and 140 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw158.jpg]
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided, that, if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. (c) Notwithstanding anything to the
contrary contained herein, the provisions of the preceding Sections 13.06(a) and
(b) shall be subject to the express provisions of this Agreement which require,
or permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders. 13.07 Calculations; Computations. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Company to the Lenders); provided, that, (i) except as otherwise
specifically provided herein, all computations and all definitions (including
accounting terms) used in determining the Total Leverage Ratio, Secured Leverage
Ratio and the Fixed Charge Coverage Ratio and in determining compliance with
Section 9.13 and Section 10.07, shall utilize GAAP and policies in conformity
with those used to prepare the audited financial statements of the Company
referred to in Section 8.05(a) for its Fiscal Year ended December 31, 2015, (ii)
(ii) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle permitting a Person to value its financial liabilities at
the fair value thereof), (iii) (iii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis and (iv) (iv) the
financial covenant set forth in Section 10.07 shall be calculated on a Pro Forma
Basis with respect to any Permitted Acquisition or Significant Asset Sale
occurring during the relevant Test Period. (b) All computations of interest,
Commitment Commission and other Fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest,
Commitment Commission or Fees are payable. 13.08 GOVERNING LAW; SUBMISSION TO
JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS
LAW SECTIONS 5-1401 AND 5-1402). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL (EXCEPT AS OTHERWISE PERMITTED
BELOW) BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT 141 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw159.jpg]
DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON. EACH PARTY
HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY ISSUING LENDER, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION. (b) EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. 13.09 Counterparts.. This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Company and the Administrative Agent. Delivery of an executed
counterpart hereof by facsimile or, electronic transmission, telecopy or other
electronic imaging means (e.g., “pdf” or “tif”) or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com, shall
be as effective as delivery of an original executed counterpart hereof. 13.10
Effectiveness.. This Agreement shall become effective on the date (the
“Effective Date”) on which the (a) Credit Parties, the Administrative Agent, the
Collateral Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have 142 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw160.jpg]
delivered (by electronic means or otherwise) the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it and (b) the conditions contained in Section 6 have been met to the
reasonable satisfaction of the Administrative Agent and the Collateral Agent.
Unless the Administrative Agent has received actual notice from any Lender that
the conditions described in clause (b) of the preceding sentence have not been
met to its satisfaction, upon the satisfaction of the condition described in
clause (a) of the immediately preceding sentence and upon the Administrative
Agent’s and the Collateral Agent’s good faith determination that the conditions
described in clause (b) of the immediately preceding sentence have been met,
then the Effective Date shall have deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Section 6). The Administrative Agent will give each
Credit Party and each Lender prompt written notice of the occurrence of the
Effective Date. 13.11 Headings Descriptive.. The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement. 13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although (A) additional parties may be added (and annexes
may be modified) to reflect such additions, and Credit Parties and Subsidiaries
of the Company may be released from, the Guaranty and the Security Documents in
accordance with the provisions hereof, and (B) the Borrowers shall have the
right, without requiring the consent of the Administrative Agent or the Lenders
(except to the extent otherwise provided in Section 2.15), to incur the
Incremental Commitments and related Loans, in each case in accordance with
Section 2.15); provided, that, no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than, except with respect to
the following clauses (i) and (iii) (but, in the case of such clause (iii), only
to the extent relating to following clause (i)), a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note or extend the stated
expiration date of any Letter of Credit beyond the Revolving Commitment
Termination Date, or reduce the rate or extend the time of payment of interest
or Fees thereon (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates and (y) extensions expressly
permitted by Section 2.16), or reduce (or forgive) the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral under all the Security
Documents (except as expressly provided in the Credit Documents) or release all
or substantially all of the value of the Guaranty made by the Guarantors (except
as expressly provided in the Credit Documents), (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Revolving Loan Commitments and the Loans on the Effective Date) or Section
13.06, (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date), (v) consent to the release, assignment or transfer by any
Borrower of any of its rights 143 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw161.jpg]
and obligations under this Agreement, (vi) amend Section 2.16 the effect of
which is to extend the maturity of Revolving Loan Commitment or Revolving Loans
of any Lender without its consent or (vii) amend the priority of payments set
forth in Section 8.1(a) of Security Agreement or Section 5.03(d) hereof;
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Revolving Loan Commitment of any Lender (including a Defaulting
Lender) over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Revolving Loan Commitment shall not constitute an increase of the
Revolving Loan Commitment of any Lender, and that an increase in the available
portion of the Revolving Loan Commitment of any Lender shall not constitute an
increase of the Revolving Loan Commitment of such Lender), (2) without the
consent of each Issuing Lender, amend, modify or waive any provision of Section
3 or alter its rights or obligations with respect to Letters of Credit, (3)
without the consent of the Swingline Lender, alter the Swingline Lender’s rights
or obligations with respect to Swingline Loans, (4) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision of this Agreement or any other Credit Document as same relates
to the rights or obligations of the Administrative Agent, (5) without the
consent of the Collateral Agent, amend, modify or waive any provision of the
Agreement or any other Credit Documents relating to the rights or obligations of
the Collateral Agent or (6) without the consent of the Supermajority Lenders,
(x) amend the definition of Supermajority Lenders (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Loans
and Revolving Loan Commitments are included on the Effective Date), or (y)
increase the advance rates applicable to the Borrowing Base over those in effect
on the Effective Date or amend or expand any of the following definitions, in
each case the effect of which would be to increase the amounts available for
borrowing hereunder: Borrowing Base, Eligible Accounts and Eligible Inventory
(including, in each case, the defined terms used therein) (it being understood
that the establishment, modification or elimination of Reserves and adjustment,
establishment and (to the extent established after the Effective Date)
elimination of criteria for Eligible Accounts and Eligible Inventory, in each
case by the Collateral Agent in accordance with the terms hereof, will not be
deemed to require a Supermajority Lender consent). (b) If, in connection with
any proposed change, waiver, discharge or termination of or to any of the
provisions of this Agreement as contemplated by clauses (i) through (vii),
inclusive, of the first proviso to Section 13.12(a), the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then the Borrowers shall have the right, so
long as all non-consenting Lenders whose individual consent is required are
treated as described in either clause (A) or (B) below, to either (A) replace
each such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Revolving Loan
Commitment and/or repay all outstanding Revolving Loans of such Lender and/or
cash collateralize its applicable RL Percentage of the Letter of Credit
Outstandings in accordance with Sections 4.02(b) and/or 5.01(b); provided, that,
unless the Revolving Loan Commitments which are terminated and Revolving Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Revolving Loan Commitments and/or outstanding Revolving Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided, further, that the Borrowers shall not have the right to replace a
Lender, terminate its Revolving Loan Commitment or repay its Revolving Loans
solely as a 144 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw162.jpg]
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a). (c) Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by each Credit Party, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Collateral Agent, each Issuing Lender and
the Swingline Lender) if (i) by the terms of such agreement the Revolving Loan
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 13.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement, (y) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and (z) this Agreement and the other
Credit Documents may be amended (or amended and restated) as contemplated by
Section 2.16. (d) Notwithstanding anything to the contrary contained in this
Section 13.12, (x) Security Documents (including any Additional Security
Documents) and related documents executed by Subsidiaries in connection with
this Agreement may be amended, supplemented and waived with the consent of the
Administrative Agent and the Borrowers without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel, or (ii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Credit Documents and (y) if following the Effective Date, the
Administrative Agent and any Credit Party shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents
(other than the Security Documents), then the Administrative Agent and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Credit Documents if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof. 13.13 Survival.. All indemnities set forth in the Credit Documents,
including in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 hereof, shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the Obligations. 13.14 Domicile of Loans.. Each
Lender may transfer and carry its Loans at, to or for the account of any office,
Subsidiary or Affiliate of such Lender. Notwithstanding anything to the contrary
contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.14 would, at the time of such transfer, result in increased costs
under Section 2.10, 2.11, 3.06 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be jointly
and severally obligated to pay any other increased costs of the type described
above resulting from changes in any applicable law, treaty, government rule,
regulation, guidelines or order, or in the official interpretation thereof,
after the date of the respective transfer). 145 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw163.jpg]
13.15 Register.. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
(and stated interest) from time to time of each of the Lenders, the Loans made
by each of the Lenders, the Letter of Credit Outstandings with respect to each
Issuing Lender and each repayment in respect of the principal amount of the
Loans of each Lender and the Letter of Credit Outstandings with respect to such
Issuing Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrowers’ obligations in respect of such
Loans. The transfer of the Revolving Loan Commitment of such Lender and the
Letter of Credit Outstandings with respect to such Issuing Lender, and the
rights to the principal thereof, and interest thereon, shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitment, Letters of
Credit and Loans, and prior to such recordation all amounts owing to the
transferor with respect to such Revolving Loan Commitment, Letters of Credit and
Loans shall remain owing to the transferor. The registration of assignment or
transfer of all or part of any Revolving Loan Commitments, Letters of Credit and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Upon such
acceptance and recordation, the assignee specified therein shall be treated as a
Lender for all purposes of this Agreement. Coincident with the delivery of such
an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15 (other
than any losses, claims, damages and liabilities to the extent incurred by
reason of the gross negligence or willful misconduct of the Administrative Agent
(as determined by a court of competent jurisdiction in a final and
non-appealable decision)). Each Lender shall have the right, upon written
request to the Administrative Agent, to view the Register as to its own holdings
and liabilities. 13.16 Confidentiality. (a) Subject to the provisions of clause
(b) of this Section 13.16, each Lender agrees that it will not disclose without
the prior consent of the Company (other than to its employees, directors,
auditors, bank examiners, advisors, agents, or counsel or to another Lender if
such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons (other than auditors or bank examiners) shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
non-public information with respect to any Credit Party or any of their
respective Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document; provided, that, any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such 146
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw164.jpg]
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Revolving Loan Commitments or any interest therein by such Lender;
provided, that, such prospective transferee, pledgee or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.16. (b)
Each of the Credit Parties hereby acknowledges and agrees that each Lender may
share with any of its affiliates (including its affiliates’ respective
employees, directors, auditors, advisors and counsel) and such affiliates may
share with such Lender, any information related to any Credit Party or any of
their respective Subsidiaries (including any non-public customer information
regarding the creditworthiness of the Credit Parties and their respective
Subsidiaries); provided, that, (x) such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender and (y) such
information shall be utilized by such Lender or its affiliates solely in
connection with the matters related to the Credit Documents and the transactions
contemplated thereby. 13.17 Patriot Act. . Each Lender subject to the
requirements of the USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177 (signed into law March 9, 2009) (as amended from time to time, the
“Patriot Act”) and of the Beneficial Ownership Regulation hereby notifies each
Credit Party that, pursuant to the requirements of the Patriot Act and/or the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Credit Parties and other information that will
allow such Lender to identify the Credit Parties in accordance with the Patriot
Act and the Beneficial Ownership Regulation, as applicable. 13.18 OTHER LIENS ON
COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC. (a) EACH LENDER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS HAVE BEEN CREATED ON THE COLLATERAL PURSUANT
TO THE SECURED NOTES DOCUMENTS AND MAY BE CREATED UNDER THE REFINANCING NOTES
DOCUMENTS, THE NOTES DOCUMENTS, THE REFINANCING NEW NOTES DOCUMENTS AND THE
QUALIFIED SECURED DEBT DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THE INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF THE
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. (b) EACH LENDER AUTHORIZES AND
INSTRUCTS THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND
EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH
THE TERMS OF THE INTERCREDITOR AGREEMENT. (c) THE PROVISIONS OF THIS SECTION
13.18 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS 147
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw165.jpg]
AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. 13.19
Interest Rate Limitation.. Notwithstanding anything to the contrary contained in
any Credit Document, the interest paid or agreed to be paid under the Credit
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 13.20 No Fiduciary Duty.. Each Agent, each
Lender, and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their respective
affiliates. Each Credit Party agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and any
Credit Party, its respective stockholders or its respective affiliates, on the
other. The Credit Parties acknowledge and agree that: (a) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, each Credit Party, on the other, and (b)
in connection therewith and with the process leading thereto, (i) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
its respective stockholders or its respective affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Credit Party except the obligations expressly set forth
in the Credit Documents and (ii) each Lender is acting solely as principal and
not as the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto. 13.21 Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.. Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEAAffected
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEAthe applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEAAffected Financial Institution; and 148 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw166.jpg]
(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEAthe applicable Resolution Authority.
13.22 Acknowledgment Regarding Any Supported QFCs. To the extent that the Credit
Documents provide support, through a guarantee or otherwise, for Secured Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties hereto
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties hereto with respect to a Defaulting Lender shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support. (b) As used in this Section 13.22, the following terms
have the following meanings: “BHC Act Affiliate” of a party means an “affiliate”
(as such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: 149
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw167.jpg]
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). SECTION 14. Nature of Borrower Obligations. 14.01 Nature of
Borrower Obligations.. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that all Obligations to repay principal of, interest on, and
all other amounts with respect to, all Loans, Letters of Credit and all other
Obligations pursuant to this Agreement and each other Credit Document (including
all fees, indemnities, taxes and other Obligations in connection therewith or in
connection with the related Revolving Loan Commitments) shall constitute the
joint and several obligations of each of the Borrowers. In addition to the
direct (and joint and several) obligations of the Borrowers with respect to
Obligations as described above, all such Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, the Guaranty. 14.02
Independent Obligation.. The obligations of each Borrower with respect to the
Obligations are independent of the obligations of each other Borrower or any
Guarantor under the Guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other Borrower or any Guarantor is joined in any such action or actions. Each
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower. 14.03 Authorization.. Each of the Borrowers authorizes the
Administrative Agent, the Issuing Lenders and the Lenders without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to: (a) exercise or refrain from exercising any rights against any other
Borrower or any Guarantor or others or otherwise act or refrain from acting; (b)
release or substitute any other Borrower, endorsers, Guarantors or other
obligors; (c) settle or compromise any of the Obligations of any other Borrower
or any other Credit Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Borrower to its creditors
other than the Lenders; 150 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw168.jpg]
(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or (e) consent to or waive any breach of, or act,
omission or default under, this Agreement or any of the instruments or
agreements referred to herein, or otherwise, by any other Borrower or any other
Person. 14.04 Reliance.. It is not necessary for the Administrative Agent, any
Issuing Lender or any Lender to inquire into the capacity or powers of any
Credit Party or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the Borrowers
hereunder. 14.05 Contribution; Subrogation.. No Borrower shall have any rights
of contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving
Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash (other than indemnities and expense
reimbursement obligations which, in either case, are not then due and payable,
and Secured Hedging Obligations and Secured Cash Management Obligations). 14.06
Waiver.. Each Borrower waives any right to require the Administrative Agent, the
Collateral Agent, the Issuing Lenders or the Lenders to (a) proceed against any
other Borrower, any Guarantor or any other party, (b) proceed against or exhaust
any security held from any Borrower, any Guarantor or any other party or (c)
pursue any other remedy in the Administrative Agent’s, the Collateral Agent’s,
the Collateral Agent, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of the Obligations, including any
defense based on or arising out of the disability of any other Borrower, any
Guarantor or any other party, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other Borrower, in each case other than as a result of the payment in full
in cash of the Obligations. 14.07 Discharge Upon Sale of Borrower or Designation
as Unrestricted Subsidiary. . In case all of the Equity Interests of any
Borrower (other than the Company) or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions of this Agreement or the designation of
any Borrower as an Unrestricted Subsidiary, all obligations of such Borrower or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Guaranteed Creditor or
any other Person effective as of the time of such sale, or other disposition or
designation, as applicable, so long as after giving effect to such Borrower no
longer being a Borrower hereunder (including pursuant to thefollowing delivery
of an updated Borrowing Base Certificate delivered pursuant to Section
9.01(j)(vi)) no mandatory prepayment would be required pursuant to Section
5.02(a)(i). Upon release of any Borrower pursuant to this Section 14.07, the
Company and each other Borrower shall automatically, and without further action,
assume all Obligations of the released Borrower. 151 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw169.jpg]
SECTION 15. [RESERVED]. SECTION 16. Guaranty. 16.01 Guaranty of the Guaranteed
Obligations.. The Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Guaranteed Creditors the due and punctual payment in full of all Guaranteed
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). 16.02 Contribution
by Guarantors.. All Guarantors desire to allocate among themselves
(collectively, the “Contributing Guarantors”), in a fair and equitable manner,
their obligations arising under this Guaranty. Accordingly, in the event any
payment or distribution is made on any date by a Guarantor (a “Funding
Guarantor”) under this Guaranty such that its Aggregate Payments (as defined
below) exceeds its Fair Share (as defined below) as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount (as defined below) with respect to such Contributing
Guarantor to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Contributing Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the obligations Guaranteed. “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 16.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
16.02), minus (2) the aggregate amount of all payments received on or before
such date by such Contributing Guarantor from the other Contributing Guarantors
as contributions under this Section 16.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 16.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 16.02. 16.03 Payment by
Guarantors.. The Guarantors hereby jointly and severally agree, in furtherance
of the foregoing and not in limitation of any other right which any Guaranteed
Creditor may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of any Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), the Guarantors will upon demand pay, or cause to
be paid, in cash, to the Administrative Agent for the ratable benefit of
Guaranteed Creditors, an amount equal to the sum of the unpaid principal amount
of all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest
on such Guaranteed 152 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw170.jpg]
Obligations (including interest which, but for such Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against such Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Guaranteed Creditors as aforesaid. 16.04 Liability of
Guarantors Absolute.. Each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than payment in full of the Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows: (a) this Guaranty is a guaranty of payment when due
and not of collectability. This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety; (b) the Administrative Agent may
enforce this Guaranty upon the occurrence of an Event of Default notwithstanding
the existence of any dispute between any Credit Party or any of its Subsidiaries
and any Guaranteed Creditor with respect to the existence of such Event of
Default; (c) the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors (including any other Guarantor) and whether or not any Borrower or
other guarantor is joined in any such action or actions; (d) payment by any
Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no
way limit, affect, modify or abridge any Guarantor’s liability for any portion
of the Guaranteed Obligations which has not been paid. Without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations; (e)
any Guaranteed Creditor, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Guaranteed Creditor in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Guaranteed Creditor may have against any such
security, in each case as such Guaranteed Creditor 153 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw171.jpg]
in its discretion may determine consistent herewith or the applicable Secured
Hedging Agreement or Secured Cash Management Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents, Secured Hedging Agreements or Secured Cash Management Agreements; and
(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in cash of the Guaranteed Obligations in accordance with its terms), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, Secured Hedging Agreements or Secured Cash
Management Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Secured
Hedging Agreements or any of the Secured Cash Management Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Secured Hedging
Agreement or such Secured Cash Management Agreement or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Commodity Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Guaranteed Creditor might have elected to apply such payment to any part or all
of the Guaranteed Obligations; any Guaranteed Creditor’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Credit Party or any of their respective Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (v) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vi) any defenses, set offs or counterclaims
which Company may allege or assert against any Guaranteed Creditor in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; (vii) any other act or thing or omission, or delay to do
any other act or thing, which may or might in any manner or to any extent vary
the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations; and (viii) any law, regulation, decree or order of any jurisdiction
adversely affecting the Guaranteed Obligations. 16.05 Waivers by Guarantors.
Each Guarantor hereby waives, for the benefit of Guaranteed Creditors: (a) any
right to require any Guaranteed Creditor, as a condition of payment or
performance by such Guarantor, to (i) proceed against any Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from any
Borrower, any such other guarantor (including any other Guarantor) or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Guaranteed Creditor in favor of any
Borrower or any other Person, or (iv) pursue any other remedy in the power of
154 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw172.jpg]
any Guaranteed Creditor whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of any Borrower
or any Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any Guarantor from any cause other than payment in full in cash
of the Guaranteed Obligations in accordance with their terms; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon any Guaranteed Creditor’s
errors or omissions in the administration of the Guaranteed Obligations; (e) (i)
any principles or provisions of law, statutory or otherwise, which are or might
be in conflict with the terms hereof and any legal or equitable discharge of
such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Guaranteed Creditor protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Secured Hedging Agreements, the
Secured Cash Management Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to any Borrower and notices of any of the matters referred to in Section 14.04
and any right to consent to any thereof; and (g) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof. 16.06
Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations (other than indemnities and expense reimbursement obligations which,
in either case, are not then due and payable, and Secured Hedging Obligations
and Secured Cash Management Obligations) shall have been paid in full in cash in
accordance with their terms and the Total Revolving Loan Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Guaranteed Creditor now has or may hereafter have against any Borrower, and (c)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by any Guaranteed Creditor. In addition, until the Guaranteed
Obligations (other than indemnities and expense reimbursement obligations which,
in either case, are not then due and payable, and Secured Hedging Obligations
and Secured Cash Management Obligations) shall have been paid in full in cash in
accordance with their terms and the Total Revolving Loan Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 16.02. Each Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor (including
any other Guarantor), shall be junior and subordinate to any rights any
Guaranteed Creditor may have against any Borrower, to all right, title and
interest any Guaranteed Creditor may have in any such collateral or security,
and to any right any 155 #93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw173.jpg]
Guaranteed Creditor may have against such other guarantor (including any other
Guarantor). If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been indefeasibly paid in full in
cash in accordance with their terms, such amount shall be held in trust for the
Administrative Agent on behalf of Guaranteed Creditors and shall forthwith be
paid over to the Administrative Agent for the benefit of Guaranteed Creditors to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof. 16.07 Subordination of Other
Guaranteed Obligations..Any Indebtedness of any Borrower or any Guarantor now or
hereafter held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated
in right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for the Administrative Agent
on behalf of Guaranteed Creditors and shall forthwith be paid over to the
Administrative Agent for the benefit of Guaranteed Creditors to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof. 16.08 Continuing Guaranty.. This Guaranty is a continuing
guaranty and shall remain in effect until all of the Guaranteed Obligations
shall have been paid in full and the Total Revolving Loan Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations. 16.09 Authority
of Guarantors or the Borrowers.. It is not necessary for any Guaranteed Creditor
to inquire into the capacity or powers of any Guarantor or any Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them. The Guarantors hereby authorize the Borrowers to enter into the
Intercreditor Agreement and agree to be bounds by the provisions thereof to the
same extent as the Borrowers. 16.10 Financial Condition of Company.. Any Credit
Event may be made to, or for the benefit of, any Borrower or continued from time
to time, and any Secured Hedging Agreements or any Secured Cash Management
Agreements may be entered into from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of such Borrower at the time of any such grant or continuation or at
the time such Secured Hedging Agreement or Secured Cash Management Agreement is
entered into, as the case may be. No Guaranteed Creditor shall have any
obligation to disclose to or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of any Borrower. Each
Guarantor has adequate means to obtain information from the Borrowers on a
continuing basis concerning the financial condition of the Borrowers and their
ability to perform its obligations under the Credit Documents, the Secured
Hedging Agreements and Secured Cash Management Agreements, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrowers and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Creditor to disclose any
matter, fact or thing relating to the business, operations or conditions of the
Borrowers now known or hereafter known by any Guaranteed Creditor. 16.11
Bankruptcy, etc. (a) Without limiting any Guarantor’s ability to file a
voluntary bankruptcy petition in respect of itself, so long as any Guaranteed
Obligations remain outstanding, no Guarantor shall, without the prior written
consent of the Administrative Agent acting pursuant to the instructions of 156
#93457508v14



--------------------------------------------------------------------------------



 
[exhibit101-ablamendmentw174.jpg]
Required Lenders, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against any
Borrower or any other Guarantor. The obligations of the Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Borrower or any Guarantor or by any defense which any Borrower or any
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding. (b) Each Guarantor
acknowledges and agrees that any interest on any portion of the Guaranteed
Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantors and the Guaranteed Creditors that the Guaranteed
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. The Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Administrative Agent, or
allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced. (c) In
the event that all or any portion of the Guaranteed Obligations are paid by any
Borrower, the obligations of the Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Guaranteed Creditor as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder. 16.12 Discharge of
Guaranty Upon Sale of Guarantor.. In case (a) all of the Equity Interests of any
Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions of this Agreement or (b) any Guarantor is designated or
otherwise becomes an Unrestricted Subsidiary in accordance with the terms and
conditions of this Agreement, the Guaranty of such Guarantor or such successor
in interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Guaranteed Creditor or any other
Person effective as of the time of such sale, other disposition or designation
as Unrestricted Subsidiary, as applicable. 16.13 Additional Guarantors.. It is
understood and agreed that any Subsidiary of any Credit Party that is required
(or desires) to become a Guarantor hereunder shall do so by (i) executing a
Joinder Agreement substantially in the form of Exhibit L and delivering same to
the Administrative Agent, and (ii) taking all actions as specified in this
Agreement as would have been taken by such Guarantor had it been an original
party to this Agreement, in each case with all documents and actions required to
be taken above to be taken to the reasonable satisfaction of the Administrative
Agent. Notwithstanding the foregoing, in no event shall a Subsidiary of any
Credit Party that is (i) a CFC, (ii) a FSHCO, or (iii) a Subsidiary of a CFC be
a Guarantor hereunder. [SIGNATURE PAGES FOLLOW] 157 #93457508v14



--------------------------------------------------------------------------------



 